Exhibit 10.1

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

BPR OP, LP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS; ETC.

     2  

1.1

  Definitions      2  

1.2

  Exhibits, Etc.      19  

ARTICLE II CONTINUATION

     19  

2.1

  Continuation      19  

2.2

  Name      19  

2.3

  Character of the Business      19  

2.4

  Location of the Principal Place of Business      20  

2.5

  Registered Agent and Registered Office      20  

ARTICLE III TERM

     20  

3.1

  Commencement      20  

3.2

  Dissolution      20  

ARTICLE IV CONTRIBUTIONS TO CAPITAL

     20  

4.1

  General Partner Capital Contribution      20  

4.2

  Limited Partner Capital Contributions      21  

4.3

  Additional Funds      21  

4.4

  Stock Plans      23  

4.5

  No Third Party Beneficiary      23  

4.6

  No Interest; No Return      23  

4.7

  Preferred Units      24  

ARTICLE V ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS

     24  

5.1

  Allocations      24  

5.2

  Distributions With Respect to Common Units and LTIP Units      24  

5.3

  Books of Account      25  

5.4

  Reports      25  

5.5

  Audits      26  

5.6

  Tax Elections and Returns      26  

5.7

  Tax Matters Partner      26  

5.8

  Withholding      26  

5.9

  Distributions with Respect to Preferred Units      27  

5.10

  Redemption of Common Units      28  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

     28  

6.1

  Expenditures by Partnership      28  

6.2

  Powers and Duties of General Partner      28  

6.3

  [Intentionally Omitted]      31  

6.4

  [Intentionally Omitted]      31  

6.5

  Public REIT Participation      31  

6.6

  Proscriptions      31  

6.7

  Additional Partners      31  

6.8

  Title Holder      32  

6.9

  Compensation of the General Partner      32  

6.10

  Waiver and Indemnification      32  

6.11

  [Intentionally Omitted]      33  

6.12

  Operation in Accordance with REIT Requirements      33  

ARTICLE VII DISSOLUTION, LIQUIDATION AND WINDING-UP

     33  

7.1

  Accounting      33  

7.2

  Distribution on Dissolution      33  

7.3

  Timing Requirements      34  

7.4

  Sale of Partnership Assets      34  

7.5

  Distributions in Kind      34  

7.6

  Documentation of Liquidation      34  

7.7

  Liability of the Liquidating Trustee      34  

7.8

  Liquidation Preference of Preferred Units      35  

7.9

  Negative Capital Accounts      35  

ARTICLE VIII TRANSFER OF UNITS

     37  

8.1

  General Partner Transfer      37  

8.2

  Transfers by Limited Partners      37  

8.3

  Issuance of Additional Common Units      38  

8.4

  Restrictions on Transfer      38  

8.5

  Issuance of LTIP Units      39  

ARTICLE IX RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

     40  

9.1

  No Participation in Management      40  

9.2

  Bankruptcy of a Limited Partner      40  

9.3

  No Withdrawal      40  

9.4

  Duties and Conflicts      40  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X [INTENTIONALLY OMITTED]

     41  

ARTICLE XI [INTENTIONALLY OMITTED]

     41  

ARTICLE XII ARBITRATION OF DISPUTES

     41  

12.1

  Arbitration      41  

12.2

  Procedures      41  

12.3

  Binding Character      42  

12.4

  Exclusivity      42  

12.5

  No Alteration of Agreement      42  

ARTICLE XIII GENERAL PROVISIONS

     42  

13.1

  Notices      42  

13.2

  Successors      43  

13.3

  Effect and Interpretation      43  

13.4

  Counterparts      43  

13.5

  Partners Not Agents      43  

13.6

  Entire Understanding; Etc.      43  

13.7

  Amendments      43  

13.8

  Severability      44  

13.9

  Trust Provision      44  

13.10

  Pronouns and Headings      44  

13.11

  Assurances      44  

13.12

  Issuance of Certificates      44  

13.13

  November 20, 2003 Division of Common Units      45  

13.14

  Performance by the Public REIT      45  

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

BPR OP, LP

THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is made and
entered into this 27th day of August, 2018 (the “Effective Date”), by and among
the undersigned parties.

W I T N E S S E T H:

WHEREAS, a Delaware limited partnership known as BPR OP, LP (the “Partnership”),
which was formerly known as GGP Operating Partnership, LP until it changed its
name as of the date hereof, exists pursuant to that certain Fourth Amended and
Restated Agreement of Limited Partnership dated as of May 1, 2014, as amended by
that certain First Amendment thereto dated as of July 1, 2015, that certain
Second Amendment thereto dated as of February 17, 2016 and that certain Third
Amendment thereto dated as of December 27, 2016 (collectively, the “Fourth
Restated Partnership Agreement”), and the Delaware Revised Uniform Limited
Partnership Act;

WHEREAS, GGP Real Estate Holding II, Inc., a Delaware corporation, is the
General Partner of the Partnership;

WHEREAS, in connection with the transactions contemplated by that certain
Agreement and Plan of Merger, dated as March 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Merger Agreement”), by and among Brookfield Property Partners L.P.,
a Bermuda limited partnership, Goldfinch Merger Sub Corp., a Delaware
corporation, and the Company, the Company shall file an amended and restated
certificate of incorporation with the Secretary of State of the State of
Delaware, which will, among other things, authorize the issuance by the Company
of shares of Class A Stock, Class B Stock and Class C Stock (each as such term
is defined in the Merger Agreement) (the “Charter Amendment”);

WHEREAS, contemporaneously with the Charter Amendment, the Partnership is
adopting this Fifth Amended and Restated Agreement of Limited Partnership
pursuant to the Delaware Revised Uniform Limited Partnership Act in order to,
among other things, (i) consolidate prior amendments, (ii) change the name of
the Partnership and (iii) establish the terms of Series K Preferred Units and
Series L Preferred Units with rights to distributions that reflect those of the
Class A Stock and Class B Stock, respectively;

WHEREAS, in accordance with the terms of the Merger Agreement, following the
Charter Amendment, the Company shall declare and pay a special dividend, which
shall be comprised of cash and shares of Class A Stock, to the holders of record
of the Company’s Common Stock in accordance with the terms of the Merger
Agreement (the “Pre-Closing Dividend”);

 

1



--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the Company’s declaration and payment of the
Pre-Closing Dividend, the Partnership shall declare and pay a special
distribution, which shall be comprised of cash and shares of Series K Preferred
Units, to the holders of the Partnership’s Common Units and FV LTIP Units in
accordance with the terms of the Merger Agreement (the “Pre-Closing
Distribution”);

WHEREAS, the Fourth Restated Partnership Agreement permits or requires the
Partnership to adjust the terms of Units potentially convertible into Common
Units, including the LTIP Units, the Series D Preferred Units, the Series E
Preferred Units and the Series G Preferred Units, upon the occurrence of an
event such as the Pre-Closing Distribution, pursuant to Sections 7(c)-(j) of
Schedule B of the Fourth Restated Partnership Agreement, Sections 7(c)-(j) of
Schedule C of the Fourth Restated Partnership Agreement, Sections 4 and 8(b) of
Schedule E of the Fourth Restated Partnership Agreement and Sections 1.7 and
1.15 of Schedule H of the Fourth Restated Partnership Agreement;

WHEREAS, the terms of the Vesting Agreements governing outstanding FV LTIP
Units, AO LTIP Units and Common Units into which the LTIP Units have previously
been converted authorize the Compensation Committee of the Board of Directors of
the Company to substitute or adjust, in its sole discretion, the number and kind
of shares or other property that may be issued pursuant to the Vesting
Agreements in the event of transactions such as those occurring pursuant to the
Merger Agreement to prevent dilution or enlargement of participants’ rights, and
certain of the amendments to the terms of the LTIP Units contained herein are
made in order to effectuate such adjustments;

WHEREAS, AO LTIP Units in Brookfield Property L.P. have been substituted for all
AO LTIP Units in the Partnership and, as a result, the Partnership has no AO
LTIP Units outstanding and the terms of the AO LTIP Units set forth in the
Fourth Restated Partnership Agreement are hereby removed; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, do hereby amend and restate the Fourth Restated Partnership
Agreement to read as follows:

ARTICLE I

Definitions; Etc.

1.1 Definitions. Except as otherwise herein expressly provided, the following
terms and phrases shall have the meanings set forth below:

“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership and the
Property Partnerships to audit the books and records of the Partnership and the
Property Partnerships and to prepare statements and reports in connection
therewith.

“Acquisition Cost” shall have the meaning set forth in Section 4.1 hereof.

 

2



--------------------------------------------------------------------------------

“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, and as the same may hereafter be amended from time to time.

“Additional Units” shall have the meaning set forth in Section 8.3 hereof.

“Additional Partner” shall have the meaning set forth in Section 8.3 hereof.

“Adjusted Capital Account Deficit” shall mean, with respect to any Limited
Partner, the deficit balance, if any, in such Partner’s Capital Account as of
the end of any relevant fiscal year and after giving effect to the following
adjustments:

(a) credit to such Capital Account any amounts which such Partner is obligated
or treated as obligated to restore with respect to any deficit balance in such
Capital Account pursuant to Section 1.704-1(b)(2)(ii)(c) of the Regulations, or
is deemed to be obligated to restore with respect to any deficit balance
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the requirements of the alternate test for economic effect contained
in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) all administrative, operating and
other costs and expenses incurred by the Property Partnerships, (iii) those
administrative costs and expenses of the Affiliate Entities and the REIT
Entities, including salaries paid to officers of the Public REIT and accounting
and legal expenses undertaken by the General Partner on behalf or for the
benefit of the Partnership, Nimbus or GGP LP and (iv) to the extent not included
in clause (iii) above, REIT Expenses.

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Partner;
(ii) any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of such Partner or any Person referred to in the
preceding clauses (i) and (ii); (iv) any trustee of any trust for the benefit of
such Partner or any Person referred to in the preceding clauses (i) through
(iii); or (v) any Entity which directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Partner or any Person referred to in the preceding clauses (i) through
(iv).

“Affiliate Entities” shall mean GGP Limited Partnership II, a Delaware limited
partnership, and GGP, LLC, a Delaware limited liability company.

“Aggregate Protected Amount” shall mean, with respect to the Obligated Partners,
as a group, the aggregate amount of the Protected Amounts, if any, of the
Obligated Partners, as determined on the date in question.

 

3



--------------------------------------------------------------------------------

“Agreement” shall mean this Fifth Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.

“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows)
prepared in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report containing (i) an opinion
containing no material qualification, and (ii) no explanatory paragraph
disclosing information relating to material uncertainties (except as to
litigation) or going concern issues.

“Bankruptcy” shall mean, with respect to any Partner or the Partnership, (i) the
commencement by such Partner or the Partnership of any proceeding seeking relief
under any provision or chapter of the federal Bankruptcy Code or any other
federal or state law relating to insolvency, bankruptcy or reorganization,
(ii) an adjudication that such Partner or the Partnership is insolvent or
bankrupt, (iii) the entry of an order for relief under the federal Bankruptcy
Code with respect to such Partner or the Partnership, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner or the Partnership, unless such petition and the case or proceeding
initiated thereby are dismissed within ninety (90) days from the date of such
filing, (v) the filing of an answer by such Partner or the Partnership admitting
the allegations of any such petition, (vi) the appointment of a trustee,
receiver or custodian for all or substantially all of the assets of such Partner
or the Partnership unless such appointment is vacated or dismissed within ninety
(90) days from the date of such appointment but not less than five (5) days
before the proposed sale of any assets of such Partner or the Partnership,
(vii) the insolvency of such Partner or the Partnership or the execution by such
Partner or the Partnership of a general assignment for the benefit of creditors,
(viii) the convening by such Partner or the Partnership of a meeting of its
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or composition of its debts, (ix) the failure of such Partner or the
Partnership to pay its debts as they mature, (x) the levy, attachment, execution
or other seizure of substantially all of the assets of such Partner or the
Partnership where such seizure is not discharged within thirty (30) days
thereafter, or (xi) the admission by such Partner or the Partnership in writing
of its inability to pay its debts as they mature or that it is generally not
paying its debts as they become due.

“Bankruptcy Cases” shall mean those voluntary petitions filed on April 16, 2009
by the General Partner and the Partnership for relief under title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of New York.

“BPY” shall mean Brookfield Property Partners L.P., a Bermuda limited
partnership, and shall be deemed to refer to all successors, including, without
limitation, by operation of law.

“BPY Unit” shall mean a limited partnership interest in BPY representing a
fractional part of all the limited partner interests in BPY, which is designated
as a “partnership unit”, and shall include any limited partnership interest or
other equity interest of BPY or any successor to BPY into which such BPY Unit is
converted or for which such partnership unit is exchanged.

 

4



--------------------------------------------------------------------------------

“Bucksbaum Limited Partners” shall mean M.B. Capital Partners III and its
successors and assigns.

“Bucksbaum Rights Agreement” shall mean that certain Rights Agreement dated as
of July 27, 1993, among the General Partner and certain predecessors of the
Bucksbaum Limited Partners.

“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and Section 1.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations. In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations, and the provisions hereof shall be
interpreted and applied in a manner consistent therewith. In the event that any
Units are transferred in accordance with the terms of this Agreement, the
Capital Account, at the time of the transfer, of the transferor attributable to
the transferred Units shall carry over to the transferee.

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Units held by such Partner
(net of liabilities to which such property is subject).

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State, as it
may be amended from time to time in accordance with the terms of this Agreement
and the Act.

“Charter” shall mean the corporate charter of the Public REIT, as filed with the
office of the Delaware Secretary of State, as it may be amended from time to
time.

“Class A Conversion Factor” shall initially mean 1.0. The Class A Conversion
Factor shall be adjusted in the event that the Public REIT, (i) declares or pays
a dividend on its outstanding shares of Class A Stock in shares of Class A Stock
or makes a distribution to all holders of its outstanding shares of Class A
Stock in shares of Class A Stock, (ii) subdivides its outstanding shares of
Class A Stock, or (iii) combines its outstanding shares of Class A Stock into a
smaller number of shares of Class A Stock. The Class A Conversion Factor shall
be adjusted by multiplying the Conversion Factor (as in effect immediately prior
to such adjustment) by a fraction, the numerator of which shall be the actual
number of shares of Class A Stock issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purpose that such dividend, distribution, subdivision or combination has not
occurred as of such time), and the denominator of which shall be the number of
shares of Class A Stock issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purpose
that such dividend, distribution, subdivision or combination has occurred as of
such time). Any adjustment to the Class A Conversion Factor shall become
effective immediately after the effective date of such event retroactive to the
record date for such dividend or distribution.

 

5



--------------------------------------------------------------------------------

“Class A Stock” shall mean the Class A Stock, par value $0.01 per share, of the
Public REIT.

“Closing Price” for a particular security on any day shall mean the average of
the intra-day high and low for such security for such day as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange or, if such
security is not listed or admitted to trading on the New York Stock Exchange, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal National Securities Exchange on which such
security is listed or admitted to trading or, if such security is not listed or
admitted to trading on any National Securities Exchange, the last quoted price,
or if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by OTC Markets Group, Inc. or, if such
system is no longer in use, the principal other automated quotations system that
may then be in use or, if such security is not quoted by any such organization,
the average of the closing bid and asked prices as furnished by a professional
market maker making a market in such security as such person is selected from
time to time by the Board of Directors of the Public REIT.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the shares of common stock of the Public REIT until
the Merger Effective Time (as defined in the Merger Agreement) and thereafter it
shall mean the shares of Class C Stock of the Public REIT.

“Common Unitholder” shall mean any Person that holds Common Units and is named
as a Partner in Exhibit A to the Partnership Agreement, as such Exhibit may be
amended from time to time, to the extent applicable to the holding of such
Common Units.

“Common Units” shall mean all Units other than Preferred Units and LTIP Units.

“Company” shall mean Brookfield Property REIT Inc., (formerly known as GGP
Inc.), a Delaware corporation, that is the successor registrant to old General
Growth Properties, Inc. and files reports under the Securities Exchange Act of
1934 in lieu of old General Growth Properties, Inc.

“Company Group” shall mean the Company and its direct or indirect subsidiaries.

“Consent of the Limited Partners” shall mean the written consent of a
Majority-in-Interest of the Limited Partners (or other specified group of
Limited Partners), which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority-in-Interest of the Limited Partners (or such specified group of
Limited Partners), unless otherwise expressly provided herein, in their sole and
absolute discretion.

“Contributed Funds” shall have the meaning set forth in Section 4.3(c) hereof.

“Contributed Property” shall have the meaning set forth in Section 4.1 hereof.

 

6



--------------------------------------------------------------------------------

“Contribution Agreements” shall mean all contribution and other agreements
executed by the Partnership and/or the General Partner in connection with the
issuance of Units.

“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity. In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.

“Conversion Factor” shall mean 0.96175818. The Conversion Factor shall be
adjusted in the event that the Public REIT, (i) declares or pays a dividend on
its outstanding shares of Common Stock in shares of Common Stock or makes a
distribution to all holders of its outstanding shares of Common Stock in shares
of Common Stock, (ii) subdivides its outstanding shares of Common Stock, or
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares. The Conversion Factor shall be adjusted by multiplying the Conversion
Factor (as in effect immediately prior to such adjustment) by a fraction, the
numerator of which shall be the actual number of shares of Common Stock issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination (determined without the below assumption), and the denominator of
which shall be the number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time). Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event. Notwithstanding the
foregoing, the Conversion Factor shall not be adjusted in connection with the
events described above if, in connection with such event, the Partnership makes
a distribution per Common Unit of an equivalent number of Common Units and/or
shares of Common Stock or effects an equivalent subdivision or combination of
all outstanding Common Units, as applicable.

“Current Per Share Market Price” shall mean, as of any date for a particular
security, the average of the Closing Price for such security for the five
consecutive Trading Days ending on such date or the average of the Closing Price
for such security for any other period of Trading Days that the Public REIT
deems appropriate with respect to any transaction or other event for which
“Current Per Share Market Price” is determined (other than a redemption pursuant
to any Rights Agreement unless otherwise provided therein); provided, however,
that the Closing Price for a security for any Trading Day or Trading Days that
are included in any calculation of Current Per Share Market Price shall be
adjusted to take into account any stock split, dividend, subdivision,
combination and the like if Public REIT deems such adjustment to be appropriate.

“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.

 

7



--------------------------------------------------------------------------------

“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.

“Economic Capital Account Balance” with respect to a Partner shall mean an
amount equal to its Capital Account balance, plus the amount of its share of any
Minimum Gain Attributable to Partner Nonrecourse Debt or Partnership Minimum
Gain.

“Effective Date” shall have the meaning set forth in the preliminary recitals
hereto.

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as such rules and regulations
may be amended from time to time.

“Exercise Notice” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

“Foreign Owner” shall mean a foreign person or a person that is directly or
indirectly owned, in whole or in part by a foreign person as determined in
accordance with Section 897(h)(4) of the Code and the Regulations promulgated
thereunder.

“Fourth Restated Partnership Agreement” shall have the meaning set forth in the
preliminary recitals hereto.

“Funding Date” shall mean the date of consummation of any Funding Loan, offering
of shares of Common Stock or other transaction pursuant to which the REIT
Entities or the Affiliate Entities raise Required Funds.

“Funding Loan Proceeds” shall mean the net cash proceeds received by the REIT
Entities or the Affiliate Entities in connection with any Funding Loan, after
deduction of all costs and expenses incurred by the REIT Entities or the
Affiliate Entities in connection with such Funding Loan.

“Funding Loan(s)” shall mean any borrowing or refinancing of borrowings by or on
behalf of the REIT Entities or the Affiliate Entities from any lender for the
purpose of advancing the Funding Loan Proceeds to the Partnership as a loan
pursuant to Section 4.3(a) hereof.

“FV LTIP Unit” shall mean a Unit which is designated as a Full Value LTIP Unit
in the relevant Vesting Agreement or other documentation pursuant to which such
LTIP Unit is granted or issued, having the rights, powers, privileges,
restrictions, qualifications and limitations set forth in Schedule H hereto or
in this Amendment in respect of the Holder, as well as the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
or issued.

 

8



--------------------------------------------------------------------------------

“FV LTIP Fraction” shall mean, with respect to an FV LTIP Unit that is issued,
one (1) unless a fraction is specifically designated in the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
as the FV LTIP Fraction for such FV LTIP Unit.

“FV LTIP Full Participation Date” shall mean, for an FV LTIP Unit that is
issued, such date as is specified in the relevant Vesting Agreement or other
documentation pursuant to which such FV LTIP Unit is granted as the FV LTIP Full
Participation Date for such LTIP Unit or, if no such date is so specified, the
date of issuance of such FV LTIP Unit.

“General Partner” shall mean GGP Real Estate Holding II, Inc., a Delaware
corporation, its duly admitted successors and assigns and any other Person who
is a general partner of the Partnership at the time of reference thereto.

“GGP LP” shall mean GGP Limited Partnership, a Delaware limited partnership,
which was formerly known as GGP Cumulus, LP until it changed its name as of the
date hereof.

“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes except as follows:

(a) the initial Gross Asset Value of (i) the assets contributed by each Partner
to the Partnership prior to the date hereof is the gross fair market value of
such contributed assets as indicated in the books and records of the Partnership
as of the date hereof, and (ii) any asset hereafter contributed by a Partner,
other than money, is the gross fair market value thereof as reasonably
determined by the General Partner using such reasonable method of valuation as
the General Partner may adopt; provided that the gross fair market value of any
such assets hereafter contributed by the General Partner shall be the
Acquisition Cost thereof (without reduction for any borrowings incurred by the
General Partner in connection with the acquisition of such assets and assumed by
the Partnership or, if such assumption was not possible, with respect to which
borrowings the Partnership obligates itself to make payments to the General
Partner in a like amount and on like terms);

(b) if the General Partner reasonably determines that an adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted to equal their
respective gross fair market values, as reasonably determined by the General
Partner, as of the following times:

(i) a Capital Contribution (other than a de minimis Capital Contribution) to the
Partnership by a new or existing Partner as consideration for Units;

 

9



--------------------------------------------------------------------------------

(ii) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for the redemption of Units;

(iii) the liquidation of the Partnership within the meaning of section
1.704-1(b)(2)(ii)(g) of the Regulations; and

(iv) the issuance of any interests in the Partnership as consideration for the
provision of services to or for the benefit of the Partnership;

(c) the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) as reasonably determined by the General Partner as of the
date of distribution; and

(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (See Exhibit B); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph to the extent that the General Partner reasonably determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss. Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
paragraph (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and paragraph (d) of said definition in all other
cases.

“Holder” shall mean either a Partner or a permitted assignee or transferee
owning a Unit.

“Immediate Family” shall mean with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.

“Indirect Owner” shall mean, in the case of an Obligated Partner that is an
entity that is classified as a partnership or disregarded entity for federal
income tax purposes, any person owning an equity interest in such Obligated
Partner, and, in the case of any Indirect Owner that itself is an entity that is
classified as a partnership or disregarded entity for federal income tax
purposes, any person owning an equity interest in such entity.

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.

 

10



--------------------------------------------------------------------------------

“Limited FV LTIP Unit” shall mean any FV LTIP Unit that is designated as a
Limited FV LTIP Unit in the relevant Vesting Agreement or other documentation
pursuant to which such LTIP Unit is granted or issued.

“Limited Partners” shall mean the Persons listed under the caption “Limited
Partners” on Exhibit A hereto, their permitted successors or assigns or any
Person who, at the time of reference thereto, is a limited partner of the
Partnership.

“Liquidating Gains” shall mean any Net Income realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Income realized in connection
with an adjustment to the book value of Partnership assets under clause (b) of
the definition of Gross Asset Value.

“Liquidating Losses” shall mean any Net Loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Loss realized in connection with
an adjustment to the book value of Partnership assets under clause (b) of the
definition of Gross Asset Value.

“Liquidating Trustee” shall mean such individual or Entity as is selected as the
Liquidating Trustee hereunder by the General Partner, which individual or Entity
may include an Affiliate of the General Partner, provided such Liquidating
Trustee agrees in writing to be bound by the terms of this Agreement. The
Liquidating Trustee shall be empowered to give and receive notices, reports and
payments in connection with the dissolution, liquidation and/or winding-up of
the Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidating Trustee
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.

“LTIP Unit” shall mean any FV LTIP Units or other class or series of Units
issued in accordance with Section 8.5 that is designated as “LTIP Units,” in
each case having the rights, powers, privileges, restrictions, qualifications
and limitations set forth in Schedule H hereto or in this Amendment in respect
of the LTIP Unit Limited Partner, as well as the relevant Vesting Agreement or
other documentation pursuant to which such LTIP Unit is granted or issued.

“LTIP Unit Limited Partner” shall mean any Person that holds LTIP Units, Common
Units or Series K Preferred Units resulting from a conversion of LTIP Units into
such Common Units or Series K Preferred Units, as applicable, or a distribution
with respect to LTIP Units or such Common Units or Series K Preferred Units
resulting from the conversion of LTIP Units, and is named as an LTIP Unit
Limited Partner in Exhibit A to the Partnership Agreement, as such Exhibit may
be amended from time to time, to the extent applicable to the holding of such
LTIP Units, Common Units or Series K Preferred Units.

 

11



--------------------------------------------------------------------------------

“Majority-in-Interest of the Limited Partners” shall mean Limited Partner(s) (or
specified group of Limited Partners) who hold in the aggregate more than fifty
percent (50%) of the Percentage Interests then allocable to and held by the
Limited Partners (or such specified group of Limited Partners), as a class
(excluding any Units held by the General Partner or any other Affiliate of the
General Partner other than the Limited Partners as at April 1, 1998, their
Affiliates and their successors and assigns, who shall not be excluded). In
addition, Common Units that result from a conversion of LTIP Units and that are
held by an officer, director or employee of the Partnership, the General
Partner, the Public REIT or any Affiliate of any of the foregoing shall be
excluded.

“Management Agreement” shall mean a property management agreement with respect
to the property management of certain Properties entered into (a) with respect
to any Property in which the Partnership directly holds or acquires ownership of
a fee or leasehold interest, between the Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
manager, and (b) with respect to all Properties other than those described in
(a) above, between each Property Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
such agreement may be amended, modified or supplemented from time to time.

“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership or by or on behalf of any Property Partnership
(whether or not secured), after deduction of all costs and expenses incurred by
the Partnership or the Property Partnership in connection with such borrowing,
and after deduction of that portion of such proceeds used to repay any other
indebtedness of the Partnership or Property Partnerships, or any interest or
premium thereon.

“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments: (a) by including as an item of gross
income any tax-exempt income received by the Partnership (b) by treating as a
deductible expense any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code (including amounts paid or incurred to organize
the Partnership (unless an election is made pursuant to Code Section 709(b)) or
to promote the sale of interests in the Partnership and by treating deductions
for any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(1) or Section 707(b) of the Code
as expenditures

 

12



--------------------------------------------------------------------------------

described in Section 705(a)(2)(B) of the Code); (c) in lieu of depreciation,
depletion, amortization, and other cost recovery deductions taken into account
in computing total income or loss, there shall be taken into account
Depreciation; (d) gain or loss resulting from any disposition of Partnership
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of such
property rather than its adjusted tax basis; and (e) in the event of an
adjustment of the Gross Asset Value of any Partnership asset which requires that
the Capital Accounts of the Partnership be adjusted pursuant to Regulations
Section 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such adjustment is to
be taken into account as additional Net Income or Net Loss pursuant to Exhibit
B.

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.” For purposes
hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, including Net Sale Proceeds and
Net Financing Proceeds but excluding Capital Contributions, and including any
amounts held as reserves as of the last day of such period which the General
Partner reasonably deems to be in excess of necessary reserves as determined
below. The term “Expenditures” means the sum of (a) all cash expenses or
expenditures of the Partnership for such period, (b) the amount of all payments
of principal and interest on account of any indebtedness of the Partnership
including payments of principal and interest on account of REIT Loans, or
amounts due on such indebtedness during such period (in the case of clauses
(a) and (b), excluding expenses or expenditures paid from previously established
reserves or deducted in computing Net Financing Proceeds or Net Sales Proceeds),
and (c) such additional cash reserves as of the last day of such period as the
General Partner deems necessary for any capital or operating expenditure
permitted hereunder.

“Net Sale Proceeds” shall mean the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership or by or
on behalf of a Property Partnership after deduction of any costs or expenses
incurred by the Partnership or a Property Partnership, or payable specifically
out of the proceeds of such sale (including, without limitation, any repayment
of any indebtedness required to be repaid as a result of such sale or which the
General Partner elects to repay out of the proceeds of such sale, together with
accrued interest and premium, if any, thereon and any sales commissions or other
costs and expenses due and payable to any Person in connection with a sale,
including to a Partner or its Affiliates).

“New Securities” shall mean any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the Public REIT.

“Nimbus” shall mean GGP Nimbus, LP, a Delaware limited partnership.

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

 

13



--------------------------------------------------------------------------------

“Obligated Partner” shall mean that or those Limited Partners listed as
Obligated Partners on Exhibit C attached hereto and made a part hereof, as such
Exhibit may be amended from time to time by the General Partner, whether by
express amendment to this Agreement or by execution of a written instrument by
and between any additional Obligated Partner being directly affected thereby and
the General Partner acting on behalf of the Partnership and without the prior
consent of the Limited Partners (other than the Obligated Partners being
affected thereby).

“Offered Units” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

“Operating Income” shall mean Net Income determined without taking into account
any Liquidating Gains and Liquidating Losses.

“Operating Loss” shall mean Net Loss determined without taking into account any
Liquidating Gains and Liquidating Losses.

“Participating FV LTIP Unit” shall mean (a) any FV LTIP Unit that is not a
Limited FV LTIP Unit, and (b) any Limited FV LTIP Unit if and to the extent
that, as of the date any Liquidating Gain or Liquidating Loss is being
allocated, the aggregate Liquidating Gain realized since the date of issuance of
such Limited FV LTIP Unit exceeds the aggregate Liquidating Losses realized
since the date of issuance of such Limited FV LTIP Unit.

“Partner Nonrecourse Debt” shall mean a liability as defined in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.

“Partnership” shall have the meaning set forth in the preliminary recitals
hereto.

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 5.2
hereof, which record date shall be the same as the record date established by
the Public REIT for the distribution to its stockholders of some or all of its
indirect share of such distribution.

“Percentage Interest” with respect to a Partner, shall mean the fraction,
expressed as a percentage, the numerator of which is the number of such
Partner’s Common Units and the denominator of which is the sum of the total
number of Common Units issued and outstanding at such time. Any holder of
Preferred Units shall have a 0% Percentage Interest in respect to such Preferred
Units. The Percentage Interest of each Partner is set forth opposite its name on
Exhibit A to the Partnership Agreement.

 

14



--------------------------------------------------------------------------------

“Person” shall mean any individual or Entity.

“Precontribution Gain” shall have the meaning set forth in Exhibit B.

“Preferred Units” shall mean the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units, Series F Preferred Units, Series G Preferred
Units, Series H Preferred Units, Series I Preferred Units, Series J Preferred
Units, Series K Preferred Units and Series L Preferred Units and any other
series of preferred units of limited partnership interest in the Partnership
that are established and issued from time to time in accordance with the terms
hereof.

“Prime Rate” shall mean the prime rate announced from time to time by Wells
Fargo Bank, N.A. or any successor thereof.

“Property” shall mean any Shopping Center Project in which the Partnership or
any Property Partnership, directly or indirectly, acquires ownership of a fee or
leasehold interest.

“Property Manager” shall mean General Growth Management, Inc., a Delaware
corporation, or its permitted successors or assigns.

“Property Partnership” shall mean and include any partnership, limited liability
company or other Entity in which the Partnership directly or indirectly is or
becomes a partner, member or other equity participant and which has been or is
formed for the purpose of directly or indirectly acquiring, developing or owning
a Property or a proposed Property, including, without limitation, Nimbus and GGP
LP.

“Property Partnership Interests” shall mean and include the interest of the
Partnership as a partner, member or other equity participant in any Property
Partnership.

“Protected Amount” shall mean, with respect to any Obligated Partner, the amount
set forth opposite the name of such Obligated Partner on Exhibit C hereto and
made a part hereof as such Exhibit may be amended from time to time by an
amendment to the Partnership Agreement or by execution of a written instrument
by and between any Obligated Partners being affected thereby and the General
Partner, acting on behalf of the Partnership and without the prior consent of
the Limited Partners (other than the Obligated Partners being affected thereby);
provided, however; that, in the case of an Obligated Partner that is an entity
that is classified as a partnership or disregarded entity for federal income tax
purposes, upon the date nine months after the death of any Indirect Owner in
such Obligated Partner, or upon a fully taxable sale or exchange of all of an
Indirect Owner’s equity interest in such Obligated Partner (i.e., a sale or
exchange in which the transferee’s basis in the Indirect Owner’s equity interest
in the Obligated Partner is not determined, in whole or in part, by reference to
the Indirect Owner’s basis in the Obligated Partner), the Protected Amount of
such Obligated Partner shall be reduced to the extent of the Indirect Owner’s
allocable share of the Obligated Partner’s Protected Amount. The principles of
the preceding sentence shall apply in the same manner in the case of any
Indirect Owner that itself is an entity that is classified as a partnership or
disregarded entity for federal income tax purposes.

 

15



--------------------------------------------------------------------------------

“Public REIT” shall mean (a) the Company or (b) any Person in the future whose
securities are publicly traded and holds directly or indirectly substantially
all of the ownership interests of the Partnership currently owned directly or
indirectly by the Company.

“Public REIT Distribution Record Date” shall have the meaning set forth in
Section 5.2(a) hereof.

“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.

“Recourse Liabilities” shall mean, as of the date of determination, the amount
of indebtedness of the Partnership on that date other than Nonrecourse
Liabilities and Partner Nonrecourse Debt.

“Regulations” shall mean the final, temporary or proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” shall have the meaning set forth in Exhibit B.

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

“REIT Entities” shall mean the Public REIT, GGP Real Estate Holding I, Inc., a
Delaware corporation, and GGP Real Estate Holding II, Inc., a Delaware
corporation.

“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of the Public REIT and its subsidiaries (which
subsidiaries shall, for purposes of this definition, be included within the
definition of Public REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director or
trustee of the Public REIT or such subsidiaries, (ii) costs and expenses
relating to any offer or registration of securities by the Public REIT and all
statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offer of
securities, (iii) costs and expenses associated with the preparation and filing
of any periodic reports by the Public REIT under federal, state or local laws or
regulations, including filings with the SEC, (iv) costs and expenses associated
with compliance by the Public REIT with laws, rules and regulations promulgated
by any regulatory body, including the SEC, and (v) all other operating or
administrative costs of the Public REIT incurred in the ordinary course of its
business on behalf of the Partnership.

“REIT Loan” shall have the meaning set forth in Section 4.3(b) hereof.

“REIT Requirements” shall have the meaning set forth in Section 5.2(a) hereof.

“REIT Share” shall mean a share of Common Stock of the Public REIT.

 

16



--------------------------------------------------------------------------------

“Requesting Party” shall have the meaning set forth in Section 12.2(a) hereof.

“Required Funds” shall have the meaning set forth in Section 4.3(a) hereof.

“Responding Party” shall have the meaning set forth in Section 12.2(b) hereof.

“Rights” shall mean “Rights,” “Redemption Rights” or other similar rights as
defined in the Rights Agreements.

“Rights Agreements” shall mean the Bucksbaum Rights Agreement and those certain
Redemption Rights Agreements entered into before, on or after the date hereof by
the Partnership, the General Partner and certain other Persons in connection
with the issuance of Units to such other Persons, as the same may be amended
from time to time.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“SEC” shall mean the United States Securities and Exchange Commission.

“Section 704 (c) Tax Items” shall have the meaning set forth in Exhibit B.

“Series B Preferred Units” shall mean the series of preferred units of the
Partnership designated as 8.5% Series B Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule A.

“Series D Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.5% Series D Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule B.

“Series E Preferred Units” shall mean the series of preferred units of the
Partnership designated as 7% Series E Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule C.

“Series F Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series F Cumulative Preferred Units having such
designations, preferences and other rights described in Schedule D.

“Series G Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.375% Series G Cumulative Redeemable Preferred Units
having such designations, preferences and other rights described in Schedule E.

“Series H Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series H Preferred Units having such designations,
preferences and other rights described in Schedule F.

“Series I Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series I Preferred Units having such designations,
preferences and other rights described in Schedule G.

 

17



--------------------------------------------------------------------------------

“Series J Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series J Preferred Units having such designations,
preferences and other rights described in Schedule I.

“Series K Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series K Preferred Units having such designations,
preferences and other rights described in Schedule J.

“Series L Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series L Preferred Units having such designations,
preferences and other rights described in Schedule K.

“Shopping Center Project” shall mean any shopping center, including construction
and improvement activities undertaken with respect thereto and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.

“Stock Incentive Plan” shall mean the General Partner’s 1993 Stock Incentive
Plan, as amended, 1998 Incentive Stock Plan, as amended, and 2003 Incentive
Stock Plan, as amended.

“Stock Plans” shall mean the Stock Incentive Plan and the other option, stock
purchase and/or dividend reinvestment plans of the Public REIT, General Partner
or the Partnership that are in effect from time to time.

“Substituted Limited Partner” shall have the meaning set forth in Section 8.2
hereof.

“Tax Items” shall have the meaning set forth in Exhibit B.

“Trading Day” shall mean, with respect to a particular security, a day on which
the principal National Securities Exchange on which such security is listed or
admitted to trading is open for the transaction of business or, if such security
is not listed or admitted to trading on any National Securities Exchange, shall
mean any day other than a Saturday, a Sunday or a day on which banking
institutions in the State of New York are authorized or obligated by law or
Executive Order to close.

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units, Preferred Units and LTIP Units. The number and
designation of all Units held by each Partner is set forth opposite such
Partner’s name on Exhibit A.

“Unvested LTIP Units” shall have the meaning set forth in Section 1.2 of
Schedule H hereto.

“Vested LTIP Units” shall have the meaning set forth in Section 1.2 of Schedule
H hereto.

 

18



--------------------------------------------------------------------------------

“Vesting Agreement” shall have the meaning set forth in Section 1.2 of Schedule
H hereto.

1.2 Exhibits, Etc.. References to an “Exhibit” or to a “Schedule” are, unless
otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement. Each Exhibit
and Schedule attached hereto and referred to herein is hereby incorporated
herein by reference.

ARTICLE II

Continuation

2.1 Continuation. The parties hereto do hereby continue the Partnership as a
limited partnership pursuant to the provisions of the Act, and all other
pertinent laws of the State of Delaware, for the purposes and upon the terms and
conditions hereinafter set forth. The Partners agree that the rights and
liabilities of the Partners shall be as provided in the Act except as otherwise
herein expressly provided. The General Partner shall cause such notices,
instruments, documents or certificates as may be required by applicable law or
which may be necessary to enable the Partnership to conduct its business and to
own its properties in the Partnership name to be filed or recorded in all
appropriate public offices.

2.2 Name. The business of the Partnership shall continue to be conducted under
the name of “BPR OP, LP” or such other name as the General Partner may select
and all transactions of the Partnership, to the extent permitted by applicable
law, shall be carried on and completed in such name.

2.3 Character of the Business. The purpose of the Partnership shall be to
acquire, hold, own, develop, construct, improve, maintain, operate, sell, lease,
transfer, encumber, convey, exchange and otherwise dispose of or deal with
Properties; to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange and otherwise dispose
of or deal with real and personal property of all kinds; to exercise all of the
powers of a partner, member or other equity participant in Property
Partnerships; to acquire, own, deal with and dispose of Property Partnership
Interests; to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Partnership, and to engage in
such other ancillary activities as shall be necessary or desirable to effectuate
the foregoing purposes. The Partnership shall have all powers necessary or
desirable to accomplish the purposes enumerated. In connection with and without
limiting the foregoing, but subject to all of the terms, covenants, conditions
and limitations contained in this Agreement and any other agreement entered into
by the Partnership, the Partnership shall have full power and authority,
directly or through its interest in Property Partnerships, to enter into,
perform and carry out contracts of any kind, to borrow money and to issue
evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other lien, and, directly or indirectly to acquire and construct
additional Properties necessary or useful in connection with its business.

 

19



--------------------------------------------------------------------------------

2.4 Location of the Principal Place of Business. The location of the principal
place of business of the Partnership shall be at 110 North Wacker Drive,
Chicago, Illinois 60606, or at such other location as shall be selected by the
General Partner from time to time in its sole discretion.

2.5 Registered Agent and Registered Office. The Registered Agent of the
Partnership shall be Prentice-Hall Corporation System, Inc. or such other Person
as the General Partner may select in its sole discretion. The Registered Office
of the Partnership shall be 32 Loockerman Square, Suite L-100, Dover, Delaware
19901 or such other location as the General Partner may select in its sole and
absolute discretion.

ARTICLE III

Term

3.1 Commencement. The Partnership heretofore commenced business as a limited
partnership upon the filing of the Certificate with the Secretary of State of
the State of Delaware.

3.2 Dissolution. The Partnership shall continue until dissolved upon the
occurrence of the earliest of the following events:

(a) The dissolution, termination, retirement or Bankruptcy of the General
Partner unless the Partnership is continued as provided in Section 8.1 hereof;
provided, however, none of the foregoing shall be deemed to have occurred on
account of liquidation of the General Partner into one or more subsidiaries of
the Public REIT or one of more subsidiaries thereof; and provided, further, that
no event of dissolution shall have been deemed to occur by virtue of the
Bankruptcy Cases;

(b) The election to dissolve the Partnership made in writing by the General
Partner with the Consent of the Limited Partners;

(c) The sale or other disposition of all or substantially all the assets of the
Partnership unless the General Partner elects to continue the Partnership
business; or

(d) Dissolution required by operation of law.

ARTICLE IV

Contributions to Capital

4.1 General Partner Capital Contribution. The General Partner (or its
predecessor in interest) has contributed to the Partnership as its Capital
Contribution the cash and property reflected in the Partnership’s books and
records as having been contributed by it. The gross fair market value of any
property contributed by the General Partner to the Partnership (“Contributed
Property”) after the date hereof, other than money, shall be the acquisition
cost of such Contributed Property (the “Acquisition Cost”). The Acquisition Cost
also shall include any costs and expenses incurred by the General Partner in
connection

 

20



--------------------------------------------------------------------------------

with such acquisition or contribution; provided, however, that in the event the
Acquisition Cost of Contributed Property is financed by any borrowings by the
REIT Entities or Affiliate Entities, the Partnership shall assume any such
obligations concurrently with the contribution of such property to the
Partnership or, if impossible, shall obligate itself to the General Partner in
an amount and on terms equal to such indebtedness, and the Acquisition Cost
shall be reduced appropriately. If the General Partner contributes Contributed
Property to the Partnership, the General Partner shall be deemed to have
contributed to the Partnership as Contributed Funds pursuant to
Section 4.3(a)(ii) hereof an amount equal to the Acquisition Cost of such
Contributed Property.

4.2 Limited Partner Capital Contributions. Each Limited Partner has heretofore
contributed, or is deemed to have contributed, as its Capital Contribution to
the capital of the Partnership, the property reflected in the Partnership’s
books and records as having been contributed by it.

4.3 Additional Funds.

(a) If the General Partner determines that funds are required or desired for any
proper Partnership purpose, including, without limitation, in order to
contribute additional funds to Nimbus or GGP LP, in excess of the funds
anticipated to be available (all of such funds, the “Required Funds”) and the
General Partner is not able or does not deem it advisable to cause the
Partnership to borrow such funds, then:

(i) the REIT Entities or the Affiliate Entities may enter into a Funding Loan to
borrow all or any portion of the Required Funds; or

(ii) the REIT Entities or the Affiliate Entities may raise all or any portion of
the Required Funds by undertaking any of the following:

(A) the Public REIT issues shares of its Common Stock;

(B) the Public REIT issues other securities (including debt securities other
than notes issued in connection with a Funding Loan);

(C) the REIT Entities (other than the Public REIT) or Affiliate Entities issue
new equity interests or securities (including debt securities other than notes
issued in connection with a Funding Loan) to any Person not under the Control
of, or not wholly owned, directly or indirectly, by, the Public REIT, provided
that the Public REIT shall cause the other REIT Entities and the Affiliate
Entities to restrict such issuances to equity interests or securities having
substantially similar terms to the Series F Preferred Units; or

(D) the Public REIT, directly or indirectly, sells any previously issued equity
interests or securities in the other REIT Entities or the Affiliate Entities.

 

21



--------------------------------------------------------------------------------

(b) To the extent the REIT Entities or the Affiliate Entities borrow all or any
portion of the Required Funds by entering into a Funding Loan pursuant to
Section 4.3(a)(i), such borrowing entity shall, on the Funding Date, lend (the
“REIT Loan”) to the Partnership the Funding Loan Proceeds on the same terms and
conditions, including interest rate, repayment schedule and costs and expenses,
as shall be applicable with respect to or incurred in connection with the
Funding Loan, or contribute such amounts as preferred equity on substantially
identical economic terms.

(c) To the extent that the Required Funds are raised pursuant to
Section 4.3(a)(ii), the General Partner shall, on the Funding Date, contribute
to the Partnership, either directly or indirectly (i.e., through an Affiliate),
as an additional Capital Contribution the amount of the Required Funds so raised
(“Contributed Funds”). In the event the General Partner and/or an Affiliate of
the General Partner advances Required Funds to the Partnership as Contributed
Funds pursuant to this subparagraph (c), the Partnership shall assume and pay
(or reflect on its books as additional Contributed Funds) the expenses
(including any applicable underwriting discounts) incurred by the REIT Entities
or the Affiliate Entities in connection with raising such Contributed Funds
through a public offering of its securities or otherwise; provided that, to the
extent such Required Funds are contributed to Nimbus and/or GGP LP, as
applicable, shall assume and pay (or reflect on its books as additional
contributions) such expenses.

(d) Effective on each Funding Date, and without the consent of any other
Partner, the Partnership shall issue to the General Partner and/or an Affiliate
of the General Partner, as applicable, with respect to Contributed Funds
relating to:

(i) an issuance by the Public REIT of Common Stock, the number of additional
Common Units equal to the product of (x) the number of shares of Common Stock
issued by the Public REIT in connection with obtaining such Contributed Funds,
and (y) the Conversion Factor;

(ii) an issuance by the Public REIT of other equity interests or securities
(including debt securities other than notes issued in connection with a Funding
Loan), Preferred Units with terms that are equivalent to the terms of such other
equity interests or securities, which Preferred Units shall, in the case of an
issuance of debt securities, include an adjustment factor to ensure equivalency
with any debt securities issued upon refinancing of such obligations;

(iii) an issuance by the other REIT Entities or the Affiliate Entities of equity
interests or securities (including debt securities other than notes issued in
connection with a Funding Loan) to any Person not under the Control of, or not
wholly owned, directly or indirectly, by, the Public REIT, the number of Series
F Preferred Units equal to a fraction, the numerator of which shall be the
liquidation value of such equity securities and the denominator of which shall
be $1000; or

(iv) a sale, directly or indirectly, by the Public REIT of equity interests or
securities in the other REIT Entities or the Affiliate Entities, the number of
additional Common Units equal to (x) the Conversion Factor multiplied by (y) the
quotient of (1) the sale price of such equity interests divided by (2) the
Current Per Share Market Price in respect of such transaction.

 

22



--------------------------------------------------------------------------------

The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the issuance of Units in accordance with
Sections 4.3 and 4.4 in the event that the General Partner deems such amendment
to be desirable.

4.4 Stock Plans. If at any time or from time to time options granted in
connection with the Stock Incentive Plan or any other Stock Plans are exercised
in accordance with the terms thereof or shares of Common Stock are otherwise
issued pursuant to any of the Stock Plans:

(a) the Public REIT, General Partner and/or an Affiliate of the General Partner,
as applicable, shall, as soon as practicable after such exercise, purchase or
other issuance, contribute or cause to be contributed to the capital of the
Partnership an amount equal to the exercise price or other purchase price paid
to the Public REIT, General Partner and/or Affiliate of the General Partner, as
applicable, by the exercising or purchasing party in connection with such
exercise or issuance; and

(b) the Partnership shall issue to the General Partner and/or Affiliate of the
General Partner, as applicable, with respect to any (i) exercise of options or
purchase of shares of Common Stock pursuant to the Stock Plans, the number of
additional Common Units equal to the product of (A) the number of shares of
Common Stock issued by the Public REIT in connection with such exercise,
purchase or issuance, multiplied by (B) the Conversion Factor; and (ii) exercise
of options or purchase of shares of Class A Stock pursuant to the Stock Plans,
the number of additional Series K Preferred Units equal to the number of shares
of Class A Stock issued by the Public REIT in connection with such exercise,
purchase or issuance.

4.5 No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to, secure any debt or other
obligation of the Partnership or of any of the Partners.

4.6 No Interest; No Return. No Partner shall be entitled to interest on its
Capital Contribution or on such Partner’s Capital Account. Except as provided
herein or by law, no Partner shall have any right to demand or receive the
return of its Capital Contribution from the Partnership.

 

23



--------------------------------------------------------------------------------

4.7 Preferred Units. The Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units, Series I Preferred Units, Series J Preferred Units,
Series K Preferred Units and Series L Preferred Units have been established and
have the rights, preferences, limitations and qualifications as are described in
Schedule A, Schedule B, Schedule C, Schedule D, Schedule E, Schedule F,
Schedule G, Schedule I, Schedule J and Schedule K, respectively, respectively,
in addition to the applicable rights and preferences contained herein.

ARTICLE V

Allocations and Other Tax and Accounting Matters

5.1 Allocations. The Net Income, Net Loss and/or other Partnership items shall
be allocated pursuant to the provisions of Exhibit B hereto.

5.2 Distributions With Respect to Common Units and LTIP Units.

(a) Subject to the terms of the Preferred Units and after giving effect to the
same, the General Partner shall, from time to time as determined by the General
Partner (but in any event not less frequently than quarterly), cause the
Partnership to distribute all or a portion of the remaining Net Operating Cash
Flow to the holders of Common Units and FV LTIP Units on the relevant
Partnership Record Date in such amounts as the General Partner shall determine;
provided, however, that except as provided herein, all such distributions of Net
Operating Cash Flow to the holders of Common Units shall be made pro rata in
accordance with the Partners’ then Percentage Interests and all such
distributions to the holders of FV LTIP Units will be made in accordance with
the provisions set forth below. Notwithstanding the foregoing, the General
Partner shall cause the Partnership to (i) make a distribution to holders of
Common Units (other than the General Partner and its Affiliates) as of any
record date established by the Public REIT for any dividend by the Public REIT
to the holders of Common Stock (the “Public REIT Distribution Record Date”) in
an amount per Common Unit at least equal to the quotient obtained by dividing
(A) the amount of such dividend per share of Common Stock payable by the Public
REIT to such holders of Common Stock on such Public REIT Distribution Record
Date by (B) the Conversion Factor and (ii) make a distribution to holders of FV
LTIP Units as of any record date established by the Public REIT for any dividend
by the Public REIT to the holders of Class A Stock (the “Public REIT Class A
Stock Distribution Record Date”) in an amount per FV LTIP Unit at least equal to
the product obtained by multiplying (A) the amount of such dividend per share of
Class A Stock payable by the Public REIT to such holders of such Class A Stock
on such Public REIT Class A Distribution Record Date by (B) the FV LTIP
Conversion Factor (the “FV LTIP Distribution”). Any such distribution shall be
paid no later than the date on which the corresponding dividend is paid by the
Public REIT to the holders of Common Stock or Class A Stock, as applicable. If
there is insufficient Net Operating Cash Flow to make an equal distribution to
the General Partner and its Affiliates in respect of each of their Common Units,
then the distributions to the General Partner and its Affiliates in respect

 

24



--------------------------------------------------------------------------------

of their Common Units shall be limited to such remaining Net Operating Cash
Flow. Notwithstanding anything to the contrary contained herein, the General
Partner shall use its best efforts to cause the Partnership to distribute
sufficient amounts to enable the REIT Entities to pay shareholder dividends that
will (i) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (“REIT Requirements”), and (ii) avoid any federal income or excise
tax liability of the REIT Entities. Other than distributions made pursuant to
Article VII hereof, following the Pre-Closing Distribution, the holders of FV
LTIP Units will not be entitled to receive any distributions with respect to
their FV LTIP Units other than the FV LTIP Distributions.

(b) In no event may a Limited Partner receive a distribution of Net Operating
Cash Flow in respect of a Unit that such Partner has exchanged for Common Stock
pursuant to a Rights Agreement on or prior to the relevant Partnership Record
Date; rather, all such distributions shall be made to the General Partner. Upon
the receipt by the General Partner of each Exercise Notice pursuant to which one
or more Limited Partners exercise Rights in accordance with the provisions of
the Bucksbaum Rights Agreement, the General Partner shall, unless the Public
REIT is required or elects only to issue Common Stock to such exercising Limited
Partners, cause the Partnership to distribute to the Partners, pro rata in
accordance with their Percentage Interests on the date of delivery of such
Exercise Notice, all (or such lesser portion as the General Partner shall
reasonably determine to be prudent under the circumstances) of Net Operating
Cash Flow, which distribution shall be made prior to the closing of the purchase
and sale of the Offered Units specified in such Exercise Notice.

5.3 Books of Account. At all times during the continuance of the Partnership,
the General Partner shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles wherein shall be entered particulars of all monies, goods
or effects belonging to or owing to or by the Partnership, or paid, received,
sold or purchased in the course of the Partnership’s business, and all of such
other transactions, matters and things relating to the business of the
Partnership as are usually entered in books of account kept by persons engaged
in a business of a like kind and character. In addition, the Partnership shall
keep all records as required to be kept pursuant to the Act. The books and
records of account shall be kept at the principal office of the Partnership, and
each Partner shall at all reasonable times have access to such books and records
and the right to inspect the same.

5.4 Reports. The Public REIT shall cause to be submitted to the Limited
Partners, promptly upon receipt of the same from the Accountants and in no event
later than April 1 of each year, copies of Audited Financial Statements prepared
on a consolidated basis for the Public REIT and the Partnership together with
their consolidated subsidiaries, together with the reports thereon, and all
supplementary schedules and information, prepared by the Accountants. The Public
REIT shall also cause to be prepared such reports and/or information as are
necessary for the REIT Entities to determine their qualification as a REIT and
their compliance with REIT Requirements.

 

25



--------------------------------------------------------------------------------

5.5 Audits. Not less frequently than annually, the books and records of the
Partnership shall be audited by the Accountants. The General Partner shall,
unless determined otherwise by the General Partner, engage the Accountants to
audit the books and records of the Property Partnerships.

5.6 Tax Elections and Returns.

(a) All elections required or permitted to be made by the Partnership under any
applicable tax law shall be made by the General Partner in its sole discretion,
including without limitation an election on behalf of the Partnership pursuant
to Section 754 of the Code to adjust the basis of the Partnership property in
the case of transfers of Units, and the General Partner shall not be required to
make any such election.

(b) The General Partner shall cause the Accountants to prepare and file all
state and federal tax returns on a timely basis. The General Partner shall be
responsible for preparing and filing all federal and state tax returns for the
Partnership and furnishing copies thereof to the Partners, together with
required Partnership schedules showing allocations of tax items and copies of
the tax returns of all Property Partnerships, all within the period of time
prescribed by law or by the provisions hereof.

5.7 Tax Matters Partner. The General Partner is hereby designated as the Tax
Matters Partner within the meaning of Section 6231(a)(7) of the Code for the
Partnership; provided, however, in exercising its authority as Tax Matters
Partner it shall be limited by the provisions of this Agreement affecting tax
aspects of the Partnership.

5.8 Withholding. Each Partner hereby authorizes the Partnership to withhold or
pay on behalf of or with respect to such Partner any amount of federal, state,
local or foreign taxes that the General Partner determines the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Partner pursuant to this Agreement, including without
limitation any taxes required to be withheld or paid by the Partnership pursuant
to Sections 1441, 1442, 1445 or 1446 of the Code. To the extent any withholding
payment is made from funds withheld upon a distribution, the amount of such
withholding payment will be treated as distributed to such Partners for all
purposes of this Agreement. Any amount paid on behalf of or with respect to a
partner, with respect to any distribution to a Partner on which the Partnership
did not withhold or with respect to any Partner’s allocable share of income of
the Partnership, shall constitute a loan by the Partnership to such Partner,
which loan shall be due within fifteen (15) days after repayment is demanded of
such Partner and shall be repaid through withholding of subsequent distributions
to such Partner. Nothing in this Section 5.8 shall create any obligation on the
General Partner to advance funds to the Partnership or to borrow funds in order
to make payments on account of any liability of the Partnership under a
withholding tax act. Any amounts payable by a Limited Partner hereunder shall
bear interest at the lesser of (a) the Prime Rate and (b) the maximum lawful
rate of interest on such obligation, such interest to accrue from the date such
amount is due (i.e., fifteen (15) days after demand) until such amount is paid
in full. To the extent the payment or accrual of withholding tax results in a
federal, state or local tax credit to the Partnership, such credit shall be
allocated to the Partner to whose distribution the tax is attributable.

 

26



--------------------------------------------------------------------------------

5.9 Distributions with Respect to Preferred Units.

(a) The holders of Series B Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $1.0625 per Series B Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series B Preferred Unit is then convertible, as more
particularly described in Schedule A.

(b) The holders of Series D Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $0.8125 per Series D Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series D Preferred Unit is then convertible, as more
particularly described in Schedule B.

(c) The holders of Series E Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $0.875 per Series E Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series E Preferred Unit is then convertible, as more
particularly described in Schedule C.

(d) The holders of Series F Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to $25 per Series F Preferred Unit, as more particularly described in
Schedule D.

(e) The holders of Series G Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to $0.3984375 per Series E Preferred Unit, as more particularly described
in Schedule E.

(f) The holders of Series H Preferred Units are entitled to monthly, cumulative
partnership distributions when, if and as declared, in an amount calculated at
the applicable per annum rate applied to the $1,000 liquidation preference per
Series H Preferred Unit, as more particularly described in Schedule F.

(g) The holders of Series I Preferred Units are entitled to monthly, cumulative
partnership distributions when, if and as declared, in an amount calculated at
the applicable per annum rate applied to the $1,000 liquidation preference per
Series I Preferred Unit, as more particularly described in Schedule G.

(h) The holders of Series J Preferred Units are entitled to monthly, cumulative
partnership distributions when, if and as declared, in an amount calculated at
the applicable per annum rate applied to the $1,000 liquidation preference per
Series J Preferred Unit, as more particularly described in Schedule I.

(i) The holders of Series K Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, as more
particularly described in Schedule J.

(j) The holders of Series L Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, at the rate of
10% per year of the Series L Liquidation Amount, as defined and more
particularly described in Schedule K.

 

27



--------------------------------------------------------------------------------

5.10 Redemption of Common Units. In the event that Nimbus or GGP LP distributes
shares of Common Stock to the holders of its common units (or effectuates a pro
rata redemption of its common units in exchange for shares of Common Stock) and
a portion of such shares are directly or indirectly received by the Public REIT
and thereby canceled, then the General Partner shall have the right, without the
consent of any other Partners, to cause the Partnership to redeem Common Units
from all holders on a pro rata basis in exchange for any or all shares of Common
Stock that the Partnership receives in such distribution. The redemption price
paid by the Partnership shall be a number of shares of Common Stock equal to the
quotient of (A) the number of Common Units redeemed divided by (B) the
Conversion Factor. Any such redemption shall be pro rata from all holders of
Common Units based on the number of Common Units held by each holder, provided
that the General Partner may make such adjustments as are necessary in order to
avoid being required to transfer fractions of a share of Common Stock in
connection with any such redemption.

ARTICLE VI

Rights, Duties and Restrictions of the General Partner

6.1 Expenditures by Partnership. The General Partner is hereby authorized to pay
compensation for accounting, administrative, legal, technical, management and
other services rendered to the Partnership. All of the aforesaid expenditures
shall be made on behalf of the Partnership and the General Partner shall be
entitled to reimbursement by the Partnership for any expenditures incurred by it
on behalf of the Partnership which shall be made other than out of the funds of
the Partnership. The General Partner and the Public REIT agree to cause the
Property Partnerships to reimburse the Partnership for all such expenditures and
to assume, and pay when due, all Administrative Expenses.

6.2 Powers and Duties of General Partner. The General Partner shall be
responsible for the management of the Partnership’s business and affairs. Except
as otherwise herein expressly provided, the General Partner shall have, and is
hereby granted, full and complete power, authority and discretion to take such
action for and on behalf of the Partnership and in its name as the General
Partner shall, in its sole and absolute discretion, deem necessary or
appropriate to carry out the purposes for which the Partnership was organized.
Except as otherwise expressly provided herein, the General Partner shall have
the right, power and authority:

(a) To manage, control, invest, reinvest, acquire by purchase, lease or
otherwise, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the purposes of the Partnership;

 

28



--------------------------------------------------------------------------------

(b) To acquire, directly or indirectly, interests in real estate of any kind and
of any type, and any and all kinds of interests therein, and to determine the
manner in which title thereto is to be held; to manage, insure against loss,
protect and subdivide any of the real estate interests therein or parts thereof;
to improve, develop or redevelop any such real estate; to participate in the
ownership and development of any property; to dedicate for public use, to vacate
any subdivisions or parts thereof, to resubdivide, to contract to sell, to grant
options to purchase or lease, to sell on any terms; to convey, to mortgage,
pledge or otherwise encumber said property, or any part thereof; to lease said
property or any part thereof from time to time, upon any terms and for any
period of time, and to renew or extend leases, to amend, change or modify the
terms and provisions of any leases and to grant options to lease and options to
renew leases and options to purchase; to partition or to exchange said real
property, or any part thereof, for other real or personal property; to grant
easements or charges of any kind; to release, convey or assign any right, title
or interest in or about or easement appurtenant to said property or any part
thereof; to construct and reconstruct, remodel, alter, repair, add to or take
from buildings on said premises; to insure any Person having an interest in or
responsibility for the care, management or repair of such property; to direct
the trustee of any land trust to mortgage, lease, convey or contract to convey
the real estate held in such land trust or to execute and deliver deeds,
mortgages, notes and any and all documents pertaining to the property subject to
such land trust or in any matter regarding such trust; to execute assignments of
all or any part of the beneficial interest in such land trust;

(c) To employ, engage or contract with or dismiss from employment or engagement
Persons to the extent deemed necessary by the General Partner for the operation
and management of the Partnership business, including but not limited to, the
engagement of the Property Manager pursuant to the Management Agreements and the
employment or engagement of other contractors, subcontractors, engineers,
architects, surveyors, mechanics, consultants, accountants, attorneys, insurance
brokers, real estate brokers and others;

(d) To enter into contracts on behalf of the Partnership;

(e) To borrow money, procure loans and advances from any Person for Partnership
purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise or liquidate any such loan, advance, credit,
obligation or liability;

(f) To pledge, hypothecate, mortgage, assign, deposit, deliver, enter into sale
and leaseback arrangements or otherwise give as security or as additional or
substitute security, or for sale or other disposition any and all Partnership
property, tangible or intangible, including, but not limited to, real estate and
beneficial interests in land trusts, and to make substitutions thereof, and to
receive any proceeds thereof upon the release or surrender thereof; to sign,
execute and deliver any and all assignments, deeds and other contracts and
instruments in writing; to authorize, give, make, procure, accept and receive
moneys, payments, property, notices, demands, vouchers, receipts, releases,
compromises and adjustments; to waive notices, demands, protests and authorize
and execute waivers

 

29



--------------------------------------------------------------------------------

of every kind and nature; to enter into, make, execute, deliver and receive
written agreements, undertakings and instruments of every kind and nature; to
give oral instructions and make oral agreements; and generally to do any and all
other acts and things incidental to any of the foregoing or with reference, to
any dealings or transactions which any attorney may deem necessary, proper or
advisable;

(g) To acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership,
for the conservation of the Partnership’s assets or for any purpose convenient
or beneficial to the Partnership;

(h) To conduct any and all banking transactions on behalf of the Partnership; to
adjust and settle checking, savings and other accounts with such institutions as
the General Partner shall deem appropriate; to draw, sign, execute, accept,
endorse, guarantee, deliver, receive and pay any checks, drafts, bills of
exchange, acceptances, notes, obligations, undertakings and other instruments
for or relating to the payment of money in, into or from any account in the
Partnership’s name; to execute, procure, consent to and authorize extensions and
renewals of the same; to make deposits and withdraw the same and to negotiate or
discount commercial paper, acceptances, negotiable instruments, bills of
exchange and dollar drafts;

(i) To demand, sue for, receive and otherwise take steps to collect or recover
all debts, rents, proceeds, interests, dividends, goods, chattels, income from
property, damages and all other property, to which the Partnership may be
entitled or which are or may become due the Partnership from any Person; to
commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;

(j) To make arrangements for financing, including the taking of all action
deemed necessary or appropriate by the General Partner to cause any approved
loans to be closed;

(k) To take all reasonable measures necessary to insure compliance by the
Partnership with applicable arrangements, and other contractual obligations and
arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
lenders and using all due diligence to insure that the Partnership is in
compliance with its contractual obligations;

(l) To maintain the Partnership’s books and records; and

(m) To prepare and deliver, or cause to be prepared and delivered by the
Partnership’s Accountants, all financial and other reports with respect to the
operations of the Partnership, and preparation and filing of all federal and
state tax returns and reports.

 

30



--------------------------------------------------------------------------------

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.3 [Intentionally Omitted].

6.4 [Intentionally Omitted].

6.5 Public REIT Participation. The Public REIT agrees that all business
activities of the Public REIT, the Affiliate Entities and the other REIT
Entities, including activities pertaining to the acquisition, development and
ownership of Properties, shall be conducted through the Partnership, Nimbus or
GGP LP (other than the Public REIT’s, Affiliate Entities’ or the other REIT
Entities’ direct or indirect interest of not more than one percent (1%) in
Property Partnerships not owned through the Partnership). Without the Consent of
the Limited Partners, the Public REIT shall not, directly or indirectly, and
shall cause the Affiliate Entities and/or the other REIT Entities not to
directly or indirectly, participate in or otherwise acquire any interest in any
real or personal property unless the Partnership, Nimbus and/or GGP LP
participate in, or otherwise acquire an interest in, such real or personal
property at least to the extent of 99 times such proposed participation by the
Public REIT, the Affiliate Entities and/or the other REIT Entities, as
applicable. The Public REIT agrees and agrees on behalf of the Affiliate
Entities and the other REIT Entities that all borrowings for the purpose of
making distributions to its stockholders will be incurred by the Partnership or
the Property Partnerships and the proceeds of such indebtedness will be included
as Net Financing Proceeds hereunder.

6.6 Proscriptions. The General Partner shall not have the authority to:

(a) Do any act in contravention of this Agreement or which would make it
impossible to carry on the ordinary business of the Partnership;

(b) Possess any Partnership property or assign rights in specific Partnership
property for other than Partnership purposes; or

(c) Do any act in contravention of applicable law.

Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or other instrument or document on behalf of the Partnership, and
any such third Person shall be fully protected in relying upon such authority.

6.7 Additional Partners. Additional Partners may be admitted to the Partnership
only as provided in Section 8.3 hereof.

 

31



--------------------------------------------------------------------------------

6.8 Title Holder. To the extent allowable under applicable law, title to all or
any part of the properties of the Partnership may be held in the name of the
Partnership or any other individual, corporation, partnership, trust or
otherwise, the beneficial interest in which shall at all times be vested in the
Partnership. Any such title holder shall perform any and all of its respective
functions to the extent and upon such terms and conditions as may be determined
from time to time by the General Partner.

6.9 Compensation of the General Partner. The General Partner shall not be
entitled to any compensation for services rendered to the Partnership solely in
its capacity as General Partner except with respect to reimbursement for those
costs and expenses constituting Administrative Expenses.

6.10 Waiver and Indemnification.

(a) Neither the General Partner nor any Person acting on its behalf pursuant
hereto, shall be liable, responsible or accountable in damages or otherwise to
the Partnership or to any Partner for any acts or omissions performed or omitted
to be performed by them within the scope of the authority conferred upon the
General Partner by this Agreement and the Act, provided that the General
Partner’s or such other Person’s conduct or omission to act was taken in good
faith and in the belief that such conduct or omission was in the best interests
of the Partnership and, provided further, that the General Partner or such other
Person shall not be guilty of fraud, misconduct or gross negligence. The
Partnership shall, and hereby does, indemnify and hold harmless the General
Partner and its Affiliates and any individual acting on their behalf from any
loss, damage, claim or liability, including, but not limited to, reasonable
attorneys’ fees and expenses, incurred by them by reason of any act performed by
them in accordance with the standards set forth above or in enforcing the
provisions of this indemnity; provided, however, no Partner shall have any
personal liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership.

(b) Any Person entitled to indemnification under this Agreement shall be
entitled to receive, upon application therefor, advances to cover the costs of
defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not be
entitled to such indemnification, all rights of the indemnitee hereunder shall
survive the dissolution of the Partnership; provided, however, that a claim for
indemnification under this Agreement must be made by or on behalf of the Person
seeking indemnification prior to the time the Partnership is liquidated
hereunder. The indemnification rights contained in this Agreement shall be
cumulative of, and in addition to, any and all rights, remedies and recourse to
which the person seeking indemnification shall be entitled, whether at law or at
equity. Indemnification pursuant to this Agreement shall be made solely and
entirely from the assets of the Partnership and no Partner shall be liable
therefor.

 

32



--------------------------------------------------------------------------------

6.11 [Intentionally Omitted]

6.12 Operation in Accordance with REIT Requirements. The Partners acknowledge
and agree that the Partnership shall be operated in a manner that will enable
the REIT Entities to (a) satisfy the REIT Requirements and (b) avoid the
imposition of any federal income or excise tax liability. The Partnership shall
avoid taking any action, or permitting any Property Partnership to take any
action, which would result in the REIT Entities ceasing to satisfy the REIT
Requirements or would result in the imposition of any federal income or excise
tax liability on the REIT Entities. The determination as to whether the
Partnership has operated in the manner prescribed in this Section 6.12 shall be
made without regard to any action or inaction of the General Partner with
respect to distributions and the timing thereof.

ARTICLE VII

Dissolution, Liquidation and Winding-Up

7.1 Accounting. In the event of the dissolution, liquidation and winding-up of
the Partnership, a proper accounting (which shall be certified) shall be made of
the Capital Account of each Partner and of the Net Income or Net Losses of the
Partnership from the date of the last previous accounting to the date of
dissolution. Financial statements presenting such accounting shall include a
report of a certified public accountant selected by the Liquidating Trustee.

7.2 Distribution on Dissolution. In the event of the dissolution and liquidation
of the Partnership for any reason, the assets of the Partnership shall be
liquidated for distribution in the following rank and order:

(a) Payment of creditors of the Partnership (other than Partners) in the order
of priority as provided by law;

(b) Establishment of reserves as provided by the General Partner to provide for
contingent liabilities, if any;

(c) Payment of debts of the Partnership to any Partner, in the order of priority
provided by law;

(d) Payment to the holders of Preferred Units in accordance with the terms
thereof (as referenced in Section 7.8 hereof); and

(e) To the Partners holding LTIP Units, in proportion to the amounts such
Partners would have received if they were converted into Series K Preferred
Units and to the Partners holding Common Units in proportion to the Common Units
held by each such Partner.

Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.

 

33



--------------------------------------------------------------------------------

7.3 Timing Requirements. In the event that the Partnership is “liquidated”
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and
all distributions to the Partners pursuant to Sections 7.2(d) and 7.2(e) hereof
shall be made no later than the later to occur of (i) the last day of the
taxable year of the Partnership in which such liquidation occurs or (ii) ninety
(90) days after the date of such liquidation.

7.4 Sale of Partnership Assets. In the event of the liquidation of the
Partnership in accordance with the terms of this Agreement, the Liquidating
Trustee may sell Partnership or Property Partnership property if the Liquidating
Trustee has in good faith solicited bids from unrelated third parties and
obtained independent appraisals before making any such sale; provided, however,
all sales, leases, encumbrances or transfers of Partnership assets shall be made
by the Liquidating Trustee solely on an “arm’s-length” basis, at the best price
and on the best terms and conditions as the Liquidating Trustee in good faith
believes are reasonably available at the time and under the circumstances and on
a non-recourse basis to the Limited Partners. The liquidation of the Partnership
shall not be deemed finally terminated until the Partnership shall have received
cash payments in full with respect to obligations such as notes, installment
sale contracts or other similar receivables received by the Partnership in
connection with the sale of Partnership assets and all obligations of the
Partnership have been satisfied or assumed by the General Partner. The
Liquidating Trustee shall continue to act to enforce all of the rights of the
Partnership pursuant to any such obligations until paid in full.

7.5 Distributions in Kind. In the event that it becomes necessary to make a
distribution of Partnership property in kind, the General Partner may, with the
Consent of the Limited Partners, transfer and convey such property to the
distributees as tenants in common, subject to any liabilities attached thereto,
so as to vest in them undivided interests in the whole of such property in
proportion to their respective rights to share in the proceeds of the sale of
such property (other than as a creditor) in accordance with the provisions of
Section 7.2 hereof. Notwithstanding the foregoing, the Partnership may make
distributions with respect to Common Units or LTIP Units in the form of Common
Stock and/or Common Units without the Consent of the Limited Partners.

7.6 Documentation of Liquidation. Upon the completion of the dissolution and
liquidation of the Partnership, the Partnership shall terminate and the
Liquidating Trustee shall have the authority to execute and record any and all
documents or instruments required to effect the dissolution, liquidation and
termination of the partnership.

7.7 Liability of the Liquidating Trustee. The Liquidating Trustee shall be
indemnified and held harmless by the Partnership from and against any and all
claims, demands, liabilities, costs, damages and causes of action of any nature
whatsoever arising out of or incidental to the Liquidating Trustee’s taking of
any action authorized under or within the scope of this Agreement; provided,
however, that the Liquidating Trustee shall not be entitled to indemnification,
and shall not be held harmless, where the claim, demand, liability, cost, damage
or cause of action at issue arose out of:

(a) A matter entirely unrelated to the Liquidating Trustee’s action or conduct
pursuant to the provisions of this Agreement; or

 

34



--------------------------------------------------------------------------------

(b) The proven misconduct or negligence of the Liquidating Trustee.

7.8 Liquidation Preference of Preferred Units. With respect to liquidation of
the Partnership:

(a) The holders of Series B Preferred Units shall have the rights and
preferences described in Schedule A.

(b) The holders of Series D Preferred Units shall have the rights and
preferences described in Schedule B.

(c) The holders of Series E Preferred Units shall have the rights and
preferences described in Schedule C.

(d) The holders of Series F Preferred Units shall have the rights and
preferences described in Schedule D.

(e) The holders of Series G Preferred Units shall have the rights and
preferences described in Schedule E.

(f) The holders of Series H Preferred Units shall have the rights and
preferences described in Schedule F.

(g) The holders of Series I Preferred Units shall have the rights and
preferences described in Schedule G

(h) The holders of Series J Preferred Units shall have the rights and
preferences described in Schedule I.

(i) The holders of Series K Preferred Units shall have the rights and
preferences described in Schedule J.

(j) The holders of Series L Preferred Units shall have the rights and
preferences described in Schedule K.

7.9 Negative Capital Accounts.

(a) Except as provided in the next sentence and Section 7.9(b), no Partner shall
be liable to the Partnership or to any other partner for any deficit or negative
balance which may exist in its Capital Account. Upon liquidation of any
Obligated Partner’s interest in the Partnership, whether pursuant to a
liquidation of the Partnership or by means of a distribution to the Obligated
Partner by the Partnership, if such Obligated Partner has a deficit balance in
its Capital Account, after giving effect to all contributions, distributions,
allocations and adjustments to Capital Accounts for all periods, each such
Obligated Partner shall contribute to the capital of the Partnership an amount
equal to its respective deficit balance. Each Obligated Partner having such an
obligation to restore a deficit Capital Account shall satisfy such obligation by
the end of the fiscal year of liquidation (or, if later, within ninety (90) days
following the liquidation and dissolution

 

35



--------------------------------------------------------------------------------

of the Partnership) or distribution to such Obligated Partner, as the case may
be. Any such contribution by an Obligated Partner shall be used to make payments
to creditors of the Partnership and such Obligated Partners (i) shall not be
subrogated to the rights of any such creditor against the General Partner, the
Partnership, another Partner or any Person related thereto, and (ii) hereby
waive any right to reimbursement, contribution or similar right to which such
Obligated Partners might otherwise be entitled as a result of the performance of
their obligations under this Agreement.

(b) Notwithstanding any other provision of this Agreement, an Obligated Partner
other than Koury Corporation shall cease to be an Obligated Partner upon the
earlier of (i) nine months after the death of such Obligated Partner or (ii) six
months after (A) any date after the third anniversary date of the date of the
Fourth Amendment to Second Amended and Restated Agreement of Limited Partnership
of GGP Limited Partnership dated as of April 1, 1998, which is selected by the
Obligated Partner as the date upon which such Obligated Partner’s obligation
hereunder shall terminate (and for which notice of such date shall be given at
least 60 days prior to such selected date) or (B) an exchange of all of such
Obligated Partner’s remaining Units for shares of Common Stock or preferred
stock of the Public REIT (pursuant to a Rights Agreement) or in an otherwise
taxable sale or exchange of all of such Obligated Partner’s Units provided that
at the time of or during such six-month period following such event set forth in
(ii)(A) or (B), there has not been: (X) an entry of decree or order for relief
in respect of the Partnership by a court having jurisdiction over a substantial
part of the Partnership’s assets, or the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar Official) of the
Partnership or of any substantial part of its property, ordering the winding up
or liquidation of the Partnership’s affairs, in an involuntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law; or
(Y) the commencement against the Partnership of an involuntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law; or
(Z) the commencement by the Partnership of a voluntary case under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or the consent by
it to the entry of an order for relief in an involuntary case under any such law
or the consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Partnership or of any substantial part of its property, or the
making by it of a general assignment for the benefit of creditors, or the
failure of the Partnership generally to pay its debts as such debts become due
or the taking of any action in furtherance of any of the foregoing. Following
the passage of the six-month period after the event set forth in clause (ii)(A)
or (B) of this paragraph, an Obligated Partner shall cease to be an Obligated
Partner at the first time, if any, that all of the conditions set forth in
(X) through (Z) above are no longer in existence.

(c) Notwithstanding any other provision of this Agreement, Koury Corporation
shall cease to be an Obligated Partner immediately upon the earlier of (i) any
date which is selected by Koury Corporation as the date upon which its status as
an Obligated Partner hereunder shall terminate (and for which notice of such
selected date

 

36



--------------------------------------------------------------------------------

shall be given at least 60 days prior to such selected date, but only if such
selected date is not earlier than the first anniversary date of the last day of
the Partnership’s most recent completed tax year in which Koury Corporation’s
Protected Amount increased), (ii) an exchange of all of Koury Corporation’s
remaining Units for shares of Common Stock of the Public REIT (pursuant to a
Rights Agreement) or in an otherwise taxable sale, or exchange of all of such
Obligated Partner’s Units; or (iii) the Partnership’s termination, for a
Partnership purposes, of Koury Corporation’s status as an Obligated Partner on
any date that follows March 5, 2017.

ARTICLE VIII

Transfer of Units

8.1 General Partner Transfer. The General Partner shall not withdraw from the
Partnership and shall not sell, assign, pledge, encumber or otherwise dispose of
all or any portion of its Units, either to a new General Partner or a Limited
Partner, except by operation of law, without the Consent of the Limited
Partners. Upon any transfer of Units to a new General Partner in accordance with
the provisions of this Section 8.1, the transferee General Partner shall become
vested with the powers and rights of the transferor General Partner, and shall
be liable for all obligations and responsible for all duties of the General
Partner, once such transferee has executed such instruments as may be necessary
to effectuate such admission and to confirm the agreement of such transferee to
be bound by all the terms and provisions of this Agreement with respect to the
Units so acquired. It is a condition to any transfer of Units to a new General
Partner otherwise permitted hereunder that the transferee assumes by operation
of law or express agreement all of the obligations of the transferor General
Partner under this Agreement with respect to such transferred Units and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor General Partner are assumed by a
successor corporation by operation of law) shall relieve the transferor General
Partner of its obligations under this Agreement without the Consent of the
Limited Partners, in their reasonable discretion. In the event the General
Partner withdraws from the Partnership in violation of this Agreement or
otherwise, or dissolves or terminates or upon the Bankruptcy of the General
Partner, a Majority-in-Interest of the Limited Partners may elect to continue
the Partnership business by selecting a substitute general partner.
Notwithstanding the foregoing, the General Partner shall be permitted at any
time, and from time to time, to transfer its Units to the Public REIT or one or
more subsidiaries thereof without the Consent of the Limited Partners; provided,
however, that such transfer shall not materially change the proportionate direct
or indirect ownership in the Partnership by the Public REIT; provided further,
such new General Partner shall be under the Control of the Public REIT.

8.2 Transfers by Limited Partners. Each Limited Partner shall, subject to the
provisions of this Section 8.2 and Section 8.4 hereof, have the right to
transfer all or a portion of its Units to any Person, whether or not in
connection with the exercise of the Rights. It is a condition to any transfer
otherwise permitted hereunder that the transferee assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such transferred Units and no such transfer
(other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the

 

37



--------------------------------------------------------------------------------

transferor Partner of its obligations under this Agreement without the approval
of the General Partner in its reasonable discretion. Upon such transfer, the
transferee shall be admitted as a substituted limited partner as such term is
defined in the Act (the “Substituted Limited Partner”) and shall succeed to all
of the rights of the transferor Limited Partner under this Agreement in the
place and stead of such transferor Limited Partner; provided, however, that
notwithstanding the foregoing, any transferee of any transferred Units, to the
extent such transferee is entitled to exercise Rights under the Rights
Agreement, shall be subject to any and all ownership limitations contained in
the Charter which may limit or restrict such transferee’s ability to exercise
the Rights. Any transferee, whether or not admitted as a Substituted Limited
Partner, shall take subject to the obligations of the transferor hereunder.
Unless admitted as a Substituted Limited Partner, no transferee, whether by a
voluntary transfer, by operation of law or otherwise, shall have rights
hereunder, other than to receive such portion of the distributions made by the
Partnership as are allocable to the Units transferred.

8.3 Issuance of Additional Common Units. At any time without the consent of any
Partner, but subject to the provisions of Section 8.4 hereof, the General
Partner may, upon its determination that the issuance of additional Units
(“Additional Units”) is in the best interests of the Partnership, cause the
Partnership to issue Additional Units to and admit as a Limited Partner in the
Partnership, any Person (the “Additional Partner”) in exchange for such
consideration as the General Partner deems appropriate, including, without
limitation, the contribution by such Person of cash and/or property desirable to
further the purposes of the Partnership under Section 2.3 hereof or past or
future services rendered by such Person to or for the benefit of the
Partnership. The General Partner may admit an Additional Partner to the
Partnership upon such terms as it deems appropriate. The General Partner shall
be authorized on behalf of each of the Partners to amend this Agreement to
reflect the admission of any Additional Partner in accordance with the
provisions of this Section 8.3 in the event that the General Partner deems such
amendment to be desirable, and the General Partner promptly shall deliver a copy
of such amendment to each Limited Partner. Notwithstanding anything contained
herein to the contrary, an Additional Partner that acquires Additional Units
pursuant to this Section 8.3 shall not acquire any interest in and may not
exercise or otherwise participate in any Rights pursuant to the Rights
Agreements unless they are expressly granted such rights.

8.4 Restrictions on Transfer. In addition to any other restrictions on transfer
herein contained, in no event may any transfer or assignment of Units by any
Partner be made (i) to any Person who lacks the legal right, power or capacity
to own Units; (ii) in violation of any provision of any mortgage or trust deed
(or the note or bond secured thereby) constituting a Lien against a Property or
any part thereof, or other instrument, document or agreement to which the
Partnership or any Property Partnership is a party or otherwise bound; (iii) in
violation of applicable law; (iv) of any component portion of a Unit, such as
the Capital Account, or rights to Net Operating Cash Flow, separate and apart
from all other components of such Unit (other than such assignments of the right
to receive distributions as the General Partner shall approve in writing which
approval the General Partner may withhold in its sole discretion); (v) in the
event such transfer would cause the REIT Entities to cease to comply with the
REIT Requirements; (vi) if such transfer would, in the opinion of counsel to the
Partnership, cause the Partnership to cease to be classified as a partnership
for federal income tax purposes; (vii) if such transfer would, in the opinion of
counsel to the Partnership, cause any assets of the Partnership to constitute
assets of a benefit plan investor pursuant to 29 C.F.R. § 2510.3-101, as
modified by

 

38



--------------------------------------------------------------------------------

Section 3(42) of the Employee Retirement Income Security Act of 1974, as amended
or (viii) if such transfer is effectuated through an “established securities
market” or “secondary market” (or the substantial equivalent thereof) within the
meaning of Section 7704 of the Code or such transfer causes the Partnership to
become a “publicly traded partnership” as such term is defined in
Section 7704(b) of the Code. Notwithstanding anything in this Agreement to the
contrary:

(a) no Limited Partner admitted to the Partnership after June 29, 1998 may sell,
assign or otherwise transfer its Units or other interest in the Partnership or
any portion thereof to any Foreign Owner (and no interest in such Limited
Partner or any Person that directly or indirectly owns an interest in such
Limited Partner may be transferred if such Limited Partner shall become a
Foreign Owner as the result of such transfer) without the prior written consent
of the General Partner (which consent may be given or withheld in the sole
discretion of the General Partner); and

(b) no other Limited Partner may sell, assign or otherwise transfer its Units or
other interest in the Partnership or any portion thereof to any Foreign Owner
(and no interest in such Limited Partner or any Person that directly or
indirectly owns an interest in such Limited Partner may be transferred if such
Limited Partner shall become a Foreign Owner as the result of such transfer)
without providing written notice of the same to the General Partner. Any such
written notice shall be received by the General Partner at least thirty days
prior to any such sale, assignment or other transfer.

Any sale, assignment or other transfer of Units or other interests in the
Partnership made in violation of this Agreement (including without limitation
any sale, assignment or other transfer of Units made without giving the notice
described above at the time described above) shall be null and void ab initio.

8.5 Issuance of LTIP Units. The General Partner, in its sole and absolute
discretion, is hereby authorized without the approval of the Limited Partners or
any other Person to cause the Partnership from time to time to issue to any
Person providing services to or for the benefit of the Partnership, which may
include Partners, LTIP Units in one or more classes, or one or more series of
any of such classes, with such designations, preferences, and relative,
participating, optional or other special rights, powers and duties as shall be
determined by the General Partner in its sole and absolute discretion subject to
the Act and Delaware law, including, without limitation, (i) the rights of each
such class or series of Units to an allocation of Net Income or Net Loss (or
items thereof) to each such class or series of Units; (ii) the rights of each
such class or series of Units to share in Partnership distributions; (iii) the
rights of each such class or series of Units upon dissolution and liquidation of
the Partnership; and (iv) the right to vote, if any, of each such class or
series of Units; provided that (A) LTIP Units of any series (other than FV LTIP
Units) shall not disproportionately affect any one Common Unitholder or group of
Common Unitholders, and (B) no such additional Units or other partnership
interests shall be issued to the General Partner or the Public REIT or any
direct or indirect wholly or partly-owned subsidiary of the Public REIT, unless,
in the case of clause (B), the additional partnership interests are issued in
connection with the grant, award or issuance of REIT Shares or New Securities
that have designations, preferences and other rights such that the economic
interests attributable to such REIT Shares or New Securities are substantially
similar to the designations, preferences and other rights of the additional
partnership interests

 

39



--------------------------------------------------------------------------------

issued to the General Partner or the Public REIT or any direct or indirect
wholly or partly-owned subsidiary of the Public REIT (as appropriate). Upon the
issuance of any LTIP Units by the Partnership, the General Partner shall cause
one or more of the Property Partnerships to issue additional interests to the
Partnership on terms that are, in the aggregate, substantially similar to the
applicable LTIP Units so that the Partnership will receive additional
distributions and other rights in respect of the Property Partnerships
equivalent to those to which the recipient of the LTIP Units is entitled in
respect of the Partnership. The General Partner’s determination that the
consideration is adequate shall be conclusive insofar as the adequacy of
consideration relates to whether the partnership interests are validly issued
and paid. The General Partner shall be authorized on behalf of each of the
Partners to amend this Agreement to reflect the admission of any Additional
Partner in accordance with the provisions of this Section 8.5 in the event that
the General Partner deems such amendment to be desirable. The provisions of
Section 13.12 of this Partnership Agreement shall apply to the issuance of LTIP
Units.

ARTICLE IX

Rights and Obligations of the Limited Partners

9.1 No Participation in Management. Except as expressly permitted hereunder, the
Limited Partners shall not take part in the management of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership.

9.2 Bankruptcy of a Limited Partner. The Bankruptcy of any Limited Partner shall
not cause a dissolution of Partnership, but the rights of such Limited Partner
to share in the Net Income or Net Losses of the Partnership and, to receive
distributions of Partnership funds shall, on the happening of such event,
devolve on its successors or assigns, subject to the terms and conditions of
this Agreement, and the Partnership shall continue as a limited partnership.
However, in no event shall such assignee(s) become a Substituted Limited Partner
without the consent of the General Partner.

9.3 No Withdrawal. No Limited Partner may withdraw from the Partnership without
the prior written consent of the General Partner, other than as expressly
provided in this Agreement.

9.4 Duties and Conflicts. The General Partner recognizes that the Limited
Partners and their Affiliates have or may hereafter have other business
interests, activities and investments, some of which may be in conflict or
competition with the business of the Partnership, and that such Persons are
entitled to carry on such other business interests, activities and investments.
The Limited Partners and their Affiliates may engage in or possess an interest
in any other business or venture of any kind, independently or with others, on
their own behalf or on behalf of other entities with which they are affiliated
or associated, and such persons may engage in any activities, whether or not
competitive with the Partnership, without any obligation to offer any interest
in such activities to the Partnership or to any Partner. Neither the Partnership
nor any Partner shall have any right, by virtue of this Agreement, in or to such
activities, or the income or profits derived therefrom, and the pursuit of such
activities, even if competitive with the business of the Partnership, shall not
be deemed wrongful or improper.

 

40



--------------------------------------------------------------------------------

ARTICLE X [Intentionally Omitted]

ARTICLE XI [Intentionally Omitted]

ARTICLE XII

Arbitration of Disputes

12.1 Arbitration. Notwithstanding anything to the contrary contained in this
Agreement, all claims, disputes and controversies between the parties hereto
(including, without limitation, any claims, disputes and controversies between
the Partnership and any one or more of the Partners and any claims, disputes and
controversies between any one or more Partners) arising out of or in connection
with this Agreement or the Partnership relating to the validity, construction,
performance, breach, enforcement or termination thereof, or otherwise, shall be
resolved by binding arbitration in New York, New York, in accordance with this
Article XII and, to the extent not inconsistent herewith, the Expedited
Procedures and Commercial Arbitration Rules of the Arbitration Association.

12.2 Procedures. Any arbitration called for by this Article XII shall be
conducted in accordance with the following procedures:

(a) The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to Section 12.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.

(b) Within fifteen (15) days after the giving of a Demand Notice, the Requesting
Party, on the one hand, and each of the other Partners and/or the Partnership
against whom the claim has been made or with respect to which a dispute has
arisen (collectively, the “Responding Party”), on the other hand, shall select
and designate in writing to the other party one reputable, disinterested
individual (a “Qualified Individual”) willing to act as an arbitrator of the
claim, dispute or controversy in question. Each of the Requesting Party and the
Responding Party shall use their best efforts to select a present or former
partner of a nationally known accounting firm having no affiliation with any of
the parties as their respective Qualified Individual. Within fifteen (15) days
after the foregoing selections have been made, the arbitrators so selected shall
only select a present or former partner of a nationally known accounting firm
having no affiliation with any of the parties as the third Qualified Individual
willing to act as an arbitrator of the claim, dispute or controversy in
question. In the event that the two arbitrators initially selected are unable to
agree on a third arbitrator within the second fifteen (15) day period referred
to above, then, on the application of either party, the American Arbitration
Association shall promptly select and appoint a present or former partner of a
nationally known accounting firm having no affiliation with any of the parties
as the Qualified Individual to act as the third arbitrator. The three
arbitrators selected pursuant to this subsection (b) shall constitute the
arbitration panel for the arbitration in question.

 

41



--------------------------------------------------------------------------------

(c) The presentations of the parties hereto in the arbitration proceeding shall
be commenced and completed within sixty (60) days after the selection of the
arbitration panel pursuant to subsection (b) above, and the arbitration panel
shall render its decision in writing within thirty (30) days after the
completion of such presentations. Any decision concurred in by any two (2) of
the arbitrators shall constitute the decision of the arbitration panel, and
unanimity shall not be required.

(d) The arbitration panel shall have the discretion to include in its decision a
direction that all or part of the attorneys’ fees and costs of any party or
parties and/or the costs of such arbitration be paid by any other party or
parties. On the application of a party before or after the initial decision of
the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.

12.3 Binding Character. Any decision rendered by the arbitration panel pursuant
to this Article XII shall be final and binding on the parties hereto, and
judgment thereon may be entered by any state or federal court of competent
jurisdiction.

12.4 Exclusivity. Arbitration shall be the exclusive method available for
resolution of claims, disputes and controversies described in Section 12.1
hereof, and the Partnership and its Partners stipulate that the provisions
hereof shall be a complete defense to any suit, action, or proceeding in any
court or before any administrative or arbitration tribunal with respect to any
such claim, controversy or dispute. The provisions of this Article XII shall
survive the dissolution of the Partnership.

12.5 No Alteration of Agreement. Nothing contained herein shall be deemed to
give the arbitrators any authority, power or right to alter, change, amend,
modify, add to or subtract from any of the provisions of this Agreement.

ARTICLE XIII

General Provisions

13.1 Notices. All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and may be personally
served, telecopied or sent by United States mail and shall be deemed to have
been given when delivered in person, upon receipt of telecopy or three business
days after deposit in United States mail, registered or certified, postage
prepaid, and properly addressed, by or to the appropriate party. For purposes of
this Section 13.1, the addresses of the parties hereto shall be as set forth in
the books and records of the Partnership. The address of any party hereto may be
changed by a notice in writing given in accordance with the provisions hereof.
Notwithstanding anything to the contrary herein, no provision of this Agreement
requiring notice of any event prior to the occurrence thereof shall apply to
stock splits, subdivisions, dividends, combinations or any other similar event
occurring after the date hereof.

 

42



--------------------------------------------------------------------------------

13.2 Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of all Partners, and their legal
representatives, heirs, successors and permitted assigns, except as expressly
herein otherwise provided.

13.3 Effect and Interpretation. This Agreement shall be governed by and
construed in conformity with the laws of the State of Delaware (without regard
to its conflicts of law principles).

13.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

13.5 Partners Not Agents. Nothing contained herein shall be construed to
constitute any Partner the agent of another Partner, except as specifically
provided herein, or in any manner to limit the Partners in the carrying on of
their own respective businesses or activities.

13.6 Entire Understanding; Etc.. This Agreement, together with any and all
Contribution Agreements and Rights Agreements, constitutes the entire agreement
and understanding among the Partners and supersedes any prior understandings
and/or written or oral agreements among them respecting the subject matter
within (including without limitation the Fourth Restated Partnership Agreement
except for the consents, approvals, waivers, representations and warranties
given therein, and the agreements by Partners to be bound by the provisions
thereof, as the same is amended hereby, which shall continue in full force and
effect).

13.7 Amendments. Except as set forth below or in Schedules A-K, the General
Partner may amend this Agreement in any respect without the consent of any
Partner. Notwithstanding the foregoing, without the Consent of the Limited
Partners, the General Partner may not amend this Agreement: (a) to enlarge the
obligation of any Partner to make contributions to the capital of the
Partnership, as provided for in Article IV above; (b) to modify the Limited
Partners’ rights to allocations and distributions set forth herein, except
(i) to set forth or amend the designations, rights, powers, duties and
preferences of any Additional Units, or reflect the issuance of Additional
Units, pursuant to Section 8.3, (ii) to reflect the transfer or redemption of
Units, (iii) to amend the designations, rights, powers, duties and preferences
of any Units other than Common Units, (iv) to reflect a change that is of an
inconsequential nature or does not adversely affect the rights of the Limited
Partners hereunder or to cure any ambiguity or correct any provision in this
Agreement not inconsistent with law or with other provisions, or (v) as required
by law; (c) to amend Sections 2.1, 3.2, 4.3, 6.5, 6.6 or 7.5 or Article VIII; or
(d) to amend this sentence. Notwithstanding anything to the contrary contained
herein, (i) without the written consent of a Limited Partner, this Agreement may
not be amended to convert such Limited Partner’s partnership interest in the
Partnership to a general partnership interest (or otherwise adversely affect
such Limited Partner’s limited liability) and

 

43



--------------------------------------------------------------------------------

(ii) without the written consent of a Limited Partner holding Common Units, this
Agreement may not be amended to materially adversely affect such Limited
Partner’s rights to distributions or allocations in respect of such Common Units
except in connection with the admission of Additional Partners or unless such
amendment affects the Bucksbaum Limited Partners in the same manner on a
Unit-for-Unit basis. The immediately preceding sentence of this Section 13.7 may
not be amended to modify the approval rights of a Partner without such Partner’s
consent.

13.8 Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid by a court
of competent jurisdiction, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those to which it is
held invalid by such court, shall not be affected thereby.

13.9 Trust Provision. This Agreement, to the extent executed by the trustee of a
trust, is executed by such trustee solely as trustee and not in a separate
capacity. Nothing herein contained shall create any liability on, or require the
performance of any covenant by any such trustee individually, nor shall anything
contained herein subject the individual personal property of any trustee to any
liability.

13.10 Pronouns and Headings. As used herein, all pronouns shall include the
masculine, feminine and neuter, and all defined terms shall include the singular
and plural thereof wherever the context and facts require such construction. The
headings, titles and subtitles herein are inserted for convenience of reference
only and are to be ignored in any construction of the provisions hereof. Any
references in this Agreement to “including” shall be deemed to mean “including
without limitation.”

13.11 Assurances. Each of the Partners shall hereafter execute and deliver such
further instruments and do such further acts and things as may be required or
useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.

13.12 Issuance of Certificates. The General Partner may, in its sole discretion,
issue a certificate setting forth the name of any Partner and the number of
Units owned by such Partner and, in such event, the General Partner shall
establish such rules and regulations relating to issuances and reissuances of
certificates upon transfer of Units, the division of Units among multiple
certificates and the loss, theft, destruction or mutilation of certificates as
the General Partner reasonably deems appropriate. Notwithstanding anything to
the contrary contained herein or in any certificate, (a) no certificate issued
by the Partnership shall constitute a certificated security under Article 8 of
the Uniform Commercial Code or an instrument, (b) the issuance or existence of
certificates shall not create any rights on the part of the holders of such
certificates or other Persons that would not exist if such certificates had not
been issued, (c) the Partnership shall have no liability to holders of
certificates or other persons that it would not have had if it had not issued
such certificates, and (d) only those Persons shown on the Partnership’s book
and records as the registered owner of any particular Unit shall have any rights
as a Limited Partner or otherwise with respect thereto.

 

44



--------------------------------------------------------------------------------

13.13 November 20, 2003 Division of Common Units. On November 20, 2003, (a) GGP,
Inc., the entity to which the General Partner is successor, effected a three for
one split of its common stock (the “Stock Split”) and the Partnership effected a
three for one split of the Common Units, such that each Common Unit then
outstanding was deemed to be three Common Units, so that, as of such time, each
holder of record of Common Units, automatically and without further action, was
deemed to be the holder of two additional Common Units for each Common Unit held
immediately prior to such time (the “Unit Split”) and (b) there was no
adjustment of the Conversion Factor on account of the Stock Split; provided,
however, that for Common Units issued and outstanding on or prior to
November 20, 2003 (the “Legacy Units”), (x) if the rights under any Specified
Rights Agreement (as defined below) are exercised as to one or more Legacy
Units, then, effective immediately prior to the redemption or purchase of such
Legacy Units pursuant to such Specified Rights Agreement, the Unit Split shall
be completely reversed as to such Legacy Units and each such Legacy Unit,
automatically and without further action, shall be deemed to be one-third of a
Common Unit and (y) if such Legacy Units are transferred to the General Partner
(rather than the Partnership) pursuant to such Specified Rights Agreement, then,
effective immediately following such transfer, the Unit Split shall be
completely reinstated as to such Legacy Units and each such Legacy Unit,
automatically and without further action, shall be deemed to be three Common
Units. For purposes hereof, a “Specified Rights Agreement” is any Rights
Agreement pursuant to which the “Conversion Factor” (or the equivalent) referred
to therein is adjusted as the result of the Stock Split and such adjustment is
not completely reversed as a result of the Unit Split. The purpose of the
proviso contained in the first sentence of this paragraph is to ensure that
there are not duplicative adjustments with respect to any Legacy Units on
account of the Stock Split, and this Section 13.3 shall be interpreted and
applied consistently therewith.

13.14 Performance by the Public REIT. The Public REIT shall cause the General
Partner and the Affiliates of the General Partner to fulfill their obligations,
as applicable, under this Agreement.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the date and year first above written.

 

GENERAL PARTNER: GGP REAL ESTATE HOLDING II, INC., a Delaware corporation By:  

/s/ Stacie L. Herron

  Stacie L. Herron Its:   Executive Vice President, General Counsel & Secretary

SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

Solely for the limited purpose set forth in Sections 4.3, 4.4, 5.4, 5.10, 6.1,
6.5, 8.1 and 13.14. PUBLIC REIT: BROOKFIELD PROPERTY REIT INC., a Delaware
corporation By:  

/s/ Stacie L. Herron

  Stacie L. Herron Its:   Executive Vice President, General Counsel &  
Secretary

SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

SCHEDULE A

1. Definitions. As used in this Schedule A, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Distribution Period” shall mean the quarterly period that is then the dividend
period with respect to the Common Stock or, if no such dividend period is
established, the calendar quarter shall be the Dividend Period; provided that
(a) the initial distribution period shall commence on July 10, 2002 and end on
and include September 30, 2002 and (b) the distribution period in which the
final liquidation payment is made pursuant to Section 7.2 of the Fifth Amended
and Restated Agreement of Limited Partnership shall commence on the first day
following the immediately preceding Distribution Period and end on the date of
such final liquidation payment.

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the Public REIT on its shares
of Common Stock for such Distribution Period or, if no such distribution payment
date is established, the last business day of such Distribution Period.

“Fair Market Value” shall mean the average of the daily Closing Price for the
Common Stock during the five consecutive Trading Days selected by the General
Partner commencing not more than 20 Trading Days before, and ending not later
than, the day in question with respect to the issuance or distribution requiring
such computation.

“Fifteenth Anniversary Date” shall mean July 10, 2017.

2. Designation and Number; Etc. The Series B Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series B Preferred Units shall be 1,426,392.6660. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule A and any other provision of the Fifth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule A
shall control. For purposes of this Amendment, the rights of the Series B
Preferred Units shall be construed to include their rights under the Redemption
Rights Agreement (Common Units) and Redemption Rights Agreement (Series B
Preferred Units).

3. Rank. The Series B Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units and to all Units the terms
of which provide that such Units shall rank junior to such Series B Preferred
Units;

(b) on a parity with the Series D Preferred Units, the Series E Preferred Units
and each other series of Preferred Units issued by the Partnership which does
not provide by its express terms that it ranks junior in right of payment to the
Series B Preferred Units with respect to payment of distributions or amounts
upon liquidation, dissolution or winding-up; and

 



--------------------------------------------------------------------------------

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series B Preferred Units in accordance with Section 4
of this Schedule A.

4. Voting.

(a) Holders of Series B Preferred Units shall not have any voting rights, except
as provided by applicable law and as described below in this Section 4.

(b) So long as any Series B Preferred Units remain outstanding, the Partnership
shall not, without the affirmative vote or consent of the holders of at least a
majority of the Series B Preferred Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (such series voting
separately as a class), (i) authorize, create, issue or increase the authorized
or issued amount of, any class or series of partnership interests in the
Partnership ranking prior to the Series B Preferred Units with respect to the
payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to materially and
adversely affect any right, preference, privilege or voting power of the
Series B Preferred Units or the holders thereof. Notwithstanding anything to the
contrary contained herein, none of the following shall be deemed to materially
and adversely affect any such right, preference, privilege or voting power or
otherwise require the vote or consent of the holders of the Series B Preferred
Units: (X) the occurrence of any Event so long as either (1) the Partnership is
the surviving entity, such entity is the principal direct subsidiary of a
publicly traded REIT whose common equity is traded on the New York Stock
Exchange and the Series B Preferred Units remain outstanding with the terms
thereof materially unchanged or (2) interests in an entity having substantially
the same rights and terms as the Series B Preferred Units are substituted for
the Series B Preferred Units and such entity is the principal direct subsidiary
of a publicly traded REIT whose common equity is traded on the New York Stock
Exchange, (Y) any increase in the amount of the authorized Preferred Units or
Common Units or the creation or issuance of any other series or class of
Preferred Units or Common Units or any increase in the amount of Common Units or
any other series of Preferred Units, in each case ranking on a parity with or
junior to the Series B Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding-up of the Partnership.

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series B Preferred Units shall have been converted or
redeemed.

For purposes of the foregoing provisions of this Section 4, each Series B
Preferred Unit shall have one (1) vote. Except as otherwise required by
applicable law or as set forth herein, the Series B Preferred Units shall not
have any voting rights or powers and the consent of the holders thereof shall
not be required for the taking of any action.

 

A-2



--------------------------------------------------------------------------------

5. Distributions.

(a) With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series B
Preferred Units, the holders of Series B Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of distributions, quarterly
cumulative cash distributions in an amount per Series B Preferred Unit equal to
the greater of (i) $1.0625 and (ii) the amount of the regular quarterly cash
distribution for such Distribution Period upon the number of Common Units (or
portion thereof) into which such Series B Preferred Unit is then convertible in
accordance with Section 7 of this Schedule A (but, with respect to any
Distribution Period ending after the Fifteenth Anniversary Date, no amount shall
be paid in respect of clause (ii) of this paragraph in respect of the portion of
such Distribution Period occurring after the Fifteenth Anniversary Date).
Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause (i) and (ii) of this paragraph for
the initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed on the basis of twelve
30-day months and a 360-day year. The distributions upon the Series B Preferred
Units for each Distribution Period shall, if and to the extent declared or
authorized by the General Partner on behalf of the Partnership, be paid in
arrears (without interest or other amount) on the Distribution Payment Date with
respect thereto, and, if not paid on such date, shall accumulate, whether or not
there are funds legally available for the payment thereof and whether or not
such distributions are declared or authorized. The record date for distributions
upon the Series B Preferred Units for any Distribution Period shall be the same
as the record date for the distributions upon the Common Units for such
Distribution Period (or, if no such record is set for the Common Units, the
fifteenth day of the calendar month in which the applicable Distribution Payment
Date falls). Accumulated and unpaid distributions for any past Distribution
Periods to be declared and paid at any time, without reference to any
Distribution Payment Date, to holders of record on such date, not exceeding 45
days preceding the payment date thereof, as may be fixed by the General Partner.
Any distribution payment made upon the Series B Preferred Units shall first be
credited against the earliest accumulated but unpaid distributions due with
respect to such Units which remains payable. No interest, or sum of money in
lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series B Preferred Units, whether or not in arrears,
including, without limitation, any distribution payment that is deferred
pursuant to Section 5(g) of this Schedule A.

(b) No distribution on the Series B Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
Notwithstanding the foregoing, distributions on the Series B Preferred Units
shall accumulate whether or not any of the foregoing restrictions exist.

 

A-3



--------------------------------------------------------------------------------

(c) Except as provided in Section 5(d) of this Schedule A, so long as any
Series B Preferred Units are outstanding, (i) no distributions (other than in
Common Units or other Units ranking junior to the Series B Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership) shall be declared or paid or set apart for payment upon the
Common Units or any other class or series of partnership interests in the
Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership, on
a parity with or junior to the Series B Preferred Units, for any period and
(ii) no Common Units or other Units ranking junior to or on a parity with the
Series B Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership, shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series B Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series B Preferred Units for all Distribution
Periods ending on or prior to the distribution payment date for the Common Units
or such other class or series of Unit or the date of such redemption, purchase
or other acquisition.

(d) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series B Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series B Preferred Units, all
distributions declared upon the Series B Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series B Preferred Units shall be declared pro
rata so that the amount of distributions declared per Unit of Series B Preferred
Units and such other partnership interests in the Partnership or Units shall in
all cases bear to each other the same ratio that accrued distributions per Unit
on the Series B Preferred Units and such other partnership interests in the
Partnership or Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.

(e) Holders of Series B Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

(f) Distributions with respect to the Series B Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule A shall be construed and applied consistently with such Treasury
Regulations.

(g) Notwithstanding anything to the contrary contained herein (but subject to
the last sentence of Section 5(a) hereof), if the distributions with respect to
the Series B Preferred Units made on or prior to the second anniversary of the
issuance of the Series B Preferred Units would result in any holder of Series B
Preferred Units receiving, an annual return on such holder’s “unreturned
capital” (as defined for purposes of Treasury Regulation Section 1.707-4(a)) for
a fiscal year (treating the fiscal year in which such second anniversary occurs
as ending on such date) in excess of the Safe Harbor Rate (as defined below),
then the distributions to such

 

A-4



--------------------------------------------------------------------------------

holder in excess of such Safe Harbor Rate will be deferred, will cumulate and
will be paid, if and to the extent declared or authorized by the General Partner
on behalf of the Partnership and subject, to the provisions of Section 5(b)
hereof, on the earlier to occur of (i) the disposition of the Series B Preferred
Units to which such deferred distributions relate in a transaction in which the
disposing holder recognizes taxable gain thereon or (ii) the first distribution
payment date with respect to the Series B Preferred Units following the second
anniversary of the issuance of the Series B Preferred Units. For purposes of the
foregoing, the “Safe Harbor Rate” shall equal 150% of the highest applicable
federal rate, based on annual compounding, in effect for purposes of
Section 1274(d) of the Code at any time between the date of the issuance of the
Series B Preferred Units and the date on which the relevant distribution payment
is made. Notwithstanding anything to the contrary contained herein, any
distributions that are deferred under this Section 5(g) shall be deemed to have
been paid in full for purposes of Sections 5(c) and (d) of this Schedule A until
the end of the Distribution Period during which they are to be paid as provided
above.

(h) For any quarterly period, any amounts paid with respect to the Series B
Preferred Units in excess of the amount that would have been paid with respect
to such Units for such period had they been converted into Common Units in
accordance with the terms of Section 7 of this Schedule A are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series B Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series B Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership, an amount equal to the
greater of (i) $50.00, plus an amount equal to all distributions (whether or not
earned or declared) accrued and unpaid thereon to the date of final distribution
and (ii) the amount that a holder of such Series B Preferred Unit would have
received upon final distribution in respect of the number of Common Units into
which such Series B Preferred Unit was convertible immediately prior to such
date of final distribution (but no amount shall be paid in respect of the
foregoing clause (ii) after the Fifteenth Anniversary Date) if, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series B Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series B Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series B Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series B Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series B
Preferred Units and such

 

A-5



--------------------------------------------------------------------------------

other Units or partnership interests in the Partnership if all amounts payable
thereon were paid in full. For the purposes of this Section 6, none of (i) a
consolidation or merger of the Partnership with or into another entity, (ii) a
merger of another entity with or into the Partnership or (iii) a sale, lease or
conveyance of all or substantially all of the Partnership’s assets, properties
or business shall be deemed to be a liquidation, dissolution or winding-up of
the Partnership.

(b) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series B Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(c) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule A, the holders of
Series B Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

7. Conversion. Holders of Series B Preferred Units shall have the right to
convert all or a portion of such Units into Common Units, as follows:

(a) A holder of Series B Preferred Units shall have the right, at such holder’s
option, at any time (subject to the proviso contained in the immediately
succeeding sentence), to convert any whole number of Series B Preferred Units,
in whole or in part, into Common Units. Each Series B Preferred Unit shall be
convertible into the number of Common Units determined by dividing (i) the
$50.00 face amount per Unit, plus an amount equal to all distributions (whether
or not earned or declared) accrued and unpaid thereon to the end of the last
Distribution Period (but without duplication of the distributions, if any, which
the holder of such Series B Preferred Unit is entitled to receive for such last
Distribution Period pursuant to the third paragraph of Section 7(b) of this
Schedule A or in respect of the Common Units into which such Series B Preferred
Unit is converted) by (ii) a conversion price of $16.6667 per Common Unit
(equivalent to a conversion rate of three Common Units for each Series B
Preferred Unit), subject to adjustment as described in Section 7(c) hereof (the
“Conversion Price”); provided, however, that the right to convert Series B
Preferred Units may not be exercised after the Fifteenth Anniversary Date. No
fractional Common Units will be issued upon any conversion of Series B Preferred
Units. Instead, the number of Common Units to be issued upon each conversion
shall be rounded to the nearest whole number of Common Units.

(b) To exercise the conversion right, the holder of each Series B Preferred Unit
to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series B Preferred
Unit. Unless the Units issuable on conversion are to be issued in the same name
as the name in which such Series B Preferred Unit is registered, each Series B
Preferred Unit surrendered for conversion shall be accompanied by instruments of
transfer, in form reasonably satisfactory to the Partnership, duly executed by
the holder or such holder’s duly authorized attorney and an amount sufficient to
pay any transfer or similar tax (or evidence reasonably satisfactory to the
Partnership demonstrating that such taxes have been paid).

 

A-6



--------------------------------------------------------------------------------

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series B
Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

A holder of Series B Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series B Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into which such Series B Preferred Units were converted. Except as
provided herein, the Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted Series B Preferred Units
or for distributions on the Common Units that are issued upon such conversion.

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.

(c) The Conversion Price shall be adjusted from time to time as follows:

(i) If the Partnership shall, after the date on which the Series B Preferred
Units are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests or Units in Common Units, (B) subdivide its
outstanding Common Units into a greater number of Units or distribute Common
Units to the holders thereof, (C) combine its outstanding Common Units into a
smaller number of Units or (D) issue any partnership interests or Units by
reclassification of its Common Units, the Conversion Price in effect at the
opening of business on the day following the date fixed for the determination of
holders entitled to receive such distribution or at the opening of business on
the day next following the day on which such subdivision, combination or
reclassification becomes effective, as the case may be, shall be adjusted so
that the holder of any Series B Preferred Unit thereafter surrendered for
conversion shall be entitled to receive the number of Common Units or other
partnership interests or securities that such holder would have owned or have
been entitled to receive after the happening of any of the events described
above had such Series B Preferred Unit been converted immediately prior to the
record date in the case of a distribution or the effective date in the case of a
subdivision, combination or reclassification. An adjustment made pursuant to
this subsection (i) shall become effective immediately after the opening of
business on the day next following the record date (except as provided in
subsection (g) below) in the case of a distribution and shall become effective
immediately after the opening of business on the day next following the
effective date in the case of a subdivision, combination or reclassification.

 

A-7



--------------------------------------------------------------------------------

(ii) If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Common Units entitling them to subscribe for or
purchase Common Units (or securities convertible into or exchangeable for Common
Units) at a price per Unit less than the Fair Market Value per Common Unit on
the record date for the determination of holders of Common Units entitled to
receive such rights, options or warrants, then the Conversion Price in effect at
the opening of business on the day next following such record date shall be
adjusted to equal the price determined by multiplying (I) the Conversion Price
in effect immediately prior to the opening of business on the day following the
date fixed for such determination by (II) a fraction, the numerator of which
shall be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of Common
Units that the aggregate proceeds to the Partnership from the exercise of such
rights, options or warrants for Common Units would purchase at such Fair Market
Value, and the denominator of which shall be the sum of (A) the number of Common
Units outstanding at the close of business on the date fixed for such
determination and (B) the number of additional Common Units offered for
subscription or purchase pursuant to such rights, options or warrants. Such
adjustment shall become effective immediately after the opening of business on
the day next following such record date (except as provided in subsection
(g) below). In determining whether any-rights, options or warrants entitle the
holders of Common Units to subscribe for or purchase Common Units at less than
the Fair Market Value, there shall be taken into account any consideration
received by the Partnership upon issuance and upon exercise of such rights,
options or warrants, the value of such consideration, if other than cash, to be
determined in good faith by the Board of the General Partner.

(iii) If the Partnership shall distribute after the Issue Date to all holders of
Common Units any other securities or evidences of its indebtedness or assets
(excluding those rights, options and warrants referred to in and treated under
subsection (ii) above, and excluding distributions paid exclusively in cash)
(any of the foregoing being hereinafter in this subsection (iii) called the
“Securities”), then in each case the Conversion Price shall be adjusted so that
it shall equal the price determined by multiplying (I) the Conversion Price in
effect immediately prior to the close of business on the date fixed for the
determination of holders of Common Units entitled to receive such distribution
by (II) a fraction, the numerator of which shall be the Fair Market Value per
Common Unit on the record date mentioned below less the then fair market value
(as determined in good faith by the Board of the General Partner) of the portion
of the Securities so distributed applicable to the Common Unit, and the
denominator of which shall be the Fair Market Value per Common Unit on the
record date mentioned below. Such adjustment shall become effective immediately
at the opening of business on the business day next following (except as
provided in subsection (g) below) the record date for the determination of
holders of Common Units entitled to receive such distribution. For the purposes
of this subsection (iii), a distribution in the form of a Security, which is
distributed not only to the holders of the Common Units on the date fixed for
the

 

A-8



--------------------------------------------------------------------------------

determination of holders of Common Units entitled to such distribution of such
Security, but also is distributed with each Common Unit delivered to a person
converting a Series B Preferred Unit after such determination date, shall not
require an adjustment of the Conversion Price pursuant to this subsection (iii);
provided that on the date, if any, on which a person converting a Series B
Preferred Unit would no longer be entitled to receive such Security with a
Common Unit, a distribution of such Securities shall be deemed to have occurred,
and the Conversion Price shall be adjusted as provided in this subsection (iii)
(and such day shall be deemed to be “the date fixed for the determination of the
holders of Common Units entitled to receive such distribution” and “the record
date” within the meaning of the two preceding sentences).

(iv) No adjustment in the Conversion Price shall be required unless such
adjustment would require a cumulative increase or decrease of at least 1% in
such price; provided, however, that any adjustments that by reason of this
subsection (iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; and provided, further,
that any adjustment shall be required and made in accordance with the provisions
of this Section 7 (other than this subsection (iv)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of Common Units. Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment to the
Conversion Price for the issuance of any Common Units pursuant to any plan
providing for the reinvestment of distributions or interest payable on
securities of the Partnership and the investment of additional optional amounts
in Common Units under such plan. All calculations under this Section 7 shall be
made to the nearest cent (with $.005 being rounded upward) or to the nearest
one-tenth of a Unit (with .05 of a Unit being rounded upward), as the case may
be. Anything in this subsection (c) to the contrary notwithstanding, the
Partnership shall be entitled, to the extent permitted by law, to make such
reductions in the Conversion Price, in addition to those required by this
subsection (c), as it in its discretion shall determine to be advisable in order
that any Unit distributions, subdivision of Units, reclassification or
combination of Units, distribution of rights, options or warrants to purchase
Units or securities, or a distribution consisting of other assets (other than
cash distributions) hereafter made by the Partnership to its holders of Units
shall not be taxable but any such adjustment shall not adversely affect the
value of the Series B Preferred Units.

(d) If the Partnership shall be a party to any transaction (including, without
limitation, a merger, consolidation, self tender offer for all or substantially
all of the Common Units, sale of all or substantially all of the Partnership’s
assets or recapitalization of the Common Units and excluding any transaction as
to which subsection (c)(i) of this Section 7 applies) (each of the foregoing
being referred to herein as a “Transaction”), in each case as a result of which
Common Units shall be converted into the right to receive other partnership
interests, shares, stock, securities or other property (including cash or any
combination thereof), each Series B Preferred Unit which is not converted into
the right to receive other partnership interests, shares, stock, securities or
other property in connection with such Transaction shall thereafter be
convertible into the kind and amount of shares, stock, securities and other
property (including cash or any combination thereof) receivable upon the
consummation of such Transaction by a holder of that number of Common Units into
which one Series B Preferred Unit was convertible

 

A-9



--------------------------------------------------------------------------------

immediately prior to such Transaction, assuming such holder of Common Units is
not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person. The Partnership shall not be a party to any Transaction
unless the terms of such Transaction are consistent with the provisions of this
subsection (d), and it shall not consent or agree to the occurrence of any
Transaction until the Partnership has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Series B Preferred Units that will contain provisions enabling
the holders of Series B Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Common
Units at the Conversion Price in effect immediately prior to such Transaction
(with the holder having the option to elect the type of consideration if a
choice was offered in the Transaction). The provisions of this subsection
(d) shall similarly apply to successive Transactions.

(e) If:

(i) the Partnership shall declare a distribution on the Common Units (other than
a cash distribution) or there shall be a reclassification, subdivision or
combination of Common Units; or

(ii) the Partnership shall authorize the granting to the holders of the Common
Units of rights, options or warrants to subscribe for or purchase any Units of
any class or any other rights, options or warrants; or

(iii) there shall be any reclassification of the Common Units or any
consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange of Common Units into securities or other property, or a
self tender offer by the Partnership for all or substantially all of the Common
Units, or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety; or

(iv) there shall occur the voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership;

then the Partnership shall cause to be mailed to the holders of the Series B
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of Common Units
of record to be entitled to such distribution of rights, options or warrants are
to be determined or (B) the date on which such reclassification, subdivision,
combination, consolidation, merger, sale, transfer, liquidation, dissolution or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Units of record shall be entitled to exchange
their Common Units for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up. Failure to give or receive such notice or any defect
therein shall not affect the legality or validity of the proceedings described
in this Section 7.

 

A-10



--------------------------------------------------------------------------------

(f) Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and the effective date such
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Price to the holder of each Series B Preferred Unit at such
holder’s last address as shown on the records of the Partnership.

(g) In any case in which subsection (c) of this Section 7 provides that an
adjustment shall become effective on the date next following the record date for
an event, the Partnership may defer until the occurrence of such event issuing
to the holder of any Series B Preferred Unit converted after such record date
and before the occurrence of such event the additional Common Units issuable
upon such conversion by reason of the adjustment required by such event over and
above the Common Units issuable upon such conversion before giving effect to
such adjustment.

(h) For purposes of this Section 7, the number of Common Units at any time
outstanding shall not include any Common Units then owned or held by or for the
account of the Partnership. The Partnership shall not make any distribution on
Common Units held in the treasury of the Partnership.

(i) If any action or transaction would require adjustment of the Conversion
Price pursuant to more than one subsection of this Section 7, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that has the highest absolute value.

(j) If the Partnership shall take any action affecting the Common Units, other
than action described in this Section 7, that in the reasonable judgment of the
General Partner would materially and adversely affect the conversion rights of
the holders of the Series B Preferred Units, the Conversion Price for the
Series B Preferred Units may be adjusted, to the extent permitted by law, in
such manner, if any, and at such time, as the General Partner determines to be
equitable in the circumstances.

(k) The Partnership covenants that Common Units issued upon conversion of the
Series B Preferred Units shall be validly issued, fully paid and nonassessable
and the holder thereof shall be entitled to rights of a holder of Common Units
specified in the Partnership Agreement. Prior to the delivery of any securities
that the Partnership shall be obligated to deliver upon conversion of the
Series B Preferred Units, the Partnership shall endeavor to comply with all
federal and state laws and regulations thereunder requiring the registration of
such securities with, or any approval of or consent to the delivery thereof, by
any governmental authority.

(l) The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Common Units or
other securities or property on conversion of the Series B Preferred Units
pursuant hereto; provided, however, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Common Units or other securities or property in a name other than
that of the holder of the Series B Preferred Units to be converted, and no such
issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.

 

A-11



--------------------------------------------------------------------------------

(m) Notwithstanding anything to the contrary contained herein, the adjustment
provisions contained in this Section 7 shall be applied so that there is no
duplication of adjustments made pursuant to any other document.

 

A-12



--------------------------------------------------------------------------------

SCHEDULE B

1. Definitions. As used in this Schedule B, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Series K Preferred Units for such Distribution Period or, if no such
distribution payment date is established, the last business day of the first
full month following such Distribution Period.

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Series K Preferred Units or, if no such
distribution period is established, the calendar quarter shall be the
Distribution Period; provided that (a) the initial Distribution Period shall
commence on December 11, 2003 and end on and include December 31, 2003 and
(b) the Distribution Period in which the final liquidation payment is made
pursuant to Section 7.2 of the Fifth Amended and Restated Agreement of Limited
Partnership shall commence on the first day following the immediately preceding
Distribution Period and end on the date of such final liquidation payment.

“Fair Market Value” shall mean, (i) with respect to the Series K Preferred
Units, the average of the daily Closing Price of shares of the Class A Stock
during the ten consecutive Trading Days ending on the business day immediately
preceding the day in question with respect to the issuance or distribution
requiring such computation (subject to appropriate adjustment in the event that
the exchange ratio between Series K Preferred Units and shares of Class A Stock
is not one-to-one) and (ii) with respect to the Common Units, the value of such
units on the day in question as determined by the General Partner acting in good
faith on the basis of trading price quotations (if any) and other information as
the General Partner considers, in its reasonable judgment, appropriate.

“Per Unit Cash Amount” shall mean $21.90971 per Series D Preferred Unit.

“Per Unit Common Amount” shall mean one Common Unit, as adjusted pursuant to
Section 7(c) hereof.

“Per Unit Series K Amount” shall mean 0.40682134 Series K Preferred Units, as
adjusted pursuant to Section 7(c) hereof.

“Substitute Units” shall mean the Series K Preferred Units and Common Units,
collectively.

“Tenth Anniversary Date” shall mean December 11, 2013.

 

1 

This is equal to the per Common Unit cash distribution (approximately $14.527
per Common Unit) multiplied by the initial Series D conversion ratio (1.50821
common units per Series D Preferred Unit).



--------------------------------------------------------------------------------

2. Designation and Number; Etc. The Series D Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series D Preferred Units shall be 532,749.6574. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule B and any other provision of the Fifth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule B
shall control.

3. Rank. The Series D Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units, the Series K Preferred
Units, the Series L Preferred Units and all Units the terms of which provide
that such Units shall rank junior to the Series D Preferred Units;

(b) on a parity with the Series B Preferred Units, Series E Preferred Units and
each other series of Preferred Units issued by the Partnership which does not
provide by its express terms that it ranks junior or senior in right of payments
to the Series D Preferred Units with respect to payment of distributions or
amounts upon liquidation, dissolution or winding-up; and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series D Preferred Units and has been approved in
accordance with Section 4 of this Schedule B.

4. Voting.

(a) Holders of Series D Preferred Units shall not have any voting rights, except
as required by applicable law or as described below in this Section 4.

(b) So long as any Series D Preferred Units remain outstanding, the Partnership
shall not, without the affirmative vote or consent of the holders of at least a
majority of the Series D Preferred Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (such series voting
separately as a class), (i) authorize, create, issue or increase the authorized
or issued amount of, any class or series of partnership interests in the
Partnership ranking senior to the Series D Preferred Units with respect to the
payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units, Series L Preferred Units or any class of Substitute
Units into such partnership interests, or create, authorize or issue any
obligation or security convertible or exchangeable into or evidencing the right
to purchase any such partnership interests; or (ii) amend, alter or repeal the
provisions of the Partnership Agreement, whether by merger or consolidation or
otherwise (an “Event”), so as to negate the provisions of clause (i) or (ii) of
this paragraph or so as to materially and adversely affect any special right,
preference, privilege or voting power of the Series D Preferred Units or the
holders thereof that is contained in this Schedule B. Notwithstanding anything
to the contrary contained herein, each of the following shall be deemed not to
(i) materially and

 

B-2



--------------------------------------------------------------------------------

adversely affect any such special right, preference, privilege or voting power
or (ii) otherwise require the vote or consent of the holders of the Series D
Preferred Units: (X) the occurrence of any merger, consolidation, entity
conversion, unit exchange, recapitalization of the Common Units or other
business combination or reorganization, so long as either (1) the Partnership is
the surviving entity and the Series D Preferred Units remain outstanding with
the terms thereof materially unchanged or (2) if the Partnership is not the
surviving entity in such transaction, interests in an entity having
substantially the same rights and terms with respect to rights to distributions,
voting, redemption and conversion as the Series D Preferred Units are exchanged
or substituted for the Series D Preferred Units without any income, gain or loss
expected to be recognized by the holder upon the exchange or substitution for
federal income tax purposes (and with the terms of the Common Units or such
other securities for which the Series D Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series D Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding up of the Partnership.

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series D Preferred Units shall have been converted or
redeemed.

For purposes of the foregoing provisions of this Section 4, each Series D
Preferred Unit shall have one (1) vote.

Except as otherwise required by applicable law or as set forth herein, the
Series D Preferred Units shall not have any voting right or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

5. Distributions.

(a) With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series D
Preferred Units, the holders of Series D Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of distributions, quarterly
cumulative cash distributions in an amount per Series D Preferred Unit equal to
the greater of (i) $0.8125 (the “Base Quarterly Distribution”) and (ii) the
amount of the regular quarterly cash distribution for such Distribution Period
upon the number of Series K Preferred Units and Common Units (or portion
thereof) into which such Series D Preferred Unit is then convertible in
accordance with Section 7 of this Schedule B. Notwithstanding anything to the
contrary contained herein, the amount of distributions described under each of
clause (i) and (ii) of this paragraph for the initial Distribution Period, or
any other Period shorter than a full

 

B-3



--------------------------------------------------------------------------------

Distribution Period, shall be prorated and computed on the basis of twelve
30-day months and a 360-day year. Such distributions shall with respect to each
Series D Preferred Unit, accrue from its issue date, whether or not in, or with
respect to, any Distribution Period or Periods (A) the distributions described
above are declared, (B) the Partnership is contractually prohibited from paying
such distributions or (C) there shall be assets of the Partners legally
available for the payment of such distributions. The distributions upon the
Series D Preferred Units for each Distribution Period shall, if and to the
extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not in, or with respect to, any Distribution Period
or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions. The record date for distributions upon the Series D Preferred
Units for any Distribution Period shall be the same as the record date, for the
distributions upon the Series K Preferred Units for such Distribution Period
(or, if no such record date is set for such Units, the fifteenth day of the
calendar month in which the applicable Distribution Payment Date falls if prior
to such Distribution Payment Date otherwise, the fifteenth day of the
immediately preceding calendar month). Accumulated and unpaid distributions for
any past Distribution Periods may be declared and paid at any time, without
reference to any Distribution Payment Date, to holders of record on such date,
not exceeding 45 days preceding the payment date thereof, as may be fixed by the
General Partner. Any distribution payment made upon the Series D Preferred Units
shall first be credited against the earliest accrued but unpaid distributions
due with respect to such Units which remains payable. No interest, or sum of
money in lieu of interest, shall be owing or payable in respect of any
distribution payment or payments on the Series D Preferred Units, whether or not
in arrears.

(b) No distribution on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any bona fide agreement of the Partnership,
including any agreement relating to bona fide indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, of a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law (and such failure to pay distributions on the
Series D Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 5(c) or (d) of this Schedule B). Notwithstanding the
foregoing, distributions on the Series D Preferred Units shall accumulate as
provided herein whether or not any of the foregoing restrictions exist.

(c) Except as provided in Section 5(d) of this Schedule B, so long as any
Series D Preferred Units are outstanding, (i) no distributions (other than in
Common Units or other Units ranking junior to the Series D Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership) shall be declared or paid or set apart for payment upon the
Common Units or any other class or series of partnership interests in the
Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of

 

B-4



--------------------------------------------------------------------------------

the Partnership, on a parity with or junior to the Series D Preferred Units, for
any period and (ii) no Common Units or other Units ranking junior to, or on a
parity with the Series D Preferred Units as to payment of distributions or
amounts upon liquidation, dissolution or winding-up of the Partnership shall be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Units) by the Partnership (except by conversion into or exchange for other Units
ranking junior to the Series D Preferred Units as to payment of distributions
and amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series D Preferred Units for all Distribution
Periods ending on or prior to the distribution payment date for the Common Units
or such other class or series of Unit or the date of such redemption, purchase
or other acquisition.

(d) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series D Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series D Preferred Units, all
distributions declared upon the Series D Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series D Preferred Units shall be declared pro
rata so that the amount of distributions declared per Unit of Series D Preferred
Units and such other partnership interests in the Partnership or Units shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series D Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(e) Holders of Series D Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

(f) For any quarterly period, any amounts paid with respect to the Series D
Preferred Units in excess of the amount that would have been paid with respect
to such Units for such period had they been converted into Substitute Units in
accordance with the terms of Section 7 of this Schedule B are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking

 

B-5



--------------------------------------------------------------------------------

junior to the Series D Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding-up of the Partnership, the holders of the
Series D Preferred Units shall, with respect to each such Unit, be entitled to
receive, out of the assets of the Partnership available for distribution to
Partners after payment or provision for payment of all debts and other
liabilities of the Partnership and subject to the rights of the holders of any
series of Preferred Units ranking senior to or on parity with the Series D
Preferred Units with respect to payment of amounts upon liquidation, dissolution
or winding-up of the Partnership, an amount equal to $50, plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions). If upon any such voluntary or involuntary dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof distributable among the holders of the Series D Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series D
Preferred Units and liquidating payment on any other Units or partnership
interests in the Partnership of any class or series ranking as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series D Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series D
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series D Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.
For the purposes of this Section 6, none of (i) a consolidation or merger of the
Partnership with or into another entity, (ii) a merger of another entity with or
into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership.

(b) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series D Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(c) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule B, the holders of
Series D Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

7. Conversion. Holders of Series D Preferred Units shall have the right to
convert all or a portion of such Units into Substitute Units and the Per Unit
Cash Amount, as follows:

(a) A holder of Series D Preferred Units shall have the right at such holder’s
option, at any time, to convert any whole number of Series D Preferred Units
into fully paid and non-assessable Substitute Units and the Per Unit Cash
Amount;

 

B-6



--------------------------------------------------------------------------------

provided, however, that the conversion right may not be exercised at any one
time by a holder of Series D Preferred Units with respect to less than 1,000
Series D Preferred Units (or all the Series D Preferred Units then owned by such
holder if such holder owns less than 1,000 Series D Preferred Units). Each
Series D Preferred Unit shall be convertible into (x) the Per Unit Cash Amount
and (y) the number of Substitute Units determined as follows. The Partnership
shall calculate a “Reference Share Number” for a Series D Preferred Unit by
dividing (i) the $50 base liquidation preference per Series D Preferred Unit
plus, an amount equal to all accumulated and unpaid distributions (whether or
not earned or declared) with respect thereto by (ii) a conversion price of
$33.151875 (equivalent to an initial Reference Share Number of 1.508210). The
number of Substitute Units that a holder of a Series D Preferred Unit shall
receive upon conversion of a Series D Preferred Unit shall be an amount equal to
(1) with respect to Series K Preferred Units, a number of Series K Preferred
Units equal to the product of (A) the Per Unit Series K Amount, subject to
adjustment as described in Section 7(c) hereof, multiplied by (B) the Reference
Share Number and (2) with respect to Common Units, a number of Common Units
equal to the product of (A) the Per Unit Common Amount, subject to adjustment as
described in Section 7(c) hereof, multiplied by (B) the Reference Share Number.

(b) To exercise the conversion right, the holder of each Series D Preferred Unit
to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series D Preferred
Unit and containing representations and warranties of such holder that (i) such
holder has good and marketable title to such Series D Preferred Unit, free and
clear of all liens, claims and encumbrances, (ii) such holder is an accredited
investor as defined in Regulation D under the Securities Act of 1933, as
amended, and has such knowledge and experience in financial and business matters
such that such holder is capable of evaluating the merits and risks of receiving
and owning the Substitute Units that may be issued to it in exchange for such
Series D Preferred Unit, (iii) such holder is able to bear the economic risk of
such ownership and (iv) such Substitute Units to be acquired by such holder
pursuant to this Agreement would be acquired by such holder for its own account,
for investment purposes only and not with a view to, and with no present
intention of, selling or distributing the same in violation of federal or state
securities laws. Unless the Substitute Units issuable on conversion are to be
issued in the same name as the name in which such Series D Preferred Unit is
registered, each Series D Preferred Unit surrendered for conversion shall be
accompanied by instruments of transfer, in form reasonably satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Substitute Units issuable upon the conversion of such
Series D Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

B-7



--------------------------------------------------------------------------------

A holder of Series D Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series D Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Substitute Units into which such Series D Preferred Units were converted.

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Substitute Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date
and such conversion shall be in accordance with the Per Unit Series K Amount and
the Per Unit Common Amount in effect at such time and on such date unless the
transfer books of the Partnership shall be closed on that date, in which event
such person or persons shall be deemed to have become such holder or holders of
record at the close of business on the next succeeding day, on which such
transfer books are open, but such conversion shall be in accordance with the Per
Unit Series K Amount and the Per Unit Common Amount in effect on the date on
which such Units have been surrendered and such notice received by the
Partnership.

(c) The Per Unit Series K Amount or the Per Unit Common Amount shall be adjusted
from time to time as follows:

(i) If the Partnership shall, after the date on which the Series D Preferred
Unit are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests or Units in Series K Preferred Units or
Common Units, (B) subdivide its outstanding Series K Preferred Units or Common
Units, respectively, into a greater number of Units or distribute Series K
Preferred Units or Common Units to the respective holders thereof, (C) combine
its outstanding Series K Preferred Units or Common Units, respectively, into a
smaller number of Units, or (D) issue any partnership interests or Units by
reclassification of its Series K Preferred Units or Common Units, the Per Unit
Series K Amount or the Per Unit Common Amount, as applicable, in effect at the
opening of business on the day following the date fixed for the determination of
holders entitled to receive such distribution or at the opening of business on
the day next following the day on which such subdivision, combination or
reclassification becomes effective, as the case may be, shall be adjusted so
that the holder of any Series D Preferred Unit thereafter surrendered for
conversion shall be entitled to receive the number of Series K Preferred Units
and Common Units (as applicable) or other partnership interests or securities
that such holder would have owned or have been entitled to receive after the
happening of any of the events described above had such Series D Preferred Unit
been converted immediately prior to the close of business on the record date in
the case of a distribution or the effective date in the case of a subdivision,
combination or reclassification. An adjustment made pursuant to this subsection
(i) shall become effective immediately after the opening of business on the day
next following the record date (except as provided in subsection (g) below) in
the case of a distribution and shall become effective immediately after the
opening of business on the day next following the effective date in the case of
a subdivision, combination or reclassification.

 

B-8



--------------------------------------------------------------------------------

(ii) If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Series K Preferred Units or Common Units entitling
them to subscribe for or purchase Series K Preferred Units or Common Units (or
securities convertible into or exchangeable for such Units) at a price per unit
less than the Fair Market Value per Series K Preferred Unit or Common Unit, as
applicable, on the record date for the determination of holders of Units
entitled to receive such rights, options or warrants, then the Per Unit Series K
Amount or Per Unit Common Amount (as applicable) in effect at the opening of
business on the day next following such record date shall be adjusted so that it
shall equal the number determined by multiplying (I) the Per Unit Series K
Amount or Per Unit Common Amount, as applicable, in effect immediately prior to
the close of business on the date fixed for such determination by (II) a
fraction, the numerator of which shall be the sum of (A) the number of Series K
Preferred Units or Common Units (as applicable) outstanding at the close of
business on the date fixed for such determination and (B) the number of
additional Series K Preferred Units or Common Units (as applicable) offered for
subscription or purchase pursuant to such rights, options or warrants, and the
denominator of which shall be the sum of (A) the number of Series K Preferred
Units or Common Units (as applicable) outstanding at the close of business on
the date fixed for such determination and (B) the number of Series K Preferred
Units or Common Units (as applicable) that could be purchased at such Fair
Market Value with use of the aggregate proceeds to the Partnership resulting
from the exercise of such rights, options or warrants for such Units. In
determining whether any rights, options or warrants entitle the holders of
Series K Preferred Units or Common Units to subscribe for or purchase Series K
Preferred Units or Common Units at less than the Fair Market Value, there shall
be taken into account any consideration received by the Partnership upon
issuance and upon exercise of such rights, options or warrants, the value of
such consideration, if other than cash, to be determined in good faith by the
Board of the General Partner.

(iii) If the Partnership shall distribute after the Issue Date to all holders of
Series K Preferred Units or Common Units any other securities or evidences of
its indebtedness or assets (excluding those rights, options, warrants,
securities and other assets referred to in and treated under subsection (i) or
(ii) above, and excluding distributions paid exclusively in cash) (any of the
foregoing being hereinafter in this subsection (iii) called the “Securities”),
then in each case the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) shall be adjusted so that it shall equal the number determined by
multiplying (I) the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) in effect immediately prior to the close of business on the date
fixed for the determination of holders of Series K Preferred Units or Common
Units (as applicable) entitled to receive such distribution by (II) a fraction,
the numerator of which shall be the Fair Market Value per Series K Preferred
Unit or Common Unit (as applicable) on the record date mentioned below, and the
denominator of which shall be the Fair Market Value per Series K Preferred Unit
or Common Unit (as applicable) on the record date mentioned below less the then
fair market value (as determined in good faith by the Board of the General
Partner) of the portion of the Securities so distributed applicable to one
Series K Preferred Unit or Common Unit (as applicable). Such adjustment shall
become effective immediately at the opening of business on the business day next
following (except as provided in subsection (g) below) the record date for the

 

B-9



--------------------------------------------------------------------------------

determination of holders of Series K Preferred Units or Common Units (as
applicable) entitled to receive such distribution. For the purposes of this
subsection (iii), a distribution in the form of a Security, which is distributed
not only to the holders of the Series K Preferred Units or Common Units on the
date fixed for the determination of holders of such Units entitled to such
distribution of such Security, but also is distributed with each Series K
Preferred Unit or Common Unit delivered to a person converting a Series D
Preferred Unit after such determination date (together with distributions
thereon paid to the holders of Series K Preferred Units or Common Units, as
applicable, prior thereto), shall not require an adjustment pursuant to this
subsection (iii); provided that on the date, if any, on which a person
converting a Series D Preferred Unit would no longer be entitled to receive such
Security with a Series K Preferred Unit or Common Unit, a distribution of such
Securities shall be deemed to have occurred, and the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) shall be adjusted as provided in this
subsection (iii) (and such day shall be deemed to be “the date fixed for the
determination of the holders of Series K Preferred Units or Common Units (as
applicable) entitled to receive such distribution” and “the record date” within
the meaning of the two preceding sentences).

(iv) Notwithstanding the foregoing, no adjustment shall be made pursuant to the
preceding clauses (ii) and (iii) that would result in a decrease in the Per Unit
Series K Amount or Per Unit Common Amount (as applicable). No adjustment shall
be required unless such adjustment would require a cumulative increase or
decrease of at least 1% of the Per Unit Common Amount or 1% of the Per Unit
Series K Amount, as applicable; provided, however, that any adjustments that by
reason of this subsection (iv) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment until made; and
provided, further, that any adjustment shall be required and made in accordance
with the provisions of this Section 7 (other than this subsection (iv)) not
later than such time as may be required in order to preserve the tax-free nature
of a distribution to the holders of Series K Preferred Units or Common Units.
Notwithstanding any other provisions of this Section 7, the Partnership shall
not be required to make any adjustment for the issuance of (i) any Series K
Preferred Units or Common Units pursuant to any plan providing for the
reinvestment of distributions or interest payable on securities of the
Partnership and the investment of additional optional amounts in Series K
Preferred Units or Common Units under such plan or (ii) any options, rights or
Series K Preferred Units or Common Units pursuant to or on account of any unit
or stock option, unit or stock purchase or any unit or stock-based compensation
plan maintained by the Partnership or the General Partner. All calculations
under this Section 7 shall be made to the nearest one-tenth of a Unit (with .05
of a Unit being rounded upward).

(d) If the Partnership shall be a party to any transaction (including, without
limitation, a merger, consolidation, entity conversion, unit exchange, self
tender offer for all or substantially all of any class of Substitute Units, sale
of all or substantially all of the Partnership’s assets or recapitalization of
any class of Substitute Units or other business combination or reorganization
and excluding any transaction as to which subsection (c)(i) of this Section 7
applies) (each of the foregoing being referred to herein as a “Transaction”), in
each case as a result of which any class of Substitute Units shall

 

B-10



--------------------------------------------------------------------------------

be exchanged for or converted into partnership interests, shares, stock,
securities or other property (including cash or any combination thereof), each
Series D Preferred Unit which is not converted into the right to receive
partnership interests, shares, stock, securities or other property in connection
with such Transaction (and thus remains outstanding) shall, in lieu of being
convertible into such class of Substitute Units, thereafter be convertible into
the kind and amount of partnership interests, shares, stock, securities and
other property (including cash or any combination thereof) receivable upon the
consummation of such Transaction by a holder of that number of Substitute Units
into which one Series D Preferred Unit (including all distributions (whether or
not earned or declared) accumulated and unpaid thereon) was convertible
immediately prior to such Transaction, assuming such holder of Substitute Units
is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person. In the event that holders of Substitute Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such transaction the General Partner
shall give prompt written notice to each Series D Preferred Unit holder of such
election, and each Series D Preferred Unit holder shall also have the right to
elect by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each Series D Preferred Unit
held by such holder following consummation of such Transaction. If a holder of
Series D Preferred Units fails to make such an election, such holder (and any of
its transferees) shall receive upon conversion of each Series D Preferred Unit
held by such holder (or by any of its transferees) the same consideration that a
holder of that number of Substitute Units into which one Series D Preferred Unit
was convertible immediately prior to such Transaction would receive if such
Substitute Unit holder failed to make such an election. The Partnership shall
not be a party to any Transaction unless the terms of such Transaction are
consistent with the provisions of this subsection (d), and it shall not consent
or agree to the occurrence of any Transaction until the Partnership has entered
into an agreement with the successor or purchasing entity, as the case may be,
for the benefit of the holders of the Series D Preferred Units that will contain
provisions enabling the holders of Series D Preferred Units that remain
outstanding after such Transaction to convert into the consideration received by
holders of Substitute Units determined in accordance with the Per Unit Series K
Amount and the Per Unit Common Amount in effect immediately prior to such
Transaction (with the holder having the option to elect the type of
consideration if a choice is offered in the Transaction as specified above). The
provisions of this subsection (d) shall similarly apply to successive
Transactions.

(e) If:

(i) the Partnership shall authorize the granting to the holders of any class of
Substitute Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or

 

B-11



--------------------------------------------------------------------------------

(ii) there shall be any reclassification of any class of Substitute Units (other
than as described in clause (c)(i) of this Section 7) or any consolidation or
merger to which the Partnership is a party and for which approval of any
partners of the Partnership is required, involving the conversion or exchange of
a class of Substitute Units into securities or other property, or a unit
exchange involving the conversion or exchange of any class of Substitute Units
into securities or other property, a self tender offer by the Partnership for
all or substantially all of a class of Substitute Units, or the sale or transfer
of all or substantially all of the assets of the Partnership as an entirety, or

(iii) there shall occur the voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership;

then the Partnership shall cause to be mailed to the holders of the Series D
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of any class of
Substitute Units of record to be entitled to such distribution of rights,
options or warrants are to be determined or (B) the date on which such
reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up is expected to become effective, and the date as of
which it is expected that holders of any class of Substitute Units of record
shall be entitled to exchange such Units for securities or other property, if
any, deliverable upon such reclassification, consolidation, merger, sale,
transfer, liquidation, dissolution or winding-up. Failure to give or receive
such notice or any defect therein shall not affect the legality or validity of
the proceedings described in this Section 7.

(f) Whenever the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) of any class of Substitute Units is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of such Per Unit Series K
Amount or Per Unit Common Amount (as applicable) setting forth the adjusted Per
Unit Series K Amount or Per Unit Common Amount (as applicable) and the effective
date such adjustment becomes effective and shall mail such notice of such
adjustment of such Per Unit Series K Amount or Per Unit Common Amount (as
applicable) to the holder of each Series D Preferred Unit at such holder’s last
address as shown on the records of the Partnership.

(g) In any case in which subsection (c) of this Section 7 provides that an
adjustment shall become effective on the date next following the record date for
an event, the Partnership may defer until the occurrence of such event issuing
to the holder of any Series D Preferred Unit converted after such record date
and before the occurrence of such event the additional Substitute Units issuable
upon such conversion by reason of the adjustment required by such event over and
above the Substitute Units issuable upon such conversion before giving effect to
such adjustment.

(h) For purposes of this Section 7, the number of any class of Substitute Units
at any time outstanding shall not include any such Units then owned or held by
or for the account of the Partnership. The Partnership shall not make any
distribution on Substitute Units held in the treasury of the Partnership.

 

B-12



--------------------------------------------------------------------------------

(i) If any action or transaction would require adjustment of the Per Unit Series
K Amount or Per Unit Common Amount (as applicable) pursuant to more than one
subsection of this Section 7, only one adjustment shall be made, and such
adjustment shall be the amount of adjustment that has the lowest absolute value.

(j) If the Partnership shall take any action affecting any class of Substitute
Units, other than action described in this Section 7, that in the reasonable
judgment of the Partnership would materially affect the conversion rights of the
holders of the Series D Preferred Units, the Per Unit Series K Amount or Per
Unit Common Amount, as applicable, may be adjusted, to the extent permitted by
law, in such manner, if any, and at such time, as the General Partner,
determines to be equitable in the circumstances.

(k) The Partnership covenants that Substitute Units issued upon conversion of
the Series D Preferred Units shall be validly issued, fully paid and
non-assessable and the holder thereof shall be entitled to rights of a holder of
such Substitute Units specified in the Partnership Agreement. Prior to the
delivery of any securities that the Partnership shall be obligated to deliver
upon conversion of the Series D Preferred Units, the Partnership shall endeavor
to comply with federal and state laws and regulations in respect thereof.

(l) The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Substitute Units
or other securities or property on conversion of the Series D Preferred Units,
pursuant hereto; provided, however, that the Company, shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Substitute Units or other securities or property in a name other
than that of the holder of the Series D Preferred Units to be converted, and no
such issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.

(m) Notwithstanding anything to the contrary contained herein, (i) the
adjustment provisions contained in this Section 7 shall be applied so that there
is no duplication of adjustments made pursuant to any other document and (ii) no
adjustment under any provision hereof shall be made on account of (A) the stock
split approved by the stockholders of the General Partner on November 20, 2003
or (B) the split of the Common Units that occurred on November 20, 2003.

 

B-13



--------------------------------------------------------------------------------

SCHEDULE C

1. Definitions. As used in this Schedule C, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Series K Preferred Units for such Distribution Period or, if no such
distribution payment date is established, the last business day of the first
full month following such Distribution Period.

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Series K Preferred Units or, if no such
distribution period is established, the calendar quarter shall be the
Distribution Period; provided that (a) the initial Distribution Period shall
commence on March 5, 2004 and end on and include March 31, 2004 and (b) the
Distribution Period in which the final liquidation payment is made pursuant to
Section 7.2 of the Fifth Amended and Restated Agreement of Limited Partnership,
as amended, shall commence on the first day following the immediately preceding
Distribution Period and end on the date of such final liquidation payment.

“Fair Market Value” shall mean, as of any day, (i) with respect to the Series K
Preferred Units, the average of the daily Closing Price of shares of the Class A
Stock during the ten consecutive Trading Days ending on the business day
immediately preceding the day in question with respect to the issuance or
distribution requiring such computation (subject to appropriate adjustment in
the event that the exchange ratio between Series K Preferred Units and shares of
Class A Stock is not one-to-one) and (ii) with respect to the Common Units, the
value of such units on the day in question as determined by the General Partner
acting in good faith on the basis of trading price quotations (if any) and other
information as the General Partner considers, in its reasonable judgment,
appropriate

“Per Unit Cash Amount” shall mean $18.86132 per Series E Preferred Unit.

“Per Unit Common Amount” shall mean one Common Unit, as adjusted pursuant to
Section 7(c) hereof.

“Per Unit Series K Amount” shall mean 0.40682134 Series K Preferred Units, as
adjusted pursuant to Section 7(c) hereof.

“Substitute Units” shall mean the Series K Preferred Units and Common Units,
collectively.

“Tenth Anniversary Date” shall mean March 5, 2014.

 

2 

This is equal to the per Common Unit cash distribution (approximately $14.527
per Common Unit) multiplied by the initial Series E conversion ratio (1.298364
common units per Series E Preferred Unit).



--------------------------------------------------------------------------------

2. Designation and Number; Etc. The Series E Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series E Preferred Units shall be 502,657.8128. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule C and any other provision of the Fifth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule C
shall control.

3. Rank. The Series E Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units, the Series K Preferred
Units, the Series L Preferred Units and all Units the terms of which provide
that such Units shall rank junior to the Series E Preferred Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units and
each other series of Preferred Units issued by the Partnership which does not
provide by its express terms that it ranks junior or senior in right of payment
to the Series E Preferred Units with respect to payment of distributions or
amounts upon liquidation, dissolution or winding-up; and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series E Preferred Units and has been approved in
accordance with Section 4 of this Schedule C.

4. Voting.

(a) Holders of Series E Preferred Units shall not have any voting rights, except
as described below in this Section 4.

(b) So long as any Series E Preferred Units remain outstanding, the Partnership
shall not, without the affirmative vote or consent of the holders of at least a
majority of the Series E Preferred Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (such series voting
separately as a class), (i) authorize, create, issue or increase the authorized
or issued amount of any class or series of partnership interests in the
Partnership ranking senior to the Series E Preferred Units with respect to the
payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units, other Preferred Units or any class of Substitute
Units into such partnership interests, or create, authorize or issue any
obligation or security convertible or exchangeable into or evidencing the right
to purchase any such partnership interests; or (ii) amend, alter or repeal the
provisions of the Fifth Amended and Restated Agreement of Limited Partnership,
as amended, whether by merger or consolidation or otherwise (an “Event”), so as
to (A) negate the provisions of clause (i) or (ii) of this paragraph,
(B) materially and adversely affect the right of the holders of Series E
Preferred Units to transfer such Units unless the amendment also applies to the
holders of all other Units, (C) give the holders of any partnership interest a
right to the payment of

 

C-2



--------------------------------------------------------------------------------

distributions from the Partnership or a right to the distribution of amounts
upon voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership that ranks senior to the Series E Preferred Units or (D) materially
and adversely affect any right, preference, privilege or voting power of the
Series E Preferred Units or the holders thereof contained in this Schedule C.
Notwithstanding anything to the contrary contained herein, each of the following
shall be deemed not to (i) materially and adversely affect any such right,
preference, privilege or voting power or (ii) otherwise require the vote or
consent of the holders of the Series E Preferred Units: (X) the occurrence of
any merger, consolidation, entity conversion, unit exchange, recapitalization of
the Common Units or other business combination or reorganization, so long as
either (1) the Partnership is the surviving entity and the Series E Preferred
Units remain outstanding with the terms thereof materially unchanged (including
without limitation the terms with respect to distributions, voting, redemption
and conversion), or (2) if the Partnership is not the surviving entity in such
transaction, interests in an entity having substantially the same rights and
terms (including without limitation rights to distributions, voting, redemption
and conversion) as the Series E Preferred Units are exchanged or substituted for
the Series E Preferred Units (and with the terms of the Common Units or such
other securities for which the Series E Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series E Preferred Units with respect to the payment of
distributions and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership and (Z) a sale or
other disposition of all or substantially all of the Partnership’s assets (by
merger or otherwise) if, in connection with such transaction, the holders of
Series E Preferred Units have the opportunity to surrender all of the issued and
outstanding Series E Preferred Units in exchange for a cash payment equal to the
amount that such holders would be entitled to receive in respect thereof upon a
liquidation, dissolution or winding-up of the Partnership (such surrender and
payment to be made contemporaneously with the closing of such transaction) and
any resulting dissolution, liquidation and/or winding-up of the Partnership.

The foregoing voting provisions shall not apply, if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series E Preferred Units shall have been converted or
redeemed.

For purposes of the foregoing provisions of this Section 4, each Series E
Preferred Unit shall have one (1) vote.

Except as otherwise required by applicable law or as set forth herein, the
Series E Preferred Units shall not have any voting rights or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

 

C-3



--------------------------------------------------------------------------------

5. Distributions.

(a) With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series E
Preferred Units, the holders of Series E Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of the distributions, quarterly
cumulative cash distributions in an amount per Series E Preferred Unit equal to
the greater of (i) $0.875 (the “Base Quarterly Distribution”) and (ii) the
amount of the regular quarterly cash distribution paid for such Distribution
Period upon the number of Series K Preferred Units and Common Units (or portion
thereof) into which such Series E Preferred Unit is then convertible in
accordance with Section 7 of this Schedule C. Notwithstanding anything to the
contrary contained herein, the amount of distributions described under each of
clause (i) and (ii) of this paragraph for the initial Distribution Period, or
any other period shorter than a full Distribution Period, shall be prorated and
computed based on the actual number of days in such Distribution Period relative
to the actual number of days in the calendar quarter of which the Distribution
Period is a part. Such distributions shall, with respect to each Series E
Preferred Unit, accrue from its issue date, whether or not in, or with respect
to, any Distribution Period or Periods (A) the distributions described above are
declared, (B) the Partnership is contractually prohibited from paying such
distributions or (C) there shall be assets of the Partnership legally available
for the payment of such distributions. The distributions upon the Series E
Preferred Units for each Distribution Period shall, if and to the extent
declared or authorized by the General Partner on behalf of the Partnership, be
paid in arrears (without interest or other amount) on the Distribution Payment
Date with respect thereto, and, if not paid on such date, shall accumulate,
whether or not in, or with respect to, any Distribution Period or Periods
(X) the distributions are declared, (Y) the Partnership is contractually
prohibited from paying such distributions or (Z) there shall be assets of the
Partnership legally available for the payment of such distributions (and shall
not constitute accumulated distributions prior to such date). The record date
for distributions upon the Series E Preferred Units for any Distribution Period
shall be the same as the record date for the distributions upon the Series K
Preferred Units for such Distribution Period (or, if no such record date is set
for such Units, the fifteenth day of the calendar month in which the applicable
Distribution Payment Date falls if prior to such Distribution Payment Date;
otherwise, the fifteenth day of the immediately preceding calendar month).
Accumulated and unpaid distributions for any past Distribution Periods may be
declared and paid at any time, without reference to any Distribution Payment
Date, to holders of record on such date, not exceeding 45 days preceding the
payment date thereof, as may be fixed by the General Partner. Any distribution
payment made upon the Series E Preferred Units shall first be credited against
the earliest accrued but unpaid distributions due with respect to such Units
which remains payable. No interest, or sum of money in lieu of interest, shall
be owing or payable in respect of any distribution payment or payments on the
Series E Preferred Units, whether or not in arrears.

(b) No distribution on the Series E Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration,

 

C-4



--------------------------------------------------------------------------------

payment or setting apart for payment would constitute a breach thereof, or a
default thereunder, or to the extent that such declaration of payment shall be
restricted or prohibited by law (and such failure to pay distributions on the
Series E Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 5(c) or (d) of this Schedule C). Notwithstanding the
foregoing, distributions on the Series E Preferred Units shall accumulate as
provided herein whether or not any of the foregoing restrictions exist.

(c) Except as provided in Section 5(d) of this Schedule C, so long as any Series
E Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series E Preferred
Units as to payment of distributions and amounts upon liquidation, dissolution
or winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series E Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to or on a parity
with the Series E Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series E Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment in the next 30 days on the Series E Preferred Units for
all Distribution Periods ending on or prior to the distribution payment date for
the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

(d) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment in the next 30 days) upon the Series E
Preferred Units and any other partnership interests in the Partnership or Units
ranking on a parity as to payment of distributions with the Series E Preferred
Units, all distributions declared upon the Series E Preferred Units and any
other partnership interests in the Partnership or Units ranking on a parity as
to payment of distributions with the Series E Preferred Units shall be declared
or paid pro rata so that the amount of distributions declared per Unit of Series
E Preferred Units and such other partnership interests in the Partnership or
Units shall in all cases bear to each other the same ratio that accrued and
unpaid distributions per Unit on the Series E Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(e) Except as set forth in Section 6 of this Schedule C, holders of Series E
Preferred Units shall not be entitled to any distributions, whether payable in
cash, property or Units, in excess of the cumulative distributions described in
Section 5(a) of this Schedule C.

 

C-5



--------------------------------------------------------------------------------

(f) Distributions with respect to the Series E Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule C shall be construed and applied consistently with such Treasury
Regulations.

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series E Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series E Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series E Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
the greater of (i) $50, plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution (including all accumulated and unpaid distributions) and (ii) the
amount that a holder of such Series E Preferred Unit would have received upon
final distribution in respect of the number of Series K Preferred Units and
Common Units (as applicable) into which such Series E Preferred Unit (including
all accumulated and unpaid distributions (whether or not earned or declared)
with respect thereto) was convertible immediately prior to such date of final
distribution. If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series E Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series E Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series E Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series E Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series E Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full. For the purposes of this Section 6, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding-up of the Partnership
(unless all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

 

C-6



--------------------------------------------------------------------------------

(b) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series E Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(c) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule C, the holders of
Series E Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

7. Conversion. Holders of Series E Preferred Units shall have the right to
convert all or a portion of such Units into Substitute Units and the Per Unit
Cash Amount, as follows:

(a) A holder of Series E Preferred Units shall have the right, at such holder’s
option, at any time, to convert any whole number of Series E Preferred Units
into fully paid and non-assessable Substitute Units and the Per Unit Cash
Amount; provided, however, that the conversion right may not be exercised at any
one time by a holder of Series E Preferred Units with respect to less than 1,000
Series E Preferred Units (or all the Series E Preferred Units then owned by such
holder if such holder owns less than 1,000 Series E Preferred Units). Each
Series E Preferred Unit shall be convertible into (x) the Per Unit Cash Amount
and (y) the number of Substitute Units determined as follows. The Partnership
shall calculate a “Reference Share Number” for a Series E Preferred Unit by
dividing (i) the $50 base liquidation preference per Series E Preferred Unit,
plus an amount equal to all accumulated and unpaid distributions (whether or not
earned or declared) with respect thereto by (ii) a conversion price of $38.51
(equivalent to an initial Reference Share Number of 1.298364). The number of
Substitute Units that a holder of a Series E Preferred Unit shall receive upon
conversion of a Series E Preferred Unit shall be an amount equal to (1) with
respect to Series K Preferred Units, a number of Series K Preferred Units equal
to the product of (A) the Per Unit Series K Amount, subject to adjustment as
described in Section 7(c) hereof, multiplied by (B) the Reference Share Number
and (2) with respect to Common Units, a number of Common Units equal to the
product of (A) the Per Unit Common Amount, subject to adjustment as described in
Section 7(c) hereof, multiplied by (B) the Reference Share Number.

(b) To exercise the conversion right, the holder of each Series E Preferred Unit
to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series E Preferred
Unit and containing representations and warranties of such holder that (i) such
holder has good and marketable title to such Series E Preferred Unit, free and
clear of all liens, claims and encumbrances, (ii) such holder is an accredited
investor as defined in Regulation D under the Securities Act of 1933, as
amended, and has such knowledge and experience in financial and business matters
such that such holder is capable of evaluating the merits

 

C-7



--------------------------------------------------------------------------------

and risks of receiving and owning the Substitute Units that may be issued to it
in exchange for such Series E Preferred Unit, (iii) such holder is able to bear
the economic risk of such ownership and (iv) such Substitute Units to be
acquired by such holder pursuant to this Agreement would be acquired by such
holder for its own account, for investment purposes only and not with a view to,
and with no present intention of, selling or distributing the same in violation
of federal or state securities laws. Unless the Substitute Units issuable on
conversion are to be issued in the same name as the name in which such Series E
Preferred Unit is registered, each Series E Preferred Unit surrendered for
conversion shall be accompanied by instruments of transfer, in form reasonably
satisfactory to the Partnership, duly executed by the holder or such holder’s
duly authorized attorney and an amount sufficient to pay any transfer or similar
tax (or evidence reasonably satisfactory to the Partnership demonstrating that
such taxes have been paid).

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Substitute Units issuable upon the conversion of such Series
E Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

A holder of Series E Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series E Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Substitute Units into which such Series E Preferred Units were converted.

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons, in whose name or names any
Substitute Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be in accordance with the Per Unit Series K Amount and
the Per Unit Common Amount in effect at such time and on such date unless the
transfer books of the Partnership shall be closed on that date, in which event
such person or persons shall be deemed to have become such holder or holders of
record immediately prior to the close of business on the next succeeding day on
which such transfer books are open, but such conversion shall be in accordance
with the Per Unit Series K Amount and the Per Unit Common Amount in effect on
the date on which such Units have been surrendered and such notice received by
the Partnership.

(c) The Per Unit Series K Amount or the Per Unit Common Amount shall be adjusted
from time to time as follows:

(i) If the Partnership shall, after the date on which the Series E Preferred
Units are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests Units in Series K Preferred Units or Common
Units, (B) subdivide its outstanding Series K Preferred Units or Common Units,
respectively,

 

C-8



--------------------------------------------------------------------------------

into a greater number of Units or distribute Series K Preferred Units or Common
Units to the respective holders thereof, (C) combine its outstanding Series K
Preferred Units or Common Units, respectively, into a smaller number of Units,
or (D) issue any partnership interests or Units by reclassification of its
Series K Preferred Units or Common Units, the Per Unit Series K Amount or the
Per Unit Common Amount, as applicable, shall be adjusted so that the conversion
rights of the holder of any Series E Preferred Unit are not diluted or expanded
thereby.

(ii) If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Series K Preferred Units or Common Units entitling
them to subscribe for or purchase Series K Preferred Units or Common Units (or
securities convertible into or exchangeable for such Units) at a price per Unit
less than the Fair Market Value per Series K Preferred Unit or Common Unit, as
applicable, on the record date for the determination of holders of Units
entitled to receive such rights, options or warrants, then the Per Unit Series K
Amount or Per Unit Common Amount (as applicable) shall be adjusted so that it
shall equal the number determined by multiplying (I) the Per Unit Series K
Amount or Per Unit Common Amount, as applicable, in effect immediately prior to
adjustment by (II) a fraction, the numerator of which shall be the sum of
(A) the number of Series K Preferred Units or Common Units (as applicable)
outstanding at the close of business on the date fixed for such determination
and (B) the number of additional Series K Preferred Units or Common Units (as
applicable) offered for subscription or purchase pursuant to such rights,
options or warrants, and the denominator of which shall be the sum of (A) the
number of Series K Preferred Units or Common Units (as applicable) outstanding
at the close of business on the date fixed for such determination and (B) the
number of Series K Preferred Units or Common Units (as applicable) that could be
purchased at a price per Unit equal to the Fair Market Value with use of the
aggregate proceeds to the Partnership resulting from the exercise of such
rights, options or warrants for such Units. In determining whether any rights,
options or warrants entitle the holder of Series K Preferred Units or Common
Units to subscribe for or purchase Series K Preferred Units or Common Units at a
price per Unit less than the Fair Market Value, there shall be taken into
account any consideration received by the Partnership upon issuance and upon
exercise of such rights, options or warrants, the value of such consideration,
if other than cash, to be determined in good faith by the Board of the General
Partner.

(iii) If the Partnership shall distribute after the Issue Date to all holders of
Series K Preferred Units or Common Units any other securities or evidences of
its indebtedness or assets (excluding those rights, options, warrants,
securities and other assets referred to in and treated under subsection (i) or
(ii) above, and excluding distributions paid exclusively in cash) (any of the
foregoing being hereinafter in this subsection (iii) called the “Securities”),
then in each case the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) shall be adjusted so that it shall equal the number determined by
multiplying (I) the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) in effect immediately prior to adjustment by (II) a fraction, the
numerator of which shall be the Fair Market Value per Series K Preferred Unit or
Common Unit (as applicable) on the record date for the determination of holders
of Series K Preferred Units or Common Units (as applicable) entitled to receive
such

 

C-9



--------------------------------------------------------------------------------

distribution, and the denominator of which shall be the Fair Market Value per
Series K Preferred Unit or Common Unit (as applicable) on the record date
mentioned above less the then fair market value (as determined in good faith by
the General Partner) of the portion of the Securities so distributed applicable
to one Series K Preferred Unit or Common Unit (as applicable). For the purposes
of this subsection (iii), a distribution in the form of a Security, which is
distributed not only to the holders of the Series K Preferred Units or Common
Units on the date fixed for the determination of holders of such Units entitled
to such distribution of such Security, but also is distributed with each Series
K Preferred Unit or Common Unit delivered to a person converting a Series E
Preferred Unit after such determination date (together with distributions
thereon paid to the holders of Series K Preferred Units or Common Units, as
applicable, prior thereto), shall not require an adjustment pursuant to this
subsection (iii); provided that on the date, if any, on which a person
converting a Series E Preferred Unit would no longer be entitled to receive such
Security with a Series K Preferred Unit or Common Unit, a distribution of such
Securities shall be deemed to have occurred, and the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) shall be adjusted as provided in this
subsection (iii) (and such day shall be deemed to be “the date fixed for the
determination of the holders of Series K Preferred Units or Common Units (as
applicable) entitled to receive such distribution” and “the record date” within
the meaning of the preceding sentence).

(iv) Notwithstanding the foregoing, no adjustment shall be made pursuant to the
preceding clauses (ii) and (iii) that would result in a decrease in the Per Unit
Series K Amount or Per Unit Common Amount (as applicable). No adjustment shall
be required unless such adjustment would require a cumulative increase or
decrease of at least 1% of the Per Unit Common Amount or 1% of the Per Unit
Series K Amount, as applicable; provided, however, that any adjustments that by
reason of this subsection (iv) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment until made; and
provided, further, that any adjustment shall be required and made in accordance
with the provisions of this Section 7 (other than this subsection (iv)) not
later than such time as may be required in order to preserve the tax-free nature
of a distribution to the holders of Series K Preferred Units or Common Units.
Notwithstanding any other provisions of this Section 7, the Partnership shall
not be required to make any adjustment for the issuance of (i) any Series K
Preferred Units or Common Units on account of any plan providing for the
reinvestment of distributions or interest payable on securities of the
Partnership or the General Partner and the investment of additional optional
amounts under such plan or (ii) any options, rights or Series K Preferred Units
or Common Units pursuant to or on account of any unit or stock option, unit or
stock purchase or any unit or stock-based compensation plan maintained by the
Partnership or the General Partner. All calculations under this Section 7 shall
be made to the nearest one-tenth of a Unit (with .05 of a Unit being rounded
upward).

(d) If the Partnership shall be a party to any transaction (including, without
limitation, a merger, consolidation, entity conversion, unit exchange, self
tender offer for all or substantially all of any class of Substitute Units, sale
of all or substantially all of the Partnership’s assets or recapitalization of
any class of Substitute Units or other business combination or reorganization
and excluding any transaction as to which subsection (c)(i) of this

 

C-10



--------------------------------------------------------------------------------

Section 7 applies) (each of the foregoing being referred to herein as a
“Transaction”), in each case as a result of which any class of Substitute Units
shall be exchanged for or converted into partnership interests, shares, stock,
securities or other properties (including cash or any combination thereof), each
Series E Preferred Unit which is not converted into the right to receive
partnership interests, shares, stock, securities or other property in connection
with such Transaction (and thus remains outstanding) shall, in lieu of being
convertible into such class of Substitute Units, thereafter be convertible into
the kind and amount of partnership interests, shares, stock, securities and
other property (including cash or any combination thereof) receivable upon the
consummation of such Transaction by a holder of that number of Substitute Units
into which one Series E Preferred Unit (including all distributions (whether or
not earned or declared) accumulated and unpaid thereon) was convertible
immediately prior to such Transaction, assuming such holder of Substitute Units
is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person. In the event that holders of Substitute Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such transaction the General Partner
shall give prompt written notice to each Series E Preferred Unit holder of such
election, and each Series E Preferred Unit holder shall also have the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each Series E Preferred Unit
held by such holder following consummation of such Transaction. If a holder of
Series E Preferred Units fails to make such an election, such holder (and any of
its transferees) shall receive upon conversion of each Series E Preferred Unit
held by such holder (or by any of its transferees) the same consideration that a
holder of that number of Substitute Units into which one Series E Preferred Unit
was convertible immediately prior to such Transaction would receive if such
Substitute Unit holder failed to make such an election. The Partnership shall
not be a party to any Transaction unless the terms of such Transaction are
consistent with the provisions of this subsection (d), and it shall not consent
or agree to the occurrence of any Transaction until the Partnership has entered
into an agreement with the successor or purchasing entity, as the case may be,
for the benefit of the holders of the Series E Preferred Units that will contain
provisions enabling the holders of Series E Preferred Units that remain
outstanding after such Transaction to convert into the consideration received by
holders of Substitute Units determined in accordance with the Per Unit Series K
Amount and the Per Unit Common Amount in effect immediately prior to such
Transaction (with the holder having the option to elect the type of
consideration if a choice is offered in the Transaction as specified above). The
provisions of this subsection (d) shall similarly apply to successive
Transactions.

(e) If:

(i) the Partnership shall declare a distribution on the Series K Preferred Units
or Common Units (other than a regular quarterly cash distribution (as
applicable) or a distribution in Series K Preferred Units or Common Units); or

(ii) the Partnership shall authorize the granting to the holders of any class of
Substitute Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or

 

C-11



--------------------------------------------------------------------------------

(iii) there shall be any reclassification of any class of Substitute Units
(other than a distribution in Series K Preferred Units or Common Units or a
subdivision of Series K Preferred Units or Common Units) or any consolidation or
merger to which the Partnership is a party and for which approval of any
partners of the Partnership is required, involving the conversion or exchange of
a class of Substitute Units into securities or other property, or a unit
exchange involving the conversion or exchange of any class of Substitute Units
into securities or other property, a self tender offer by the Partnership for
all or substantially all of the class of Substitute Units, or the sale or
transfer of all or substantially all of the assets of the Partnership as an
entirety; or

(iv) there shall occur the voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership;

then the Partnership shall cause to be mailed to the holders of the Series E
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a prior notice stating (A) the date on which a record is
to be taken for the purpose of such distribution or grant, or, if a record is
not to be taken, the date as of which the holders of any class of Substitute
Units of record to be entitled to such distribution or grant are to be
determined or (B) the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution or winding-up is expected to
become effective, and the date as of which it is expected that holders of any
class of Substitute Units of record shall be entitled to exchange such Units for
securities or other property, if any, deliverable upon such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution or winding-up.
Failure to give or receive such notice or any defect therein shall not affect
the legality or validity of the proceedings described in this Section 7.

(f) Whenever the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) is adjusted as herein provided, the Partnership shall prepare a
notice of such adjustment of such Per Unit Series K Amount or Per Unit Common
Amount (as applicable) setting forth the adjusted Per Unit Series K Amount or
Per Unit Common Amount (as applicable) and shall mail such notice of such
adjustment of such Per Unit Series K Amount or Per Unit Common Amount (as
applicable) to the holder of each Series E Preferred Unit at such holder’s last
address as shown on the records of the Partnership.

(g) Any adjustment to the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) of a class of Substitute Units pursuant to subsection (c) of this
Section 7 with respect to any event shall become effective at such time as is
necessary to prevent dilution or expansion of the conversion rights on account
of such event.

(h) For purposes of this Section 7, the number of any class of Substitute Units
at any time outstanding shall not include any such Units then owned or held by
or for the account of the Partnership. The Partnership shall not make any
distribution on Substitute Units held in the treasury of the Partnership.

 

C-12



--------------------------------------------------------------------------------

(i) If any action or transaction would require adjustment of the Per Unit Series
K Amount or Per Unit Common Amount (as applicable) pursuant to more than one
subsection of this Section 7, only one adjustment shall be made, and such
adjustment shall be the amount of adjustment that results in the highest
absolute value of such Per Unit Series K Amount or Per Unit Common Amount (as
applicable).

(j) If the Partnership shall take any action affecting any class of Substitute
Units, other than action described in this Section 7, that in the reasonable
judgment of the Partnership would materially affect the conversion rights of the
holders of the Series E Preferred Units, the Per Unit Series K Amount or Per
Unit Common Amount (as applicable), may be adjusted, to the extent permitted by
law, in such manner, if any, and at such time, as the General Partner,
determines to be equitable in the circumstances.

(k) The Partnership covenants that Substitute Units issued upon conversion of
the Series E Preferred Units shall be validly issued, fully paid and
non-assessable and the holder thereof shall be entitled to rights of a holder of
such Substitute Units specified in the Partnership Agreement. Prior to the
delivery of any securities that the Partnership shall be obligated to deliver
upon conversion of the Series E Preferred Units, the Partnership shall endeavor
to comply with all federal and state laws and regulations in respect thereof.

(l) The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Substitute Units
or other securities or property on conversion of the Series E Preferred Units
pursuant hereto; provided, however, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Substitute Units or other securities or property in a name other
than that of the holder of the Series E Preferred Units to be converted, and no
such issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.

(m) Notwithstanding anything to the contrary contained herein, the adjustment
provisions contained in this Section 7 shall be applied so that there is no
duplication of adjustments made pursuant to any other document.

 

C-13



--------------------------------------------------------------------------------

SCHEDULE D

1. Definitions. As used in this Schedule D, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that the Distribution Period in which the final liquidation payment is
made pursuant to Section 7.2 of the Fifth Amended and Restated Agreement of
Limited Partnership, as amended, shall commence on the first day following the
immediately preceding Distribution Period and end on the date of such final
liquidation payment.

2. Designation and Number; Etc. The Series F Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series F Preferred Units shall be 1,000, which number may be increased
from time to time by the General Partner in accordance with the Fifth Amended
and Restated Agreement of Limited Partnership, as amended. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule D and any other provision of the Fifth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule D
shall control.

3. Rank. The Series F Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units and to all Units the terms
of which provide that such Units shall rank junior to the Series F Preferred
Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units and each other series of Preferred Units issued by the
Partnership which does not provide by its express terms that it ranks junior or
senior in right of payment to the Series F Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series F Preferred Units.

4. Voting. Holders of Series F Preferred Units shall not have any voting rights,
except as required by law.



--------------------------------------------------------------------------------

5. Distributions.

(a) With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series F
Preferred Units, the holders of Series F Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of the distributions, quarterly
cumulative cash distributions in an amount per Series F Preferred Unit equal to
$25. Notwithstanding anything to the contrary contained herein, the amount of
distributions described under this paragraph for the initial Distribution
Period, or any other period shorter than a full Distribution Period, shall be
prorated and computed based on the actual number of days in such Distribution
Period relative to the actual number of days in the calendar quarter of which
the Distribution Period is a part. Such distributions shall, with respect to
each Series F Preferred Unit, accrue from its issue date, whether or not in, or
with respect to, any Distribution Period or Periods (A) the distributions
described above are declared, (B) the Partnership is contractually prohibited
from paying such distributions or (C) there shall be assets of the Partnership
legally available for the payment of such distributions. The distributions upon
the Series F Preferred Units for each Distribution Period shall, if and to the
extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not in, or with respect to, any Distribution Period
or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions (and shall not constitute accumulated distributions prior to such
date). The record date for distributions upon the Series F Preferred Units for
any Distribution Period shall be the same as the record date for the
distributions upon the Common Units for such Distribution Period (or, if no such
record date is set for the Common Units, the fifteenth day of the calendar month
in which the applicable Distribution Payment Date falls if prior to such
Distribution Payment Date; otherwise, the fifteenth day of the immediately
preceding calendar month). Accumulated and unpaid distributions for any past
Distribution Periods may be declared and paid at any time, without reference to
any Distribution Payment Date, to holders of record on such date, not exceeding
45 days preceding the payment date thereof, as may be fixed by the General
Partner. Any distribution payment made upon the Series F Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such Units which remains payable. No interest, or sum of money in
lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series F Preferred Units, whether or not in arrears.

(b) No distribution on the Series F Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series F Preferred Units shall prohibit other distributions
by the Partnership as described in Sections 5(c) or (d) of this Schedule D).
Notwithstanding the foregoing, distributions on the Series F Preferred Units
shall accumulate as provided herein whether or not any of the foregoing
restrictions exist.

 

D-2



--------------------------------------------------------------------------------

(c) Except as provided in Section 5(d) of this Schedule C, so long as any Series
F Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series F Preferred
Units as to payment of distributions and amounts upon liquidation, dissolution
or winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series F Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to or on a parity
with the Series F Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series F Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either
clause (i) or (ii), full cumulative distributions have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for such payment in the next 30 days on the Series F Preferred Units
for all Distribution Periods ending on or prior to the distribution payment date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

(d) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment in the next 30 days) upon the Series F
Preferred Units and any other partnership interests in the Partnership or Units
ranking on a parity as to payment of distributions with the Series F Preferred
Units, all distributions declared upon the Series F Preferred Units and any
other partnership interests in the Partnership or Units ranking on a parity as
to payment of distributions with the Series F Preferred Units shall be declared
or paid pro rata so that the amount of distributions declared per Unit of Series
F Preferred Units and such other partnership interests in the Partnership or
Units shall in all cases bear to each other the same ratio that accrued and
unpaid distributions per Unit on the Series F Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(e) Except as set forth in Section 6 of this Schedule D, holders of Series F
Preferred Units shall not be entitled to any distributions, whether payable in
cash, property or Units, in excess of the cumulative distributions described in
Section 5(a) of this Schedule D.

(f) Distributions with respect to the Series F Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule D shall be construed and applied consistently with such Treasury
Regulations.

 

D-3



--------------------------------------------------------------------------------

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series F Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series F Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series F Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1000, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of final distribution
(including all accumulated and unpaid distributions). If, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series F Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series F Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series F Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series F Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series F
Preferred Units and such other Units or partnership interests in the Partnership
if all amounts payable thereon were paid in full. For the purposes of this
Section 6, none of (i) a consolidation or merger of the Partnership with or into
another entity, (ii) a merger of another entity with or into the Partnership or
(iii) a sale, lease or conveyance of all or substantially all of the
Partnership’s assets, properties or business shall be deemed to be a
liquidation, dissolution or winding-up of the Partnership (unless all or
substantially all of the proceeds thereof are distributed by the Partnership, in
which case a liquidation, dissolution or winding-up of the Partnership shall be
deemed to have occurred).

(b) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series F Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(c) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule D, the holders of
Series F Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

7. Redemption.

Notwithstanding anything to the contrary contained in this Schedule D or the
Fifth Amended and Restated Agreement of Limited Partnership, other than
preferences in favor of the Series B Preferred Units, Series D Preferred Units
and Series E Preferred Units, the Partnership may, from time to time and at any
time, redeem any or all of the Series F Preferred Units for an amount equal to
$1000, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of such redemption (including
all accumulated and unpaid distributions).

 

D-4



--------------------------------------------------------------------------------

SCHEDULE E

1. Definitions. As used in this Schedule E, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Distribution Payment Date” shall mean, with respect to any distribution period,
the first day of January, April, July and October of each year, or, if not a
business day, the next succeeding business day (provided no interest, additional
distributions or other sums shall accrue or accumulate on the amount so payable
for the period from and after the Distribution Payment Date to the next
succeeding business day).

2. Designation and Number; Etc. The Series G Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series G Preferred Units shall be 11,500,000. Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule E and any other provision of the Fifth Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule E
shall control.

3. Rank. The Series G Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units, Series K Preferred Units,
Series L Preferred Units and to all Units the terms of which provide that such
Units shall rank junior to the Series G Preferred Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units and each series of Preferred
Units issued by the Partnership which does not provide by its express terms that
it ranks junior or senior in right of payment to the Series G Preferred Units
with respect to payment of distributions or amounts upon liquidation,
dissolution or winding-up; and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series G Preferred Units.

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of the outstanding Units of the Series G
Preferred Units voting separately as a class:

(a) authorize, create or increase the authorized or issued amount of any class
or series of partnership interests of the Partnership ranking senior to the
Series G Preferred Units with respect to the payment of distributions or rights
upon liquidation, dissolution or winding up of the Partnership, or reclassify
any authorized partnership interests into, or create, authorize or issue any
obligation or interest convertible into, exchangeable for or evidencing the
right to purchase, any such senior partnership interests; or



--------------------------------------------------------------------------------

(b) amend, alter or repeal the provisions of these Series G Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series G
Preferred Units or the holders thereof.

For purposes of this Section 4, each Series G Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series G Preferred Units shall have been converted or redeemed.
Except as provided herein, the holders of Series G Preferred Units shall not
have any voting or consent rights or other rights to participate in the
management of the Partnership or to receive notices of meetings.

5. Distributions.

(a) Subject to the rights of the holders of Preferred Units ranking senior to or
on parity with the Series G Preferred Units, the holders of Series G Preferred
Units shall be entitled to receive on each Distribution Payment Date, out of
assets of the Partnership legally available for the payment of the
distributions, quarterly cumulative cash distributions at the rate of 6.375% per
year of the $25.00 liquidation preference per Unit, which is equivalent to
$1.59375 per Unit of Series G Preferred Unit per year. Distributions on the
Series G Preferred Units shall only be paid when, as and if declared by the
General Partner, however, distributions shall accumulate whether or not so
declared.

(b) Distributions on the Series G Preferred Units shall accrue and be cumulative
from, and including, the date of original issuance and shall be payable (when,
as and if declared by the General Partner) quarterly in arrears on each
Distribution Payment Date of each year. The initial distribution on the Series G
Preferred Units, which shall be paid on April 1, 2013 if declared by the General
Partner, shall be for less than a full quarter and shall be in the amount of
$0.2125 per Series G Preferred Unit. The amount of this initial distribution has
been prorated and computed, and the Partnership will prorate and compute any
other distribution payable for a partial distribution period, on the basis of a
360-day year consisting of twelve 30-day months. Distributions payable on the
Series G Preferred Units for each full distribution period shall be computed by
dividing the annual distribution rate by four.

(c) The Partnership shall pay distributions to holders of record at the close of
business on the applicable distribution record date. The record date for
distributions upon the Series G Preferred Units shall be the fifteenth day of
the calendar month immediately preceding the calendar month in which the related
Distribution Payment Date falls, or such other date that the General Partner
shall designate for the payment of distributions that is not more than 30 nor
less than 10 day prior to the applicable Distribution Payment Date.

 

E-3



--------------------------------------------------------------------------------

(d) No distribution on the Series G Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series G Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule E).

(e) Distributions on the Series G Preferred Units shall accrue and accumulate,
however, whether the Partnership has earnings, whether there are funds legally
available for the payment of distributions and whether such distributions are
declared by the General Partner.

(f) Except as provided in Section 5(g) of this Schedule E, so long as any Series
G Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Series K Preferred Units, Series L Preferred Units, Common Units or
other Units ranking junior to the Series G Preferred Units as to payment of
distributions and amounts upon liquidation, dissolution or winding-up of the
Partnership) shall be declared or paid or set apart for payment upon the Series
K Preferred Units, Series L Preferred Units, Common Units or any other class or
series of partnership interests in the Partnership or Units ranking, as to
payment of distributions or amounts distributable upon liquidation, dissolution
or winding-up of the Partnership, on a parity with or junior to the Series G
Preferred Units, for any period and (ii) no Series K Preferred Units, Series L
Preferred Units, Common Units or other Units ranking junior to or on a parity
with the Series G Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series G Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either
clause (i) or (ii), full cumulative distributions have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for such payment in the next 30 days on the Series G Preferred Units
for all distribution periods ending on or prior to the Distribution Payment Date
for the Series K Preferred Units, Series L Preferred Units, Common Units or such
other class or series of Unit or the date of such redemption, purchase or other
acquisition.

(g) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment in the next 30 days) upon the Series G
Preferred Units and any other partnership interests in the Partnership or Units
ranking on a parity as to payment of distributions with the Series G Preferred
Units, all distributions declared upon the Series G Preferred Units and any
other partnership interests in the Partnership or Units ranking on a parity as
to payment of distributions with the Series G Preferred Units shall be declared
or paid pro rata so that the amount of distributions declared per Unit of Series
G Preferred Units and such other

 

E-4



--------------------------------------------------------------------------------

partnership interests in the Partnership shall in all cases bear to each other
the same ratio that accrued and unpaid distributions per Unit on the Series G
Preferred Units and such other partnership interests in the Partnership (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods if such Units do not have cumulative distributions) bear to
each other.

(h) No interest shall be payable in respect of any distribution payment on the
Series G Preferred Unit that may be in arrears. Holders of the Series G
Preferred Units shall not be entitled to any distribution, whether payable in
cash, property, or stock, in excess of the full cumulative distributions on the
Series G Preferred Unit to which they are entitled. Any distribution payment
made on Series G Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Units that remains
payable.

(i) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series G Preferred Unit shall
be in the same portion that the total distributions paid or made available to
the holders of the Series G Preferred Unit for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.

(j) Distributions with respect to the Series G Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule E shall be construed and applied consistently with such Treasury
Regulations.

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Series K Preferred Units, Series L Preferred Units, Common
Units or any other partnership interests in the Partnership or Units ranking
junior to the Series G Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding-up of the Partnership, the holders of the
Series G Preferred Units shall, with respect to each such Unit, be entitled to
receive, out of the assets of the Partnership available for distribution to
Partners after payment or provision for payment of all debts and other
liabilities of the Partnership and subject to the rights of the holders of any
series of Preferred Units ranking senior to or on parity with the Series G
Preferred Units with respect to payment of amounts upon liquidation, dissolution
or winding-up of the Partnership, an amount equal to $25.00 (or property having
a fair market value as determined by the General Partner valued at $25.00 per
Series G Preferred Unit), plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution (including all accumulated and unpaid distributions).

 

E-5



--------------------------------------------------------------------------------

(b) If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series G Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series G
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series G Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series G
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series G Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

(c) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series G Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(d) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule E, the holders of
Series G Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

(e) For the purposes of this Section 6, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

7. Redemption.

(a) Optional Redemption. Except with respect to a Special Optional Redemption
(as defined in Section 7(b) below) and a REIT Qualification Optional Redemption
(as defined in Section 7(c) below), the Partnership may not redeem the Series G
Preferred Units prior to February 13, 2018. On or after February 13, 2018, the
Partnership, at its option, upon giving the notice described in paragraph 7(d)
below, may redeem the Series G Preferred Units, in whole at any time or in part
from time to time, for cash, at a redemption price of $25.00 per Unit, plus all
accumulated and unpaid distributions (whether or not declared) to, but not
including, the date of redemption (such redemption, an “Optional Redemption”).

 

E-6



--------------------------------------------------------------------------------

(b) Special Optional Redemption.

(i) Upon the occurrence of a Change of Control (as defined below), the
Partnership may, at its option, redeem the Series G Preferred Units, in whole or
in part within 120 days after the first date on which such Change of Control
occurred, for cash, at a redemption price of $25.00 per Unit, plus all
accumulated and unpaid distributions (whether or not declared) to, but not
including, the date of redemption (such redemption, a “Special Optional
Redemption”).

(ii) A “Change of Control” occurs when, after the initial delivery of the Series
G Preferred Units, the following have occurred and are continuing:

(1) the acquisition by any person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Securities Exchange Act, of 1934, as
amended (the “Exchange Act”), of beneficial ownership (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, through a purchase, merger or
other acquisition transaction or series of purchases, mergers or other
acquisition transactions of the Public REIT’s stock entitling that person to
exercise more than 50% of the total voting power of the Public REIT’s stock
entitled to vote generally in the election of the Public REIT’s directors
(except that such person will be deemed to have beneficial ownership of all
securities that such person has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition); and

(2) following the closing of any transaction referred to in the immediately
preceding paragraph (1), neither the Public REIT nor the acquiring or surviving
entity has a class of common securities (or American Depositary Receipts
(“ADRs”) representing such securities) listed on the New York Stock Exchange
(“NYSE”), the NYSE MKT or the NASDAQ Stock Market (“NASDAQ”) or listed or quoted
on an exchange or quotation system that is a successor to the NYSE, the NYSE MKT
or NASDAQ.

(c) REIT Qualification Optional Redemption. If the Public REIT is required to
redeem a holder’s Series A Preferred Stock to prevent a violation of the Stock
Ownership Limit (as defined in the Article XIV of the Public REIT’s certificate
of incorporation), then the Partnership may, at its option, redeem the Series G
Preferred Units of such holder, in the same amount as required by the Public
REIT to comply with the Stock Ownership Limit, for cash at a redemption price of
$25.00 per Unit, plus all accumulated and unpaid distributions (whether or not
declared), to, but not including, the date of redemption (such redemption, a
“REIT Qualification Optional Redemption”).

 

E-7



--------------------------------------------------------------------------------

(d) Redemption Procedures.

(i) If the Partnership elects to redeem the Series G Preferred Units as
described above, the Partnership shall provide to each record holder of the
Series G Preferred Units a notice of redemption not fewer than 30 days nor more
than 60 days before the redemption date. The Partnership shall send the notice
to the address shown on the books and records of the Partnership. A failure to
give notice of redemption or any defect in the notice or in its provision shall
not affect the validity of the redemption of any Series G Preferred Units,
except as to the holder to whom notice was defective. Each notice shall state
the following:

(1) the redemption date;

(2) the redemption price and accumulated and unpaid distributions payable on the
redemption date;

(3) the number of Units of Series G Preferred Units to be redeemed;

(4) the place or places where the certificates, if any, representing Units of
Series G Preferred Units are to be surrendered for payment of the redemption
price;

(5) procedures for surrendering non-certificated Units of Series G Preferred
Units for payment of the redemption price;

(6) that distributions on the Units of Series G Preferred Units to be redeemed
will cease to accrue and accumulate on such redemption date (unless the
Corporation defaults in payment of the redemption price and all accumulated and
unpaid dividends);

(7) that payment of the redemption price and any accumulated and unpaid
distributions will be made upon presentation and surrender of such Series G
Preferred Units;

(8) in the case of a Special Optional Redemption, that the Series G Preferred
Unit is being redeemed pursuant to the special optional redemption right in
connection with the occurrence of a Change of Control and a brief description of
the transaction or transactions constituting such Change of Control.

(ii) If the Partnership redeems fewer than all of the Units of the Series G
Preferred Units, the Partnership shall determine the number of Units to be
redeemed. In such circumstances, the Units of the Series G Preferred Units to be
redeemed shall be selected pro rata or in another equitable manner determined by
the Partnership.

(iii) If the Partnership has given a notice of redemption and has irrevocably
set aside sufficient funds for the redemption in trust for the benefit of the
holders of the Series G Preferred Units called for redemption, then from and
after the redemption date (unless the Partnership defaults in payment of the

 

E-8



--------------------------------------------------------------------------------

redemption price and all accumulated and unpaid distributions), those Series G
Preferred Units shall be treated as no longer being outstanding, no further
distributions shall accrue or accumulate and all other rights of the holders of
those Units of Series G Preferred Units shall terminate. The holders of those
Series G Preferred Units shall retain their right to receive the redemption
price for their Units and any accumulated and unpaid distributions through, but
not including, the redemption date, without interest.

(iv) If a redemption date falls after a distribution record date and prior to
the corresponding Distribution Payment Date, the holders of Series G Preferred
Units at the close of business on a distribution record date shall be entitled
to receive the distribution payable with respect to the Series G Preferred Units
on the corresponding payment date notwithstanding the redemption of the Series G
Preferred Units between such record date and the corresponding payment date or
the default in the payment of the distribution due. Except as provided above,
the Partnership will make no payment or allowance for unpaid distributions,
whether or not in arrears, on Series G Preferred Units to be redeemed.

(v) Notwithstanding the foregoing, unless full cumulative distributions on all
Units of the Series G Preferred Units have been or contemporaneously are
declared and paid or declared and a sufficient sum set apart for payment for all
past distribution periods and the then current distributions period, the
Partnership may not:

(1) redeem any Units of the Series G Preferred Units or any class or series of
partnership interests of the Partnership ranking junior to or on parity with the
Series G Preferred Units as to distribution rights or rights upon liquidation,
dissolution or winding up unless the Partnership simultaneously redeems all
Units of the Series G Preferred Units; or

(2) purchase or otherwise acquire directly or indirectly any of the Series G
Preferred Units or any other partnership interests of the Partnership ranking
junior to or on parity with the Series G Preferred Units as to distribution
rights or rights upon liquidation, dissolution or winding up, except by exchange
for Units of partnership interests ranking junior to the Series G Preferred
Units as to dividend rights and rights upon liquidation, dissolution or winding
up;

provided, however, that the foregoing shall not prevent the redemption, purchase
or acquisition by the Partnership of any partnership interests of the
Partnership to the extent necessary to preserve the Partnership’s REIT status.

(e) Notwithstanding the foregoing, if the Partnership has provided or provides
irrevocable notice of redemption with respect to the Series G Preferred Units
(whether pursuant to an Optional Redemption, REIT Qualification Optional
Redemption or Special Optional Redemption), the holders of Series G Preferred
Unit shall not have the conversion right described in subsection Section 8 below
with respect to the Series G Preferred Units called for redemption (unless the
Partnership defaults in the payment of the redemption price and accumulated and
unpaid distributions).

 

E-9



--------------------------------------------------------------------------------

8. Conversion Rights. Holders of Series G Preferred Units shall have the right
to convert all or a portion of such Units into Series K Preferred Units or
Common Units, as follows:

(a) Upon the occurrence of a Change of Control, a holder of Series G Preferred
Units shall have the right (unless, prior to the Change of Control Conversion
Date (as defined in Section 8(e) below), the Partnership has provided or
provides irrevocable notice of its election to redeem the Series G Preferred
Units as described in Section 7 above, in which case such holder will only have
the right with respect to the Units of Series G Preferred Units not called for
redemption (unless the Partnership defaults in the payment of the redemption
price and accumulated and unpaid distributions in which case such holder will
again have a conversion right with respect to the Units of Series G Preferred
Units subject to such default in payment)) to convert any whole number of Series
G Preferred Units held by such holder (the “Change of Control Conversion Right”)
into Series K Preferred Units or Common Units. Each Series G Preferred Unit
shall be convertible on the Change of Control Conversion Date into the number of
Series K Preferred Units or Common Units (whichever is elected by the holder of
Series G Preferred Units) (the “Series K Preferred Unit Conversion
Consideration” and the “Common Unit Conversion Consideration,” as applicable)
equal to the lesser of (i) the quotient obtained by dividing (A) the product of
(y) the $25.00 per Unit liquidation preference amount, plus an amount equal to
all distributions (whether or not earned or declared) accrued and unpaid thereon
to, but not including, the Change of Control Conversion Date (unless the Change
of Control Conversion Date is after a record date for a Series G Preferred Unit
distribution payment and prior to the corresponding Series G Preferred Unit
distribution payment date, in which case no additional amount for such
accumulated and unpaid distribution will be included in this sum) and (z) the
Conversion Factor (as then in effect and as defined in the Partnership
Agreement) by (B) the Class A Stock Price or Class C Stock Price, as applicable
(such quotient, the “Conversion Rate”); or (ii) 2.738663603 (the “Series K Unit
Cap”) in the case of Series K Preferred Units and 2.4679 (the “Common Unit Cap”)
in the case of Common Units, in each case subject to certain adjustments
described below. No fractional Common Units will be issued upon any conversion
of Series G Preferred Units. Instead, the number of Series K Preferred Units or
Common Units to be issued upon each conversion shall be rounded to the nearest
whole number of Series K Preferred Units or Common Units, as applicable. A
Series G Preferred Unit shall entitle its holder to convert such Unit into
either, but not both, of Series K Preferred Units or Common Units. If a holder
of a Series G Preferred Unit makes no election on whether to receive Series K
Preferred Units or Common Units, such holder shall receive Series K Preferred
Units upon conversion in accordance with this paragraph.

 

E-10



--------------------------------------------------------------------------------

(b) Each of the Series K Unit Cap and the Common Unit Cap, as applicable, is
subject to pro rata adjustments from time to time:

(i) If the Partnership shall, after the date on which the Series G Preferred
Units are first issued, (i) pay or make a distribution of Series K Preferred
Units or Common Units to holders of partnership interests or Units,
(ii) subdivide its outstanding Series K Preferred Units or Common Units into a
greater number of Series K Preferred Units or Units, as applicable, or
distribute Series K Preferred Units or Common Units to the holders thereof,
(iii) combine its outstanding Series K Preferred Units or Common Units into a
smaller number of Units or (iv) issue any partnership interests or Units by
reclassification of its Series K Preferred Units or Common Units (each, an
“Adjustment Event”), then upon such Adjustment Event, the Series K Unit Cap or
the Common Unit Cap, as applicable, shall be adjusted. The adjusted Series K
Unit Cap shall be the product obtained by multiplying (i) the Series K Unit Cap
in effect immediately prior to such Adjustment Event by (ii) a fraction, the
numerator of which is the number of Series K Preferred Units outstanding after
giving effect to such Adjustment Event and the denominator of which is the
number of Series K Preferred Units outstanding immediately prior to such
Adjustment Event. The adjusted Common Unit Cap shall be the product obtained by
multiplying (i) the Common Unit Cap in effect immediately prior to such
Adjustment Event by (ii) a fraction, the numerator of which is the number of
Common Units outstanding after giving effect to such Adjustment Event and the
denominator of which is the number of Common Units outstanding immediately prior
to such Adjustment Event. The adjustment provided by this Section 8(b) shall
adjust the Series K Unit Cap or the Common Unit Cap, as applicable, upon an
Adjustment Event so that the holder of any Series G Preferred Unit thereafter
surrendered for conversion shall be entitled to receive the number of Series K
Preferred Units, Common Units or other partnership interests or securities that
such holder would have owned or have been entitled to receive after the
happening of any of the Adjustment Events described above had such Series G
Preferred Unit been converted immediately prior to the record date in the case
of a distribution or the effective date in the case of a subdivision,
combination or reclassification.

(ii) For the avoidance of doubt, subject to the immediately succeeding sentence,
(A) the aggregate number of Series K Preferred Units issuable in connection with
the exercise of the Change of Control Conversion Right shall not exceed
28,380,850 Series K Preferred Units (the “Series K Exchange Cap”) and (B) the
aggregate number of Common Units issuable in connection with the exercise of the
Change of Control Conversion Right shall not exceed 28,380,850 Common Units (the
“Common Exchange Cap”). The Series K Exchange Cap and the Common Exchange Cap
are each subject to pro rata adjustments for any Adjustment Event on the same
basis as the corresponding adjustments to the Unit Cap.

(c) Within fifteen (15) days following the occurrence of a Change of Control,
the Partnership shall provide to the holders of the Series G Preferred Units a
notice of occurrence of the Change of Control the describes the resulting Change
of Control Conversion Right. This notice shall state the following:

 

E-11



--------------------------------------------------------------------------------

(i) the events constituting the Change of Control;

(ii) the date of the Change of Control;

(iii) the last date on which the holders of Series G Preferred Units may
exercise their Change of Control Conversion Right;

(iv) the method and period for calculating the Class A Stock Price and the
Class C Stock Price, as applicable;

(v) the Change of Control Date;

(vi) that if, prior to the Change of Control Conversion Date, the Partnership
has provided or provides irrevocable notice of the election to redeem all or any
portion of the Series G Preferred Units, holders will not be able to convert
Series G Preferred Units designated for redemption and such Units will be
redeemed on the related redemption date, even if such Units have already been
tendered for conversion pursuant to the Change of Control Conversion Right
(unless the Partnership defaults in payment of the redemption price and all
accumulated and unpaid dividends);

(vii) the procedures that the holders of the Series G Preferred Units must
follow to exercise the Change of Control Conversion Right; and

(viii) the last date on which holders of Series G Preferred Units may withdraw
Units surrendered for conversion and the procedures such holders must follow to
effect such a withdrawal.

(d) To exercise the Change of Control Conversion Right, the holders of the
Series G Preferred Units shall be required to deliver, on or before the close of
business on the Change of Control Conversion Date, a conversion notice to the
Partnership stating the relevant Change of Control Conversion Date, the number
of Units of Series G Preferred Units to be converted, any election to receive
Common Unit Conversion Consideration in lieu of Series K Preferred Unit
Conversion Consideration, and that the Series G Preferred Units are to be
converted pursuant to the applicable provisions of the Series G Preferred Units.

(e) The “Change of Control Conversion Date” is the date the Series G Preferred
Units are to be converted, which shall be a business day that is no fewer than
20 days nor more than 35 days after the date on which the Partnership provides
the notice described above to the holders of the Series G Preferred Units.

(f) The “Class A Stock Price” shall be (i) if the consideration to be received
in the Change of Control by the holders of Class A Stock of the Public REIT is
solely cash, the amount of cash consideration per share of Class A Stock of the
Public REIT or (ii) if the consideration to be received in the Change of Control
by holders of Class A Stock of the Public REIT is other than solely cash,
(x) the average of the closing sale prices per share of Class A Stock of the
Public REIT (or, if no

 

E-12



--------------------------------------------------------------------------------

closing sale price is reported, the average of the closing bid and ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) for the ten consecutive trading days immediately
preceding, but not including, the effective date of the Change of Control as
reported on the principal U.S. securities exchange on which the Class A Stock of
the Public REIT is then traded, (y) the average of the last quoted bid prices
for the Class A Stock of the Public REIT in the over-the-counter market as
reported by OTC Market Group Inc. or similar organization for the ten
consecutive trading days immediately preceding, but not including, the effective
date of the Change of Control, if the Class A Stock of the Public REIT is not
then listed for trading on a U.S. securities exchange, or (z) if there are no
such quoted bid prices, the value of a share of Class A Stock as determined in
good faith by the Board of Directors of the Public REIT.

(g) The “Class C Stock Price” shall be (i) if the consideration to be received
in the Change of Control by the holders of Class C Stock of the Public REIT is
solely cash, the amount of cash consideration per share of Class C Stock of the
Public REIT or (ii) if the consideration to be received in the Change of Control
by holders of Class C Stock of the Public REIT is other than solely cash (x) the
average of the closing sale prices per share of Class C Stock of the Public REIT
(or, if no closing sale price is reported, the average of the closing bid and
ask prices or, if more than one in either case, the average of the average
closing bid and the average closing ask prices) for the ten consecutive trading
days immediately preceding, but not including, the effective date of the Change
of Control as reported on the principal U.S. securities exchange on which the
Class C Stock of the Public REIT is then traded, (y) the average of the last
quoted bid prices for the Class C Stock of the Public REIT in the
over-the-counter market as reported by OTC Market Group Inc. or similar
organization for the ten consecutive trading days immediately preceding, but not
including, the effective date of the Change of Control, if the Class C Stock of
the Public REIT is not then listed for trading on a U.S. securities exchange, or
(z) if there are no such quoted bid prices, the value of a share of Class C
Stock as determined in good faith by the Board of Directors of the Public REIT.

(h) Holders of Series G Preferred Units may withdraw any notice of exercise of a
Change of Control Conversion Right (in whole or in part) by a written notice of
withdrawal delivered to the Partnership prior to the close of business on the
business day prior to the Change of Control Conversion Date. The notice must
state the number of withdrawn Units of Series G Preferred Units and the number
of Units of Series G Preferred Units, if any, that remain subject to the
conversion notice.

(i) Units of Series G Preferred Units as to which the Change of Control
Conversion Right has been properly exercised and for which the conversion notice
has not been properly withdrawn shall be converted into Series K Preferred Unit
Conversion Consideration or Common Unit Conversion Consideration, as applicable,
in accordance with the Change of Control Conversion Right on the Change of
Control Conversion Date, unless prior to the Change of Control Conversion Date
the Partnership has provided or provides notice of the election to redeem such
Series G Preferred Units pursuant to Section 7 above, in which case the holders
of Series G

 

E-13



--------------------------------------------------------------------------------

Preferred Units shall not have the conversion right with respect to the Units of
Series G Preferred Units so called for redemption (unless the Partnership
defaults in the payment of the redemption price and accumulated and unpaid
dividends). If the Partnership elects to redeem Series G Preferred Units that
would otherwise be converted into the Series K Preferred Units or Common Units
on a Change of Control Conversion Date, such Series G Preferred Units shall not
be so converted and the holders of such Units shall be entitled to receive on
the applicable redemption date $25.00 per Unit, plus any accumulated and unpaid
dividends thereon to, but not including, the redemption date, in accordance with
the provisions of Section 7 above.

(j) In connection with the exercise of any Change of Control Conversion Right,
the Partnership shall comply with all federal and state securities laws and
stock exchange rules in connection with any conversion of Series G Preferred
Units into Series K Preferred Units, Common Units or other property.

 

E-14



--------------------------------------------------------------------------------

SCHEDULE F

1. Definitions. As used in this Schedule F, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan-to-Value Ratio as set forth below:

 


Pricing Level

   Loan-to-Value
Ratio     Applicable
Margin for Base
Rate Units     Applicable
Margin for
LIBOR Units  

I

     £ 65 %      1.50 %      2.50 % 

II

     > 65 %      1.75 %      2.75 % 

The Applicable Margin for each Base Rate Unit shall be determined by reference
to the Loan-to-Value Ratio in effect from time to time and the Applicable Margin
for each LIBOR Unit shall be determined by reference to the Loan-to-Value Ratio
in effect on the first day of such distribution period.

“Base Rate” shall mean, with respect to any day, a rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus  1⁄2 of 1% per annum,
(b) the Prime Rate for such day, and (c) the one-month LIBOR Rate plus 1% per
annum. Each change in any interest rate provided for herein based upon the Base
Rate resulting from a change in the Base Rate shall take effect at the time of
such change in the Base Rate.

“Base Rate Unit” shall mean Series H Preferred Units that generate monthly
distributions based upon the Base Rate.

“Default Rate” shall mean a rate per annum that is equal to the lesser of
(a) maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the note issued by General Growth Properties, Inc., as
borrower under the Loan Agreement, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series H Preferred Unit plus 2%.

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the first day of each month of each year, or, if not a business day, the next
succeeding business day.

“Distribution Period” means, with respect to any LIBOR Unit, a period of seven
(7) days, or one (1), two (2), three (3) or six (6) months, commencing on the
date such LIBOR Unit is issued, on the day such LIBOR Unit is converted from a
Base Rate Unit or on the last day of the immediately preceding Distribution
Period for such Unit and ending on the day which corresponds numerically to such
date seven (7) days, or one (1), two (2), three (3) or six (6) months
thereafter, as applicable, provided that (i) each Distribution Period of one
(1), two

 



--------------------------------------------------------------------------------

(2), three (3) or six (6) months that commences on the last business day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last business
day of the appropriate subsequent calendar month; (ii) each Distribution Period
that would otherwise end on a day that is not a business day shall end on the
next succeeding business day, provided that if the Maturity Date would otherwise
fall on a day that is not a business day, the Maturity Date shall be the
immediately preceding business day; provided further that, other than with
respect to Distribution Periods of seven days, if said next succeeding business
day falls in a new calendar month, such Distribution Period shall end on the
immediately preceding business day; (iii) unless the Distribution Period for a
LIBOR Unit is seven (7) days, no Libor Unit shall have a Distribution Period of
less than one month and, if the Distribution Period for any LIBOR Unit would
otherwise be a shorter period, such Unit shall bear interest at the Base Rate
plus the Applicable Margin for Base Rate Units; (iv) in no event shall any
Distribution Period extend beyond the Maturity Date; and (v) with respect to the
Distribution Payment Date occurring in May, 2013, the Distribution Period shall
be the period commencing on April 26 and ending on May 1, 2013.

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the business day
next succeeding such day, provided that (a) if such day is not a business day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding business day as so published on the next succeeding business
day, and (b) if no such rate is so published on such next succeeding business
day, the Federal Funds Rate for such day shall be the rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) representing the average of the
quotations at approximately 10:00 a.m. (New York City time) on such day on such
transactions received by U.S. Bank National Association from three Federal funds
brokers of recognized standing selected by U.S. Bank National Association in its
sole discretion.

“Prime Rate” means from time to time, the rate of interest established by U.S.
Bank National Association as its prime commercial lending rate.

“LIBOR Unit” shall mean Series H Preferred Units that generate monthly
distributions at the LIBOR Rate.

“LIBOR Rate” shall mean, with respect to any LIBOR Unit and a particular
Distribution Period, (i) for the first Distribution Period (i.e., ending May 1,
2013), 2.6875% per annum and (ii) for each Distribution Period thereafter, the
LIBOR rate taken from Reuters Screen LIBOR01 page or any successor thereto,
which shall be that LIBOR rate in effect two New York Banking Days prior to such
Distribution Period, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, such rate rounded up to
the nearest one-sixteenth percent; provided that the LIBOR Rate shall never be
less than zero. The term “New York Banking Day” means any date (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York.

 

F-2



--------------------------------------------------------------------------------

“Loan Agreement” shall mean the Loan Agreement dated as of April 26, 2013 in the
principal sum of $1,500,000,000 by and among General Growth Properties, Inc., as
borrower, U.S. Bank National Association, as administrative agent, RBC Capital
Markets and U.S. Bank National Association, as joint lead arrangers and
bookrunners, and those property guarantors and lenders listed on the signature
pages therein. The “Loan” shall mean the loans to be made to General Growth
Properties, Inc., as borrower, under the Loan Agreement.

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, calculated
in accordance with the Loan Agreement.

“Maturity Date” shall mean April 26, 2016; provided, however, holders of Series
H Preferred Units may extend the Maturity Date for two (2) successive terms (the
“Extension Option”) of one (1) year each (each, an “Extension Period”) to
(y) April 26, 2017 if the first Extension Option is exercised and (z) April 26,
2018 if the second Extension Option is exercised.

2. Designation and Number; Etc. The Series H Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series H Preferred Units shall be 1,500,000. Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule F and any other provision of the Fifth Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule F
shall control.

3. Rank. The Series H Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units and to all Units the terms
of which provide that such Units shall rank junior to the Series H Preferred
Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units and
each other series of Preferred Units issued by the Partnership which does not
provide by its express terms that it ranks junior or senior in right of payment
to the Series H Preferred Units with respect to payment of distributions or
amounts upon liquidation, dissolution or winding-up; and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series H Preferred Units.

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of the outstanding Series H Preferred Units
voting separately as a class:

(a) authorize, create or increase the authorized or issued amount of any class
or series of partnership interests of the Partnership ranking senior to the
Series H Preferred Units with respect to the payment of distributions or rights
upon liquidation, dissolution or winding up of the Partnership, or reclassify
any authorized partnership interests into, or create, authorize or issue any
obligation or interest convertible into, exchangeable for or evidencing the
right to purchase, any such senior partnership interests; or

 

F-3



--------------------------------------------------------------------------------

(b) amend, alter or repeal the provisions of these Series H Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series H
Preferred Units or the holders thereof.

For purposes of this Section 4, each Series H Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series H Preferred Units shall have been redeemed. Except as
provided herein, the holders of Series H Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

5. Unit Type Conversions. The Series H Preferred Units are distinguished by
“Type.” The “Type” of Unit refers to whether such Unit is a Base Rate Unit or a
LIBOR Unit, each of which constitutes a Type of Series H Preferred Unit. The
holders of Series H Preferred Units shall have the right to convert Units of one
Type into Units of another Type at any time or from time to time. Unit holders
shall designate the Type of Series H Preferred Unit being acquired at the time
of issuance, and such Type shall continue unless such holder directs the
Partnership to convert such Type into another Type. Absent instructions from a
Unit holder to select the duration of any Distribution Period for any LIBOR
Unit, such Unit shall continue as a LIBOR Unit with a Distribution Period of one
(1) month on the last day of the then-current Distribution Period for such Unit
or, if outstanding as a Base Rate Unit, shall remain as a Base Rate Unit.

6. Distributions.

(a) Regular Distributions. Subject to the rights of the holders of Preferred
Units ranking senior to or on parity with the Series H Preferred Units, the
holders of Series H Preferred Units shall be entitled to receive on each
Distribution Payment Date, out of assets of the Partnership legally available
for the payment of the distributions, monthly cumulative cash distributions at
the following rates per annum on the $1,000 liquidation preference per Series H
Preferred Unit:

(i) during such periods as the Series H Preferred Units are Base Rate Units, the
Base Rate plus the Applicable Margin; and

(ii) during such periods as the Series H Preferred Units are LIBOR Units, the
LIBOR Rate for such period plus the Applicable Margin.

Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series H Preferred Units shall be
entitled to receive on each Distribution Payment Date, cash distributions at the
applicable Default Rate on $1,000 liquidation preference per Unit and all
distributions thereon not paid when due. In addition to any distributions due
under this Section 6, the Partnership shall pay to holders of Series H Preferred
Units a late payment premium in the amount of two percent (2%) of any payments
of distributions made two days after the Distribution Payment Date.

 

F-4



--------------------------------------------------------------------------------

(b) Distributions on the Series H Preferred Units shall only be paid when, as
and if declared by the General Partner, however, distributions shall accumulate
whether or not so declared.

(c) Distributions on the Series H Preferred Units shall accrue and be cumulative
from, and including, the date of original issuance and shall be payable (when,
as and if declared by the General Partner) monthly in arrears on each
Distribution Payment Date. The initial distribution on the Series H Preferred
Units, which shall be paid on May 1, 2013 if declared by the General Partner,
shall be for less than a full month and shall be in the amount of $559,895.83
per Series H Preferred Unit. Distributions payable on the Series H Preferred
Units shall be computed on the basis of a year of 360 days and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such Distribution is payable.

(d) The Partnership shall pay distributions to holders of record at the close of
business on the applicable distribution record date. The record date for
distributions upon the Series H Preferred Units shall be the business day
immediately preceding the related Distribution Payment Date, or such other date
that the General Partner shall designate that is not more than 30 days prior to
the applicable Distribution Payment Date.

(e) No distribution on the Series H Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series H Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule F).

(f) Distributions on the Series H Preferred Units shall accrue and accumulate,
however, whether the Partnership has earnings, whether there are funds legally
available for the payment of distributions and whether such distributions are
declared by the General Partner.

(g) Except as provided in Section 6(h) of this Schedule F, so long as any Series
H Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series H Preferred
Units as to payment of distributions and amounts upon liquidation, dissolution
or winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series H Preferred Units,

 

F-5



--------------------------------------------------------------------------------

for any period and (ii) no Common Units or other Units ranking junior to or on a
parity with the Series H Preferred Units as to payment of distributions or
amounts upon liquidation, dissolution or winding-up of the Partnership shall be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Units) by the Partnership (except by conversion into or exchange for other Units
ranking junior to the Series H Preferred Units as to payment of distributions
and amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to any redemption rights agreements) unless, in the case of
either clause (i) or (ii), full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment.

(h) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series H Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series H Preferred Units, all
distributions declared upon the Series H Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series H Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series H
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series H Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(i) Any distribution payment made on Series H Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such Units that remains payable.

(j) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series H Preferred Units shall
be in the same portion that the total distributions paid or made available to
the holders of the Series H Preferred Units for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.

(k) Distributions with respect to the Series H Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule F shall be construed and applied consistently with such Treasury
Regulations.

 

F-6



--------------------------------------------------------------------------------

7. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series H Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series H Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series H Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series H Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

(b) If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series H Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series H
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series H Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series H
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series H Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

(c) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(d) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 7(a) of this Schedule F, the holders of
Series H Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

 

F-7



--------------------------------------------------------------------------------

(e) For the purposes of this Section 7, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

8. Redemption.

(a) Mandatory Redemptions.

(i) Extension Period Redemptions. On each Distribution Payment Date during each
Extension Period, the Partnership shall redeem a number of Series H Preferred
Units equal to the quotient obtained by dividing (y) the Extension Period
Redemption Payment by (z) the liquidation value of $1,000 per Series H Preferred
Unit. The Extension Period Redemption Payment shall be an amount calculated by
the Partnership equal to the constant monthly principal payments required to
fully amortize, over a term of thirty (30) years, the a loan in an amount equal
to the then outstanding principal amount of the Loan, assuming a debt constant
of 7.58% (calculated based on an annual interest rate of 6.5% and such thirty
(30) year amortization schedule).

(ii) On the Maturity Date, the Partnership shall redeem the Series H Preferred
Units at a redemption price equal to the $1,000 liquidation value of such Units,
plus all accumulated and unpaid distributions.

(b) Optional Redemption. The holders of the Series H Preferred Units shall have
the right to redeem the Series H Preferred Units, in whole or in part, for cash,
at a redemption price of the $1,000 liquidation value of such Units, plus all
accumulated and unpaid distributions and a redemption fee, which shall be an
amount equal to the applicable “Prepayment Premium” that would be payable
pursuant to the terms of the Loan Agreement in the event the Loan were repaid
prior to its maturity date.

9. Purpose. The Series H Preferred Units are issued by the Partnership in
accordance with, and pursuant to, Section 4(d)(ii) of the Fifth Amended and
Restated Agreement of Limited Partnership of BPR OP, LP, and as a direct result
of the Unit holders’ contribution of Loan proceeds to the Partnership.
Accordingly, the terms set forth on this Exhibit F are intended to be equivalent
to the terms of the Note issued by General Growth Properties, Inc., as borrower,
under the Loan Agreement. To the extent that the terms herein do not provide
such equivalency, whether through omission or otherwise, the Partnership shall
be authorized, notwithstanding any provision herein to the contrary, to make
such adjustments to the provisions of this Exhibit F and the Series H Preferred
Units.

 

F-8



--------------------------------------------------------------------------------

SCHEDULE G

1. Definitions. As used in this Schedule G, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Default Rate” shall mean a rate per annum that is equal to the lesser of
(a) maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the note issued by General Growth Properties, Inc., as
borrower under the Loan Agreement, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series I Preferred Unit plus 2%.

“Distribution Payment Date” shall mean the first day of each month of each year,
or, if not a business day, the next succeeding business day (provided no
interest, additional distributions or other sums shall accrue or accumulate on
the amount so payable for the period from and after the Distribution Payment
Date to the next succeeding business day).

“LIBOR Rate” shall mean the LIBOR rate taken from Reuters Screen LIBOR01 page or
any successor thereto, which shall be that LIBOR rate in effect two New York
Banking Days prior to the first day of each calendar month, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent; provided
that the LIBOR Rate shall never be less than zero. The term “New York Banking
Day” means any date (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York.

“Loan Agreement” shall mean the Loan Agreement dated as of September 5, 2013 in
the principal sum of $100,000,000 by and among General Growth Properties, Inc.,
as borrower, Columbia Mall L.L.C., as guarantor, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as lead arranger and bookrunner. The “Loan” shall
mean the loans to be made to General Growth Properties, Inc., as borrower, under
the Loan Agreement.

“Maturity Date” shall mean September 5, 2018.

2. Designation and Number; Etc. The Series I Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series I Preferred Units shall be 100,000. Notwithstanding anything to
the contrary contained herein, in the event of a conflict between the provisions
of this Schedule G and any other provision of the Fifth Amended and Restated
Agreement of Limited Partnership, the provisions of this Schedule G shall
control.



--------------------------------------------------------------------------------

3. Rank. The Series I Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units and to all Units the terms
of which provide that such Units shall rank junior to the Series I Preferred
Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units and each other series of Preferred Units issued by the
Partnership which does not provide by its express terms that it ranks junior or
senior in right of payment to the Series I Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series I Preferred Units.

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of the outstanding Series I Preferred Units
voting separately as a class:

(a) authorize, create or increase the authorized or issued amount of any class
or series of partnership interests of the Partnership ranking senior to the
Series I Preferred Units with respect to the payment of distributions or rights
upon liquidation, dissolution or winding up of the Partnership, or reclassify
any authorized partnership interests into, or create, authorize or issue any
obligation or interest convertible into, exchangeable for or evidencing the
right to purchase, any such senior partnership interests; or

(b) amend, alter or repeal the provisions of these Series I Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series I
Preferred Units or the holders thereof.

For purposes of this Section 4, each Series I Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series I Preferred Units shall have been redeemed. Except as
provided herein, the holders of Series I Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

5. Distributions.

(a) Regular Distributions. Subject to the rights of the holders of Preferred
Units ranking senior to or on parity with the Series I Preferred Units, the
holders of Series I Preferred Units shall be entitled to receive on each
Distribution Payment Date, out of assets of the Partnership legally available
for the payment of the distributions, monthly cumulative cash distributions at
the LIBOR Rate on the $1,000 liquidation preference per Series I Preferred Unit.
Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series I Preferred Units shall be
entitled to receive on each Distribution Payment Date, cash distributions at the
applicable Default

 

G-2



--------------------------------------------------------------------------------

Rate on $1,000 liquidation preference per Unit and all distributions thereon not
paid when due. In addition to any distributions due under this Section 5, the
Partnership shall pay to holders of Series I Preferred Units a late payment
premium in the amount of two percent (2%) of any payments of distributions made
two days after the Distribution Payment Date.

(b) Distributions on the Series I Preferred Units shall only be paid when, as
and if declared by the General Partner, however, distributions shall accumulate
whether or not so declared.

(c) Distributions on the Series I Preferred Units shall accrue and be cumulative
from, and including, the date of original issuance and shall be payable (when,
as and if declared by the General Partner) monthly in arrears on each
Distribution Payment Date. The initial distribution on the Series I Preferred
Units, which shall be paid on October 1, 2013 if declared by the General
Partner, shall be for less than a full month and shall be in the amount of
approximately $1.3961 per Series I Preferred Unit. Distributions payable on the
Series I Preferred Units shall be computed on the basis of a year of 360 days
and actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such Distribution is payable.

(d) The Partnership shall pay distributions to holders of record at the close of
business on the applicable distribution record date. The record date for
distributions upon the Series I Preferred Units shall be the business day
immediately preceding the related Distribution Payment Date, or such other date
that the General Partner shall designate that is not more than 30 days prior to
the applicable Distribution Payment Date.

(e) No distribution on the Series I Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series I Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule G).

(f) Distributions on the Series I Preferred Units shall accrue and accumulate,
however, whether the Partnership has earnings, whether there are funds legally
available for the payment of distributions and whether such distributions are
declared by the General Partner.

(g) Except as provided in Section 5(h) of this Schedule G, so long as any Series
I Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series I Preferred
Units as to

 

G-3



--------------------------------------------------------------------------------

payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership) shall be declared or paid or set apart for payment upon the
Common Units or any other class or series of partnership interests in the
Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership, on
a parity with or junior to the Series I Preferred Units, for any period and
(ii) no Common Units or other Units ranking junior to or on a parity with the
Series I Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series I Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to any redemption rights agreements) unless, in the case of
either clause (i) or (ii), full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment.

(h) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series I Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series I Preferred Units, all
distributions declared upon the Series I Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series I Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series I
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series I Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(i) Any distribution payment made on Series I Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such Units that remains payable.

(j) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series I Preferred Units shall
be in the same portion that the total distributions paid or made available to
the holders of the Series I Preferred Units for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.

(k) Distributions with respect to the Series I Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule G shall be construed and applied consistently with such Treasury
Regulations.

 

G-4



--------------------------------------------------------------------------------

6. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series I Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series I Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series I Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series I Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

(b) If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series I Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series I
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series I Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series I
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series I Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

(c) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series I Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(d) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule G, the holders of
Series I Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

 

G-5



--------------------------------------------------------------------------------

(e) For the purposes of this Section 6, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

7. Redemption.

(a) Mandatory Redemptions. On the Maturity Date, the Partnership shall redeem
the Series I Preferred Units at a redemption price equal to the $1,000
liquidation value of such Units, plus all accumulated and unpaid distributions.

(b) Optional Redemption. At any time prior to the Maturity Date, the holders of
the Series I Preferred Units shall have the right to redeem the Series I
Preferred Units, in whole or in part, for cash, at a redemption price of the
$1,000 liquidation value of such Units, plus all accumulated and unpaid
distributions.

8. Purpose. The Series I Preferred Units are issued by the Partnership in
accordance with, and pursuant to, Section 4(d)(ii) of the Fifth Amended and
Restated Agreement of Limited Partnership of BPR OP, LP, as amended, and as a
direct result of the Unit holders’ contribution of Loan proceeds to the
Partnership. Accordingly, the terms set forth on this Schedule G are intended to
be equivalent to the terms of the Note issued by General Growth Properties,
Inc., as borrower, under the Loan Agreement. To the extent that the terms herein
do not provide such equivalency, whether through omission or otherwise, the
Partnership shall be authorized, notwithstanding any provision herein to the
contrary, to make such adjustments to the provisions of this Schedule G and the
Series I Preferred Units.

 

G-6



--------------------------------------------------------------------------------

SCHEDULE H

1.1 Designation. A class of Partnership Units in the Partnership designated as
“LTIP Units” is hereby established. LTIP Units are intended to qualify as
“profits interests” in the Partnership. An initial series of LTIP Units
designated as “FV LTIP Units,” is hereby established. The number of LTIP Units
and FV LTIP Units that may be issued by the Partnership shall not be limited.

1.2 Vesting. LTIP Units may, in the sole discretion of the General Partner, be
issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any Stock Plan pursuant to which the LTIP Units are issued, if
applicable. LTIP Units that have vested and are no longer subject to forfeiture
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units;”
all other LTIP Units are referred to as “Unvested LTIP Units.”

1.3 Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified in
the relevant Vesting Agreement, upon the occurrence of any event specified in a
Vesting Agreement resulting in either the forfeiture of any LTIP Units or the
repurchase thereof by the Partnership at a specified purchase price, then, upon
the occurrence of the circumstances resulting in such forfeiture or repurchase
by the Partnership, the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose or as transferred to the Partnership. Unless otherwise specified in the
relevant Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with a record date prior to the effective date of the forfeiture.

1.4 Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation provisions set forth in the Vesting
Agreement, apply to the LTIP Unit.

1.7. Adjustments. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the General Partner shall make a corresponding adjustment to the LTIP Units
to maintain the same correspondence between Series K Preferred Units and LTIP
Units as existed prior to such LTIP Unit Adjustment Event. The following shall
be “LTIP Unit Adjustment Events:” (A) the Partnership makes a distribution on
all outstanding Series K Preferred Units in Units, (B) the Partnership
subdivides the outstanding Series K Preferred Units into a greater number of
Units or combines the outstanding Series K Preferred Units into a smaller number
of Units, or (C) the Partnership issues any Units in exchange for its
outstanding Series K Preferred Units by way of a reclassification or
recapitalization. If more than one LTIP Unit Adjustment Event occurs, the
adjustment to the LTIP Units need be made only once using a single formula that
takes into account each and every LTIP Unit Adjustment Event as if all LTIP Unit
Adjustment Events



--------------------------------------------------------------------------------

occurred simultaneously. If the Partnership takes an action affecting the Series
K Preferred Units other than actions specifically described above as LTIP Unit
Adjustment Events and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the correspondence between
Series K Preferred Units and LTIP Units as it existed prior to such action, the
General Partner shall make such adjustment to the LTIP Units, to the extent
permitted by law and by the terms of any Vesting Agreement or plan pursuant to
which the LTIP Units have been issued, in such manner and at such time as the
General Partner, in its sole discretion, may determine to be appropriate under
the circumstances to maintain such correspondence. If an adjustment is made to
the LTIP Units as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing such certificate, the Partnership
shall mail a notice to each holder of LTIP Units setting forth the adjustment to
his or her LTIP Units and the effective date of such adjustment.

1.8 Right to Convert LTIP Units into Series K Preferred Units.

(a) A holder of LTIP Units shall have the right, at his or her option, at any
time to convert all or a portion of his or her Vested LTIP Units as follows and
a holder of Common Units received upon conversion of Vested LTIP Units prior to
the Pre-Closing Distribution shall have the right, at his or her option, at any
time to convert all or a portion of such Common Units as follows (collectively,
the “LTIP Unit Conversion Right”):

(1) a FV LTIP Unit that that has become a Vested LTIP Unit (or a Common Unit
issued on or before the Pre-Closing Distribution upon conversion of a Vested
LTIP Unit) may be converted into a number (or fraction thereof) of fully paid
and non-assessable Series K Preferred Units, giving effect to all adjustments
(if any) made pursuant to Section 1.7 equal to the FV LTIP Conversion Factor (as
defined below).

“FV LTIP Conversion Factor” shall (i) for each FV LTIP Unit outstanding as of
the date hereof and Common Unit issued on or before the Pre-Closing Distribution
upon conversion of a Vested LTIP Unit, as adjusted for the Pre-Closing
Distribution, the Merger (as defined in the Merger Agreement) and all events
occurring prior to the date hereof, initially be 0.016256057 and (ii) for any FV
LTIP Unit issued on or after the date hereof, shall be the number specified as
such in the Vesting Agreement.

(b) In order to exercise his or her LTIP Unit Conversion Right, a Holder of LTIP
Units shall deliver a notice (an “LTIP Unit Conversion Notice”) in the form
attached as Exhibit X hereto not less than 10 nor more than 60 days prior to a
date (the “LTIP Unit Conversion Date”) specified in such LTIP Unit Conversion
Notice. Each holder of LTIP Units covenants and agrees with the Partnership that
all Vested LTIP Units to be converted pursuant to this Section 1.8 shall be free
and clear of all liens.

 

H-3



--------------------------------------------------------------------------------

1.9 Forced Conversion by the Partnership into Common Units.

(a) The Partnership may cause Vested LTIP Units to be converted (a “LTIP Unit
Forced Conversion”) into Series K Preferred Units as follows:

(1) a FV LTIP Unit that that has become a Vested LTIP Unit may be converted into
a number (or fraction thereof) of fully paid and non-assessable Series K
Preferred Units, giving effect to all adjustments (if any) made pursuant to
Section 1.7 equal to the FV LTIP Conversion Factor (as defined above), subject
to Section 1.12.

(b) In order to exercise its right to cause an LTIP Unit Forced Conversion, the
Partnership shall deliver a notice (a “LTIP Unit Forced Conversion Notice”) in
the form attached as Exhibit Y hereto to the applicable Holder not less than 10
nor more than 60 days prior to the LTIP Unit Conversion Date specified in such
LTIP Unit Forced Conversion Notice. A Forced LTIP Unit Conversion Notice shall
be provided in the manner in which notices are generally to be provided in
accordance with the Partnership Agreement. Each holder of LTIP Units covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 1.9 shall be free and clear of all liens.

1.10 Conversion Procedures. Subject to any redemption of Series K Preferred
Units to be received upon the conversion of Vested LTIP Units pursuant to
Section 1.13, a conversion of Vested LTIP Units for which the Holder thereof has
given an LTIP Unit Conversion Notice or for which the Partnership has given a
LTIP Unit Forced Conversion Notice shall occur automatically after the close of
business on the applicable LTIP Unit Conversion Date without any action on the
part of such Holder of LTIP Units, as of which time such Holder of LTIP Units
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of Series K
Preferred Units issuable upon such conversion. After the conversion of LTIP
Units as aforesaid, the Partnership shall deliver to such Holder of LTIP Units,
upon his or her written request, a certificate of the General Partner certifying
the number of Series K Preferred Units and remaining LTIP Units, if any, held by
such Person immediately after such conversion.

1.11 Treatment of Capital Account. For purposes of making future allocations
under the Partnership Agreement, reference to a Partner’s portion of its
Economic Capital Account Balance attributable to his or her LTIP Units shall
exclude, after the date of conversion of any of its LTIP Units, the portion of
such Partner’s Economic Capital Account Balance attributable to the converted
LTIP Units.

 

H-4



--------------------------------------------------------------------------------

1.12 Mandatory Conversion in Connection with a Capital Transaction.

(a) If the Partnership, the General Partner or the Public REIT shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Series K Preferred
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an LTIP Unit Adjustment Event) as a result of which Series K
Preferred Units shall be exchanged for or converted into the right, or the
Holders of Series K Preferred Units shall otherwise be entitled, to receive
cash, securities or other property or any combination thereof (any such
transaction being referred to herein as a “Capital Transaction”), then the
General Partner shall, immediately prior to the Capital Transaction, exercise
its right to cause an LTIP Unit Forced Conversion with respect to the maximum
number of LTIP Units then eligible for conversion, taking into account any
allocations that occur in connection with the Capital Transaction or that would
occur in connection with the Capital Transaction if the assets of the
Partnership were sold at the Capital Transaction price or, if applicable, at a
value determined by the General Partner in good faith using the value attributed
to the Series K Preferred Units in the context of the Capital Transaction (in
which case the LTIP Unit Conversion Date shall be the effective date of the
Capital Transaction and the conversion shall occur immediately prior to the
effectiveness of the Capital Transaction).

(b) In anticipation of such LTIP Unit Forced Conversion and the consummation of
the Capital Transaction, the Partnership shall use commercially reasonable
efforts to cause each Holder of LTIP Units to be afforded the right to receive
in connection with such Capital Transaction in consideration for the Series K
Preferred Units into which his or her LTIP Units will be converted the same kind
and amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Capital Transaction by a Holder of the
same number of Series K Preferred Units, assuming such Holder of Series K
Preferred Units is not a Person with which the Partnership consolidated or into
which the Partnership merged or which merged into the Partnership or to which
such sale or transfer was made, as the case may be (a “Constituent Person”), or
an Affiliate of a Constituent Person. In the event that Holders of Series K
Preferred Units have the opportunity to elect the form or type of consideration
to be received upon consummation of the Capital Transaction, prior to such
Capital Transaction the General Partner shall give prompt written notice to each
Holder of LTIP Units of such election, and shall use commercially reasonable
efforts to afford such holders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such Holder into Series K Preferred Units
in connection with such Capital Transaction. If a Holder of LTIP Units fails to
make such an election, such Holder (and any of its transferees) shall receive
upon conversion of each LTIP Unit held by him or her (or by any of his or her
transferees) the same kind and amount of consideration that a Holder of a Series
K Preferred Unit would receive if such holder of Series K Preferred Units failed
to make such an election.

 

H-5



--------------------------------------------------------------------------------

(c) Subject to the rights of the Partnership and the General Partner under the
relevant Vesting Agreement and the terms of any Stock Plan under which LTIP
Units are issued, the Partnership shall use commercially reasonable efforts to
(i) cause the terms of any Capital Transaction to be consistent with the
provisions of this Section 1.12, and (ii) in the event LTIP Units are not
converted into Series K Preferred Units in connection with the Capital
Transaction (including pursuant to Section 1.12(a) above), but subject to the
rights of the General Partner and the Partnership set forth in
Section 1.15(b)(ii) below to the extent that they can act without the consent of
Holders of LTIP Units, enter into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of those Holders of LTIP Units whose
LTIP Units will not be converted into Series K Preferred Units in connection
with the Capital Transaction that, to the extent compatible with the interests
of the Series K Preferred Unitholders and the shareholders of the Public REIT,
(A) contains reasonable provisions designed to allow such Holders to
subsequently convert their LTIP Units, if and when eligible for conversion, into
securities as comparable as reasonably possible under the circumstances to the
Series K Preferred Units, and (B) preserves as far as reasonably possible under
the circumstances the distribution, special allocation, conversion, and other
rights of such Holders.

1.13 Redemption Right of LTIP Unit Limited Partners.

(a) LTIP Units will not be redeemable at the option of the Partnership;
provided, however, that the foregoing shall not prohibit the Partnership
(i) from repurchasing LTIP Units from the Holder thereof if and to the extent
that such Holder agrees to sell such LTIP Units or (ii) from exercising the
right to cause a LTIP Unit Forced Conversion.

(b) Except as otherwise set forth in the relevant Vesting Agreement or other
separate agreement entered into between the Partnership and a LTIP Unit Limited
Partner, and subject to the terms and conditions set forth herein or in the
Partnership Agreement, on or at any time after the applicable LTIP Unit
Conversion Date each LTIP Unit Limited Partner will have the right (the “LTIP
Unit Redemption Right”) to require the Partnership to redeem all or a portion of
(i) the Series K Preferred Units distributed with respect to such LTIP Unit
Limited Partner’s LTIP Units or such LTIP Unit Limited Partner’s Common Units
issued on or before the Pre-Closing Distribution upon conversion of Vested LTIP
Units or (ii) the Series K Preferred Units into which such LTIP Unit Limited
Partner’s LTIP Units (or such LTIP Unit Limited Partner’s Common Units issued on
or before the Pre-Closing Distribution upon conversion of Vested LTIP Units that
remain outstanding) were converted (such Series K Preferred Units in clauses
(i) and (ii) being hereafter referred to as “Tendered Units”) in exchange for
the Cash Amount (as defined below), unless the terms of this Agreement, the
relevant Vesting Agreement or other separate agreement entered into between the
Partnership and the LTIP Unit Limited Partner expressly provide that such Series

 

H-6



--------------------------------------------------------------------------------

K Preferred Units are not entitled to the LTIP Unit Redemption Right. The term
“Cash Amount” shall mean, with respect to Tendered Units, an amount of cash
equal to the product of (i) the Current Per Share Market Price for the Class A
Stock as of the date on which the Company receives the applicable LTIP Unit
Redemption Notice (as defined below) multiplied by (ii) the number of Tendered
Units and then divided by (iii) the Class A Conversion Factor in effect on such
date. Any LTIP Unit Redemption Right shall be exercised pursuant to a LTIP Unit
Redemption Notice (as defined below) delivered to the General Partner by the
LTIP Unit Limited Partner who is exercising the right (the “Tendering Partner”).
Any Series K Preferred Units redeemed by the Partnership pursuant to this
Section 1.13 shall be cancelled upon such redemption.

(c) In order to exercise his or her LTIP Unit Redemption Right, a Tendering
Partner shall deliver a notice (an “LTIP Unit Redemption Notice”) in the form
attached as Exhibit Z hereto. Redemption and payment of the Cash Amount will
occur within 30 days after receipt by the General Partner of a LTIP Unit
Redemption Notice (the “Specified LTIP Unit Redemption Date”).

(d) Notwithstanding the provisions of Section 1.13(c) above, if a holder of LTIP
Units has delivered to the General Partner a LTIP Unit Redemption Notice then
the Public REIT may, in its sole and absolute discretion, elect to assume and
satisfy the Partnership’s redemption obligation and acquire some or all of the
Tendered Units from the Tendering Partner in exchange for the REIT Shares Amount
(as defined below) and, if the Public REIT so elects, the Tendering Partner
shall sell such number of Tendered Units to the Public REIT in exchange for the
REIT Shares Amount. In such event, the Tendering Partner shall have no right to
cause the Partnership to redeem such Tendered Units for the Cash Amount. The
term “REIT Shares Amount” shall mean, with respect to Tendered Units as of a
particular date, a number of shares of Class A Stock equal to the quotient of
(i) the number of Tendered Units divided by (ii) the Class A Conversion Factor
in effect on such date. The Tendering Partner shall submit (i) such information,
certification or affidavit as the Public REIT may reasonably require in
connection with the application of any applicable ownership limit with respect
to shares of Class A Stock to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Public REIT’s view, to effect compliance with the Securities
Act. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable shares of Class A Stock
and free of any pledge, lien, encumbrance or restriction, other than those
provided in the Charter, the Securities Act, relevant state securities or blue
sky laws and any applicable agreements with respect to such shares of Class A
Stock entered into by the Tendering Partner. Notwithstanding any delay in such
delivery (but subject to Section 1.13(e)), the Tendering Partner shall be deemed
the owner of such shares of Class A Stock for all purposes, including without
limitation, rights to vote or consent, and receive dividends, as of the
Specified LTIP Unit Redemption Date. In addition, the shares of Class A Stock
for which the Tendered Units might be

 

H-7



--------------------------------------------------------------------------------

exchanged shall also bear all legends deemed necessary or appropriate by the
Public REIT. Neither any Tendering Partner whose Tendered Units are acquired by
the Public REIT pursuant to this Section 1.13(d), any Partner, any assignee or
permitted transferee nor any other interested Person shall have any right to
require or cause the Public REIT to register, qualify or list any shares of
Class A Stock owned or held by such Person with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or with
any stock exchange, unless subject to a separate written agreement pursuant to
which the Public REIT has granted registration or similar rights to any such
Person.

(e) Each Tendering Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Tendering
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Tendering Partner shall assume and pay such
transfer tax.

(f) Notwithstanding the provisions of Section 1.13(b), Section 1.13(c),
Section 1.13(d) or any other provision of the Partnership Agreement, a Limited
Partner (i) shall not be entitled to effect the LTIP Unit Redemption Right for
cash or in exchange for shares of Class A Stock to the extent the ownership of
or right to acquire shares of Class A Stock pursuant to such exchange by such
Partner on the Specified Redemption Date could cause such Partner or any other
Person to violate any of the restrictions on ownership and transfer of shares of
Class A Stock set forth in the Charter and (ii) shall have no rights under this
Agreement to acquire shares of Class A Stock which would otherwise be prohibited
under the Charter. To the extent any attempted redemption or exchange for shares
of Class A Stock would be in violation of this Section 1.13(f), it shall be null
and void ab initio and such Limited Partner shall not acquire any rights or
economic interest in the cash otherwise payable upon such redemption or the
shares of Class A Stock otherwise issuable upon such exchange.

(g) Notwithstanding anything herein to the contrary (but subject to
Section 1.13(f)), with respect to any redemption or exchange for shares of
Class A Stock pursuant to this Section 1.13: (i) without the consent of the
General Partner otherwise, each Tendering Partner may effect the Redemption
Right only one time in each fiscal quarter; (ii) without the consent of the
General Partner otherwise, each Limited Partner may not effect the Redemption
Right during the period after the record date established in accordance with the
Partnership Agreement for the distribution of cash to Series K Preferred
Unitholders with respect to a distribution and before the record date
established by the Public REIT for a distribution to its holders of Class A
Stock of some or all of its portion of such distribution; (iii) the consummation
of any redemption or exchange for shares of Class A Stock shall be subject to
the expiration or termination of the

 

H-8



--------------------------------------------------------------------------------

applicable waiting period, if any, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended; and (iv) each Tendering Partner shall
continue to own all Series K Preferred Units subject to any redemption or
exchange for shares of Class A Stock, and be treated as a Limited Partner with
respect to such Series K Preferred Units for all purposes of this Agreement,
until such Series K Preferred Units are either paid for by the Partnership
pursuant to Section 1.13(b) or transferred to the Public REIT and paid for by
the issuance of the shares of Class A Stock, pursuant to Section 1.13(d) on the
Specified Redemption Date. Until a Specified Redemption Date, the Tendering
Partner shall have no rights as a stockholder of the Public REIT with respect to
such Tendering Partner’s Series K Preferred Units.

(h) Notwithstanding anything herein to the contrary (but subject to
Section 1.8), a Holder of LTIP Units may deliver a LTIP Unit Redemption Notice
relating to Series K Preferred Units that will be issued to such Holder upon
conversion of LTIP Units into Series K Preferred Units pursuant to Section 1.8
in advance of the LTIP Unit Conversion Date; provided, however, that the
redemption of such Series K Preferred Units by the Partnership shall in no event
take place until the LTIP Unit Conversion Date. For clarity, it is noted that
the objective of this Section 1.13(h) is to put a holder of LTIP Units in a
position where, if he or she so wishes, the Series K Preferred Units into which
his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if the Public REIT elects to assume the Partnership’s redemption
obligation with respect to such Series K Preferred Units under Section 1.13(d)
by delivering to such holder shares of Class A Stock rather than cash, then such
holder can have such shares of Class A Stock issued to him or her simultaneously
with the conversion of his or her Vested LTIP Units into Series K Preferred
Units. The General Partner shall cooperate with a Holder of LTIP Units to
coordinate the timing of the different events described in the foregoing
sentence.

1.14 Voting Rights. Except as provided in Section 1.15, holders of LTIP Units
shall not have the right to vote on any matters submitted to a vote of the
Limited Partners.

1.15 Special Approval Rights. Holders of LTIP Units shall only (a) have those
voting rights required from time to time by non-waivable provisions of Delaware
law, if any, and (b) have the limited voting rights expressly set forth in this
Section 1.15. The General Partner and/or the Partnership shall not, without the
affirmative vote of Holders of more than 50% of the then outstanding LTIP Units
affected thereby, given in person or by proxy, either in writing or at a meeting
(voting separately as a class), take any action that would materially and
adversely alter, change, modify or amend, whether by merger, consolidation or
otherwise, the rights, powers or privileges of such LTIP Units, subject to the
following exceptions: (i) no separate consent of the Holders of LTIP Units will
be required if and to the extent that any such alteration, change, modification
or amendment would, in a ratable and proportional manner, alter, change, modify
or amend the rights, powers or privileges of the Series K Preferred Units;
(ii) a merger, consolidation or other business combination or reorganization of
the Partnership, the General

 

H-9



--------------------------------------------------------------------------------

Partner, the Public REIT or any of their Affiliates shall not be deemed to
materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units so long as either: (w) the LTIP Units that are then
eligible for conversion are converted into Series K Preferred Units immediately
prior to the effectiveness of the transaction; or (x) the Holders of LTIP Units
either will receive, or will have the right to elect to receive, for each LTIP
Unit an amount of cash, securities, or other property equal to the amount of
cash, securities or other property that would be paid in respect of such LTIP
Unit had it been converted into a number of Series K Preferred Units (or
fraction of a Series K Preferred Unit, as applicable under the terms of such
LTIP Units) immediately prior to the transaction, but only if it was eligible to
be so converted; (y) the LTIP Units remain outstanding with their terms
materially unchanged; or (z) if the Partnership is not the surviving entity in
such transaction, the LTIP Units are exchanged for a security of the surviving
entity with terms that are materially the same with respect to rights to
allocations, distributions, redemption, conversion and voting as the LTIP Units;
(iii) any creation or issuance of Partnership Units (whether ranking junior to,
on a parity with or senior to the LTIP Units in any respect), which either
(x) does not require the consent of the Holders of Series K Preferred Units or
(y) is authorized by the Holders of Series K Preferred Units shall not be deemed
to materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units; and (iv) any waiver by the Partnership of
restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders. The foregoing voting provisions will
not apply if, as of or prior to the time when the action with respect to which
such vote would otherwise be required will be taken or be effective, all
outstanding LTIP Units shall have been converted and/or redeemed, or provision
is made for such redemption and/or conversion to occur as of or prior to such
time.

1.16 Limited Partners’ Rights to Transfer.

(a) Subject to the terms of the relevant Vesting Agreement or other document
pursuant to which LTIP Units are granted, except in connection with the exercise
of a LTIP Unit Redemption Right pursuant to Section 1.13, a Limited Partner
(other than the Company) may not transfer all or any portion of his or her LTIP
Units without the prior written consent of the General Partner, which consent
may be given or withheld in the General Partner’s sole and absolute discretion.

(b) If a holder of LTIP Units is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all of the rights of a Limited Partner, but
not more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his, her or its partnership
interest. “Incapacity” or “Incapacitated” means, (i) as to any LTIP Unit Limited
Partner who is an individual, death, total physical disability or entry by a
court of competent jurisdiction of an order adjudicating him or her incompetent
to manage his or her Person or estate; (ii) as to any Partner that is an estate,
the distribution by the fiduciary of the estate of its entire interest in the
Partnership; (iii) as to any trustee of a trust which is a LTIP Unit Limited
Partner, the termination of the trust (but not the substitution of a new
trustee) or (iv) as to any LTIP Unit Limited Partner, the bankruptcy of such
LTIP Unit Limited Partner.

 

H-10



--------------------------------------------------------------------------------

SCHEDULE I

1. Definitions. As used in this Schedule I, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan-to-Value Ratio as set forth below:

 


Pricing
Level

  

Loan-to-Value Ratio

   Applicable
Margin for Base
Rate Units     Applicable
Margin for
LIBOR Units  

I

   £ 45%      0.325 %      1.325 % 

II

   > 45% and £ 50%      0.450 %      1.450 % 

III

   > 50% and £ 55%      0.575 %      1.575 % 

IV

   > 55% and £ 60%      0.700 %      1.700 % 

V

   > 60      0.950 %      1.950 % 

The Applicable Margin for each Base Rate Unit shall be determined by reference
to the Loan-to-Value Ratio in effect from time to time and the Applicable Margin
for each LIBOR Unit shall be determined by reference to the Loan-to-Value Ratio
in effect on the first day of such distribution period.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% per annum and (c) except during any period of time
during which a notice delivered to the Borrowers and each Lender under
Section 4.02 of the Credit Agreement shall remain in effect, LIBOR for an
Interest Period of one month plus 1.00% per annum; each change in the Base Rate
shall take effect simultaneously with the corresponding change or changes in the
Prime Rate, the Federal Funds Rate or LIBOR.

“Base Rate Unit” shall mean Series J Preferred Units that generate monthly
distributions based upon the Base Rate.

“Credit Agreement” shall mean the Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time), by and among
GGP Limited Partnership, General Growth Properties, Inc., GGPLP Real Estate 2010
Loan Pledgor Holding, LLC, GGPLPLLC 2010 Loan Pledgor Holding, LLC, GGPLP
L.L.C., GGPLP 2010 Loan Pledgor Holding, LLC, the Partnership (f/k/a GGP
Operating Partnership, LP) and GGP Nimbus, LP, as Borrowers, the other Loan
Parties party thereto from time to time, and the other financial institutions
that are party thereto from time to time, as Lenders, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent



--------------------------------------------------------------------------------

“Default Rate” shall mean (a) in respect of any distributions payable pursuant
to Section 6(a) (i) or (ii) hereof, the rate otherwise applicable to such Series
J Unit plus an additional two percent (2.0%) per annum and (b) in respect to any
distributions payable pursuant to Section 6(a)(iii) hereof, a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
plus an additional two percent (2.0%) per annum.

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the first day of each month of each year, or, if not a business day, the next
succeeding business day.

“Interest Period” means, with respect to each LIBOR Unit, each period commencing
on the date such LIBOR Unit is made, or in the case of the Continuation of a
LIBOR Unit the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month, or if agreed by all relevant affected Lenders, first calendar
week, thereafter, as the Borrowers may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last business day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last business day of the
appropriate subsequent calendar month.

“Distribution Period” means, with respect to any LIBOR Unit, a period of seven
(7) days, or one (1), two (2), three (3) or six (6) months, commencing on the
date such LIBOR Unit is issued, on the day such LIBOR Unit is converted from a
Base Rate Unit or on the last day of the immediately preceding Distribution
Period for such Unit and ending on the day which corresponds numerically to such
date seven (7) days, or one (1), two (2), three (3) or six (6) months
thereafter, as applicable, provided that (i) each Distribution Period of one
(1), two (2), three (3) or six (6) months that commences on the last business
day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last business day of the appropriate subsequent calendar month; (ii) each
Distribution Period that would otherwise end on a day that is not a business day
shall end on the next succeeding business day, other than with respect to
Distribution Periods of seven days, if said next succeeding business day falls
in a new calendar month, such Distribution Period shall end on the immediately
preceding business day; (iii) unless the Distribution Period for a LIBOR Unit is
seven (7) days, no Libor Unit shall have a Distribution Period of less than one
month and, if the Distribution Period for any LIBOR Unit would otherwise be a
shorter period, such Unit shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Units; and (iv) with respect to the Distribution
Payment Date occurring in August, 2015, the Distribution Period shall be the
period commencing on June 26 and ending on August 1, 2015.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

I-2



--------------------------------------------------------------------------------

“Prime Rate” means from time to time, the rate of interest established by U.S.
Bank National Association as its prime commercial lending rate.

“LIBOR” means, for the Interest Period for any LIBOR Distribution and a Base
Rate Loan determined in accordance with clause (c) of the definition thereof,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period which appears on Reuters Screen LIBOR01 Page
(or any applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Distributions is determined or any applicable
category of extensions of credit or other assets which includes loans by an
office of any Lender outside of the United States). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.

“LIBOR Unit” shall mean Series J Preferred Units that generate monthly
distributions at the LIBOR Rate.

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, calculated
in accordance with the Credit Agreement.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

2. Designation and Number; Etc. The Series J Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series J Preferred Units shall be 500,000. Notwithstanding anything to
the contrary contained herein, in the event of a conflict between the provisions
of this Schedule I and any other provision of the Fifth Amended and Restated
Agreement of Limited Partnership, the provisions of this Schedule I shall
control.

 

I-3



--------------------------------------------------------------------------------

3. Rank. The Series J Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units and to all Units the terms
of which provide that such Units shall rank junior to the Series J Preferred
Units;

(b) on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units and Series I Preferred Units and each other series of
Preferred Units issued by the Partnership which does not provide by its express
terms that it ranks junior or senior in right of payment to the Series J
Preferred Units with respect to payment of distributions or amounts upon
liquidation, dissolution or winding-up; and

(c) junior to any class or series of Preferred Units issued by the Partnership
that ranks senior to the Series J Preferred Units.

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of the outstanding Series J Preferred Units
voting separately as a class:

(a) authorize, create or increase the authorized or issued amount of any class
or series of partnership interests of the Partnership ranking senior to the
Series J Preferred Units with respect to the payment of distributions or rights
upon liquidation, dissolution or winding up of the Partnership, or reclassify
any authorized partnership interests into, or create, authorize or issue any
obligation or interest convertible into, exchangeable for or evidencing the
right to purchase, any such senior partnership interests; or

(b) amend, alter or repeal the provisions of these Series J Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series J
Preferred Units or the holders thereof.

For purposes of this Section 4, each Series J Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series J Preferred Units shall have been redeemed. Except as
provided herein, the holders of Series J Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

5. Unit Type Conversions. The Series J Preferred Units are distinguished by
“Type.” The “Type” of Unit refers to whether such Unit is a Base Rate Unit or a
LIBOR Unit, each of which constitutes a Type of Series J Preferred Unit. The
holders of Series J Preferred Units shall have the right to convert Units of one
Type into Units of another Type at any time or

 

I-4



--------------------------------------------------------------------------------

from time to time. Unit holders shall designate the Type of Series J Preferred
Unit being acquired at the time of issuance, and such Type shall continue unless
such holder directs the Partnership to convert such Type into another Type.
Absent instructions from a Unit holder to select the duration of any
Distribution Period for any LIBOR Unit, such Unit shall continue as a LIBOR Unit
with a Distribution Period of one (1) month on the last day of the then-current
Distribution Period for such Unit or, if outstanding as a Base Rate Unit, shall
remain as a Base Rate Unit.

6. Distributions.

(a) Regular Distributions. Subject to the rights of the holders of Preferred
Units ranking senior to or on parity with the Series J Preferred Units, the
holders of Series J Preferred Units shall be entitled to receive on each
Distribution Payment Date, out of assets of the Partnership legally available
for the payment of the distributions, monthly cumulative cash distributions at
the following rates per annum on the $1,000 liquidation preference per Series J
Preferred Unit:

(i) during such periods as the Series J Preferred Units are Base Rate Units, the
Base Rate plus the Applicable Margin;

(ii) during such periods as the Series J Preferred Units are LIBOR Units, the
LIBOR Rate for such period plus the Applicable Margin; and

(iii) (an amount equal to any fees payable under the Credit Agreement during
such periods resulting from or arising out of borrowings or the ability to
borrow under the Credit Agreement.

Notwithstanding anything to the contrary contained herein, during any period
when an Event of Default exists (as such term is defined in the Credit
Agreement), the holders of Series J Preferred Units shall be entitled to receive
on each Distribution Payment Date, cash distributions at the applicable Default
Rate on $1,000 liquidation preference per Unit and all distributions thereon not
paid when due. In addition to any distributions due under this Section 6, the
Partnership shall pay to holders of Series J Preferred Units a late payment
premium in the amount of two percent (2%) of any payments of distributions made
after the Distribution Payment Date.    

(b) Distributions on the Series J Preferred Units shall only be paid when, as
and if declared by the General Partner, however, distributions shall accumulate
whether or not so declared.

(c) Distributions on the Series J Preferred Units shall accrue and be cumulative
from, and including, the date of original issuance and shall be payable (when,
as and if declared by the General Partner) monthly in arrears on each
Distribution Payment Date. The initial distribution on the Series J Preferred
Units, which shall be paid on August 3, 2015 if declared by the General Partner,
shall be for less than a full month and shall be in the amount of $1.6148 per
Series J Preferred Unit. Distributions payable on the Series J Preferred Units
shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such Distribution is payable.

 

I-5



--------------------------------------------------------------------------------

(d) The Partnership shall pay distributions to holders of record at the close of
business on the applicable distribution record date. The record date for
distributions upon the Series J Preferred Units shall be the business day
immediately preceding the related Distribution Payment Date, or such other date
that the General Partner shall designate that is not more than 30 days prior to
the applicable Distribution Payment Date.

(e) No distribution on the Series J Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series J Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule I).

(f) Distributions on the Series J Preferred Units shall accrue and accumulate,
however, whether the Partnership has earnings, whether there are funds legally
available for the payment of distributions and whether such distributions are
declared by the General Partner.

(g) Except as provided in Section 6(h) of this Schedule I, so long as any Series
J Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series J Preferred
Units as to payment of distributions and amounts upon liquidation, dissolution
or winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series J Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to or on a parity
with the Series J Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series J Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to any redemption rights agreements) unless, in the case of
either clause (i) or (ii), full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment.

 

I-6



--------------------------------------------------------------------------------

(h) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series J Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series J Preferred Units, all
distributions declared upon the Series J Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series J Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series J
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series J Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

(i) Any distribution payment made on Series J Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such Units that remains payable.

(j) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series J Preferred Unit shall
be in the same portion that the total distributions paid or made available to
the holders of the Series J Preferred Units for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.

(k) Distributions with respect to the Series J Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule I shall be construed and applied consistently with such Treasury
Regulations.

7. Liquidation Preference.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series J Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series J Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series J Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series J Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

 

I-7



--------------------------------------------------------------------------------

(b) If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series J Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series J
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series J Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series J
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series J Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

(c) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series J Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(d) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 7(a) of this Schedule I, the holders of
Series J Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

(e) For the purposes of this Section 7, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

8. Optional Redemption. The holders of the Series J Preferred Units shall have
the right to redeem the Series J Preferred Units, in whole or in part, for cash,
at a redemption price of the $1,000 liquidation value of such Units, plus all
accumulated and unpaid distributions.

9. Purpose. The Series J Preferred Units are issued by the Partnership in
accordance with, and pursuant to, Section 8.3 of the Fifth Amended and Restated
Agreement of Limited Partnership of BPR OP, LP, as amended, in connection with
borrowings by General Growth Properties, Inc., as borrower, pursuant to the
(i) Credit Agreement and (ii) Intercompany Credit Agreement between General
Growth Properties, Inc. and GGP Limited Partnership dated June 26, 2015 (the
“Intercompany Credit Agreement”). Accordingly, the terms set forth on this
Schedule I are intended to be equivalent to the terms of borrowings by General
Growth Properties, Inc., as borrower, pursuant to the Credit Agreement and
Intercompany Credit Agreement. To the extent that the terms herein do not
provide such equivalency, whether through omission or otherwise, the Partnership
shall be authorized, notwithstanding any provision herein to the contrary, to
make such adjustments to the provisions of this Schedule I and the Series J
Preferred Units.

 

I-8



--------------------------------------------------------------------------------

SCHEDULE J

1. Definitions. As used in this Schedule J, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Average Market Capitalization” shall mean, for any period of time, the
arithmetic mean of the Market Capitalizations for such period.

“BPY Liquidation Event” shall have the meaning set forth in Section 6(a) hereof.

“BPY Specified Event” shall mean (i) any recapitalization, reorganization or
reclassification, (ii) any consolidation, merger or other combination, (iii) any
statutory share exchange or (iv) any sale, lease or other transfer or
disposition to a third party of all or substantially all of the consolidated
assets of BPY, taken as a whole, in each case, as a result of which each
outstanding BPY Unit would be converted into, or exchanged for, securities,
cash, assets or other property.

“BPY Unit Value” shall mean, with respect to a BPY Unit on a particular date,
the market price of a BPY Unit on such date or, if such date is not a Trading
Day, the most recent Trading Day. The market price for each such Trading Day
shall be: (i) (A) if the BPY Units are listed on a U.S. National Securities
Exchange, the closing price per BPY Unit (or, if no closing price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and average ask prices) on such day as reported in
composite transactions for such National Securities Exchange or (B) if the BPY
Units are listed on a non-U.S. National Securities Exchange, the U.S. dollar
equivalent (calculated as of the Close of Business of such date) of the closing
price per BPY Unit (or, if no closing price is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and average ask prices) on such day as reported in composite transactions
for such National Securities Exchange; (ii) if the BPY Units are not listed or
admitted to trading on any National Securities Exchange, the last quoted bid
price on such day in the over-the-counter market on such day as reported by OTC
Markets Group Inc. or a similar organization; (iii) if the BPY Units are not so
quoted, the average of the mid-point of the last bid and ask prices on such day
from each of at least three nationally recognized independent investment banking
firms selected by the Corporation for such purpose or (iv) if none of the
conditions set forth in clauses (i), (ii) or (iii) is met, then the amount that
a holder of one BPY Unit would receive if each of the assets of BPY were sold
for its fair market value on such date, BPY were to pay all of its outstanding
liabilities and the remaining proceeds were to be distributed to its partners in
accordance with the terms of its partnership agreement.

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Capital Gains Amount” shall have the meaning set forth in Section 5(f) hereof.



--------------------------------------------------------------------------------

“Class B Stock” shall mean the Class B Stock, par value $0.01 per share, of the
Public REIT.

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by BPY on its BPY Units for such
Distribution Period or, if no such distribution payment date is established, the
last Business Day of such Distribution Period.

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the BPY Units or, if no such dividend period
is established, the calendar quarter shall be the Distribution Period.

“Dividend Coverage Ratio” shall mean, at any time, a ratio of (a) the Public
REIT’s funds from operations, as calculated in accordance with the definition of
funds from operations used by the National Association of Real Estate Investment
Trusts, for the immediately preceding fiscal quarter, to (b) the product of
(i) the amount of the most recent regular quarterly distribution declared by BPY
on each BPY Unit, times (ii) the number of shares of Class A Stock outstanding
at such time.

“Last Reported Sale Price” shall mean, with respect to a security on a
particular date, the market price of such security on such date, or, if such
date is not a Trading Day, the most recent Trading Day. The market price for
each such Trading Day shall be: (a) (A) if such security is listed on a U.S.
National Securities Exchange, the closing price per security (or, if no closing
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and average ask prices) on such day
as reported in composite transactions for such National Securities Exchange or
(B) if such security is listed on a non-U.S. National Securities Exchange, the
U.S. dollar equivalent (calculated as of the Close of Business of such date) of
the closing price per security (or, if no closing price is reported, the average
of the bid and ask prices or, if more than one in either case, the average of
the average bid and average ask prices) on such day as reported in composite
transactions for such National Securities Exchange; (b) if such security is not
listed or admitted to trading on any National Securities Exchange, the last
quoted bid price on such day in the over-the-counter market on such day as
reported by OTC Markets Group Inc. or a similar organization; or (c) if such
security is not so quoted, the average of the mid-point of the last bid and ask
prices on such day from each of at least three nationally recognized independent
investment banking firms selected by the Corporation for such purpose.

“Liquidation Event” shall have the meaning set forth in Section 6(a) hereof.

“Market Capitalization” shall mean, for any particular Trading Day, the Market
Price multiplied by the number of shares of Class A Stock outstanding on such
Trading Day.

“Market Price” on any date shall mean the fair market value of the relevant
Class A Stock, as determined in good faith by the Board of Directors of the
Public REIT.

 

J-2



--------------------------------------------------------------------------------

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

“Trading Day” shall mean a day on which (a) trading in the BPY Units or Class A
Stock, as applicable, generally occurs on a National Securities Exchange or, if
the BPY Units or Class A Stock, as applicable, are not then listed on a National
Securities Exchange, on the principal other market on which the BPY Units or
Class A Stock, as applicable, are then traded and (b) a Last Reported Sale Price
for the BPY Units or Class A Stock, as applicable, is available on such
securities exchange or market. If the BPY Units or Class A Stock, as applicable,
are not so listed or traded, “Trading Day” means a “Business Day.”

“VWAP” shall mean, for any security as of any date, the dollar volume-weighted
average price for such security during the relevant period, as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “BPY <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Trading Day (or, if such volume-weighted average
price is unavailable, the market value of such security on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the General
Partner).

2. Designation and Number; Etc. The Series K Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series K Preferred Units shall be Four Billion Five Hundred Seventeen
Million Five Hundred Thousand (4,517,500,000). Notwithstanding anything to the
contrary contained herein, in the event of a conflict between the provisions of
this Schedule J and any other provision of the Fifth Amended and Restated
Agreement of Limited Partnership, the provisions of this Schedule J shall
control.

3. Rank. The Series K Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units, Series L Preferred Units
and to all Units the terms of which provide that such Units shall rank junior to
the Series K Preferred Units;

(b) on a parity with each series of Preferred Units issued by the Partnership,
other than the series of Preferred Units that are designated as senior or junior
to the Series K Preferred Units, which does not provide by its express terms
that it ranks junior or senior to the Series K Preferred Units; and

 

J-3



--------------------------------------------------------------------------------

(c) junior to the Series B Preferred Units, Series D Preferred Units, Series E
Preferred Units, Series F Preferred Units, Series G Preferred Units, Series H
Preferred Units, Series I Preferred Units, Series J Preferred Units and each
other series of Preferred Units issued by the Partnership that ranks senior to
the Series K Preferred Units.

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of the outstanding Series K Preferred Units,
given in person or by proxy, either in voting or at a meeting, voting as a
class:

(a) authorize, create, issue or increase the authorized or issued amount of any
class or series of partnership interests in the Partnership ranking senior to,
or pari passu with, the Series K Preferred Units with respect to payment of
distributions or the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, or reclassify any
authorized partnership interests into, or create, authorize or issue any
obligation or security convertible into, exchangeable for or evidencing the
right to purchase, any such senior partnership interests; or

(b) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger, consolidation or otherwise, (i) so as to negate Section 4(a)
immediately above or this subsection or (ii) so as to adversely affect any
right, preference, privilege or voting power of the Series K Preferred Units or
the holders thereof.

For purposes of this Section 4, each Series K Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series K Preferred Units shall have been redeemed. Except as
provided herein or required by law, the holders of Series K Preferred Units
shall not have any voting rights or powers and the consent of the holders
thereof shall not be required for the taking of any action by the Partnership.

5. Distributions.

(a) Regular Distributions. Subject to the prior rights of holders of Preferred
Units at the time outstanding ranking senior to or on parity with the Series K
Preferred Units with respect to rights as to distributions, the holders of
Series K Preferred Units shall be entitled to receive, when, as and if declared
by the General Partner, on each Distribution Payment Date, out of any assets of
the Partnership legally available therefor, cumulative distributions per unit in
a cash amount equal in value to (i) the amount of any dividend or other
distribution made on a BPY Unit on such Distribution Payment Date multiplied by
(ii) the Conversion Factor (as defined in the Charter) in effect on the date of
declaration of such dividend or other distribution, as further adjusted by the
General Partner as it deems in good faith to be appropriate in order to adjust
for any stock split, reverse stock split, stock combination, reclassification or
other similar event that affects the Class A Stock and does not similarly affect
the Series K Preferred Units. The distributions upon the Series K Preferred
Units shall, if and to the extent declared by the General Partner, be paid in
arrears (without interest) on the Distribution Payment Date

 

J-4



--------------------------------------------------------------------------------

with respect thereto. If the full amount of such distribution on the Series K
Preferred Units is not paid on such Distribution Payment Date, then such
distribution shall accrue and accumulate, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment
thereof and whether or not such distributions are earned, declared or
authorized. The record and payment dates for the dividends or other
distributions upon the Series K Preferred Units during any Distribution Period,
to the extent not prohibited by applicable law, shall be the same as the record
and payment dates for the dividends or other distributions upon the BPY Units
during such Distribution Period. Any distribution payment made upon the Series K
Preferred Units shall first be credited against the earliest accumulated but
unpaid distributions due with respect to such Units which remains payable. No
interest, or sum of money in lieu of interest, shall be owing or payable to any
holders of the Series K Preferred Units in respect of any distribution payment
or payments on the Series K Preferred Units, whether or not in arrears.

(b) No distribution on the Series K Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership then in effect,
including any agreement relating to bona fide indebtedness, prohibits such
declaration, payment or setting apart for payment of any distribution on the
Series K Preferred Units or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration, payment or setting apart of payment shall be restricted or
prohibited by law. Notwithstanding the foregoing, distributions on the Series K
Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist.

(c) All dividends or distributions on Series K Preferred Units shall be paid
prior and in preference to any dividends or distributions on the Series L
Preferred Units or Common Units or other Units ranking junior to the Series K
Preferred Units as to payment of distributions and as to rights upon
liquidation, dissolution or winding-up of the Partnership. Except as provided in
Section 5(c) of this Schedule J, so long as any Series K Preferred Units are
outstanding, (i) no distributions (other than in Common Units, the Series L
Preferred Units or other Units ranking junior to the Series K Preferred Units as
to payment of distributions and as to rights upon liquidation, dissolution or
winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units, the Series L Preferred Units or any other class
or series of partnership interests in the Partnership or Units ranking, as to
payment of distributions or amounts distributable upon liquidation, dissolution
or winding-up of the Partnership, on a parity with or junior to the Series K
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series K Preferred Units as to payment of
distributions or as to rights upon liquidation, dissolution or winding-up of the
Partnership, shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series K Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative

 

J-5



--------------------------------------------------------------------------------

distributions have been or contemporaneously are (A) fully declared and paid or
(B) declared and a sum sufficient for the payment thereof has been set apart for
such payment on the Series K Preferred Units for all Distribution Periods ending
on or prior to the distribution payment date for the Common Units or such other
class or series of Partnership Interests in the Partnership or Units or the date
of such redemption, purchase or other acquisition.

(d) So long as any Series K Preferred Units are outstanding, no distributions
shall be declared or paid or set apart for payment upon the Common Units, the
Series L Preferred Units or any other class or series of partnership interests
in the Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership,
junior to the Series K Preferred Units, for any period unless the Dividend
Coverage Ratio is equal or greater than 1.25:1.

(e) When distributions are not paid in full (or the Partnership does not set
apart a sum sufficient to pay in full cumulative dividends for all past dividend
periods and the current dividend period) upon the Series K Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series K Preferred Units, all
distributions declared payable upon the Series K Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series K Preferred Units shall be declared pro
rata so that the ratio of the amount of distributions declared payable on each
Series K Preferred Unit bearing to that on each such other partnership interest
in the Partnership or Unit shall in all cases be the same as the ratio of
accrued distributions on each Series K Preferred Unit bearing to that on each
such other partnership interest in the Partnership or Unit (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such Units do not have cumulative distributions).

(f) Holders of Series K Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

(g) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the Capital Gains Amount that
shall be allocable to holders of the Series K Preferred Unit shall be
proportionate to the total distributions paid or made available to the holders
of the Series K Preferred Units for the year.

(h) Distributions with respect to the Series K Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule K shall be construed and applied consistently with such Treasury
Regulations.

 

J-6



--------------------------------------------------------------------------------

6. Liquidation Preference.

(a) Upon any liquidation, dissolution or winding-up of the Partnership
(“Liquidation Event”), in each case, that is not a Market Capitalization
Liquidation Event (as defined below) or substantially concurrent with the
liquidation, dissolution, or winding up of BPY, including a BPY Specified Event,
whether voluntary or involuntary (a “BPY Liquidation Event”), subject to the
prior rights of holders of any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series K Preferred Units at the time
outstanding having prior rights upon liquidation, but before any dividend or
other distribution transfer or payment (payable in securities, cash, assets,
property or any partnership interests in the Partnership or Units or otherwise)
shall be made to the holders of the Common Units and the Series L Preferred
Units or any other partnership interests in the Partnership or Units ranking
junior to the Series K Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding-up of the Partnership, the holders of the
Series K Preferred Units shall be entitled to receive, out of the assets of the
Partnership legally available for distribution for each Series K Preferred Unit
then held by them, an amount in cash per Series K Unit equal to the BPY Unit
Value on the date immediately preceding the public announcement of said
Liquidation Event plus all declared and unpaid dividends on such Series K
Preferred Unit. If, upon any such Liquidation Event, the assets of the
Partnership shall be insufficient to make payment in full to all holders of
Series K Preferred Units of the foregoing amounts set forth in this
subsection 6(a) with respect to the Liquidation Event, then such assets (or
consideration) shall be distributed among the holders of Series K Preferred
Units at the time outstanding, ratably in proportion to the full amounts to
which they would otherwise be respectively entitled to receive under this
subsection 6(a). Upon any BPY Liquidation Event, before any distribution or
payment shall be made to the holders of the Common Units and the Series L
Preferred Units or any other partnership interests in the Partnership or Units
ranking junior to the Series K Preferred Units as to the distribution of assets
upon the liquidation, dissolution or winding-up of the Partnership, the holders
of Series K Preferred Units shall be entitled to receive out of the assets of
the Partnership legally available for distribution for each Series K Unit then
held by them, an amount in cash per Series K Preferred Unit equal to the same
amount as the liquidating distributions in respect of a BPY Unit as and when
such distributions are made in respect of the BPY Units plus all declared and
unpaid dividends on such Series K Preferred Unit. If, upon any such BPY
Liquidation Event, the assets of the Partnership shall be insufficient to make
payment in full to all holders of Series K Preferred Units of the foregoing
amounts set forth in this subsection 6(a) with respect to the BPY Liquidation
Event, then such assets (or consideration) shall be distributed among the
holders of Series K Preferred Unit at the time outstanding, ratably in
proportion to the full amounts to which they would otherwise be respectively
entitled to receive under this subsection 6(a). If the Public REIT’s Average
Market Capitalization over any period of 30 consecutive Trading Days is less
than one billion dollars ($1,000,000,000), the General Partner may begin an
orderly liquidation of the Partnership’s assets and winding up of the
Partnership’s operations (a “Market Capitalization Liquidation Event”). Subject
to the prior rights of holders of any class or series of Preferred Units issued
by the Partnership that ranks senior to the Series K Preferred Units at the time
outstanding having prior rights upon liquidation, but before any dividend or
other distribution, transfer or payment (payable in

 

J-7



--------------------------------------------------------------------------------

securities, cash, assets, property or any partnership interests in the
Partnership or Units or otherwise) shall be made to the holders of the Common
Units and the Series L Preferred Units or any other partnership interests in the
Partnership or Units ranking junior to the Series K Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series K Preferred Units shall be entitled to be
paid out of the assets of the Partnership legally available for distribution for
each Series K Preferred Unit then held by them, an amount in cash per Series K
Preferred Unit equal to the VWAP of a BPY Unit for the 10 Trading Day period
immediately following the public announcement of said Market Capitalization
Liquidation Event plus all declared and unpaid distributions on such Series K
Preferred Unit. If, upon any such Market Capitalization Liquidation Event, the
assets of the Partnership shall be insufficient to make payment in full to all
holders of Series K Preferred Unit of the amounts set forth in this subsection
6(a) with respect to the Market Capitalization Liquidation Event, such assets
(or consideration) shall be distributed among the holders of Series K Preferred
Unit at the time outstanding, ratably in proportion to the full amounts to which
they would otherwise be respectively entitled to receive under this subsection
6(a). The holders of Series K Preferred Units shall not be entitled to any
distribution or payment upon a Liquidation Event, BPY Liquidation Event or
Market Capitalization Liquidation Event other than as set forth in this
subsection 6(a).

(b) Written notice of such Liquidation Event, BPY Liquidation Event or Market
Capitalization Liquidation Event, stating the payment date or dates when, and
the place or places where, the amounts distributable in such circumstances shall
be payable, shall be given by first class mail, postage pre-paid, not less than
30 nor more than 60 days prior to the payment date stated therein, to each
record holder of the Series K Preferred Units at the respective addresses of
such holders as the same shall appear on the transfer records of the
Partnership.

(c) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule J, the holders of
Series K Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

(d) For the purposes of this Section 6, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership, unless
(A) all or substantially all of the proceeds thereof are distributed by the
Partnership or (B) as a result of such event, the right of the holders of Series
K Preferred Units to distribution as set forth in Section 5 hereof will be
adversely affected or otherwise modified in which case a liquidation,
dissolution or winding-up of the Partnership shall be deemed to have occurred).

 

J-8



--------------------------------------------------------------------------------

7. Conversion.

To the extent shares of Class A Stock are converted into shares of Class B Stock
pursuant to subsection (C)(3)(f) of Article IV of the Charter, a number of
Series K Preferred Units owned by the Company equal to the number of shares of
Class A Stock that were converted will be converted into a number of Series L
Preferred Units equal to the number of shares of Class B Stock that were issued
upon conversion of such shares of Class A Stock. Such conversion will occur
automatically simultaneous with the corresponding conversion of shares of
Class A Stock.

 

J-9



--------------------------------------------------------------------------------

SCHEDULE K

1. Definitions. As used in this Schedule K, the following terms shall have the
meanings set forth below, unless the context otherwise requires:

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Capital Gains Amount” shall have the meaning set forth in Section 5(g) hereof.

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
payment date for the distribution declared by BPY on its BPY Units for such
Distribution Period, or if no such distribution payment date is established, the
first day of January, April, July and October of each year, or, if not a
Business Day, the next succeeding Business Day (provided no interest, additional
distributions or other sums shall accrue or accumulate on the amount so payable
for the period for the period from and after the Distribution Payment Date to
the next succeeding Business Day).

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the BPY Units or, if no such dividend period
is established, the calendar quarter shall be the Distribution Period.

“Dividend Coverage Ratio” shall mean, at any time, a ratio of (a) the Public
REIT’s funds from operations, as calculated in accordance with the definition of
funds from operations used by the National Association of Real Estate Investment
Trusts, for the immediately preceding fiscal quarter, to (b) the product of
(i) the amount of the most recent regular quarterly distribution declared by BPY
on each BPY Unit, times (ii) the number of shares of Class A Stock outstanding
at such time.

“Last Reported Sale Price” shall mean, with respect to a security on a
particular date, the market price of such security on such date, or, if such
date is not a Trading Day, the most recent Trading Day. The market price for
each such Trading Day shall be: (a) (A) if such security is listed on a U.S.
National Securities Exchange, the closing price per security (or, if no closing
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and average ask prices) on such day
as reported in composite transactions for such National Securities Exchange or
(B) if such security is listed on a non-U.S. National Securities Exchange, the
U.S. dollar equivalent (calculated as of the Close of Business of such date) of
the closing price per security (or, if no closing price is reported, the average
of the bid and ask prices or, if more than one in either case, the average of
the average bid and average ask prices) on such day as reported in composite
transactions for such National Securities Exchange; (b) if such security is not
listed or admitted to trading on any National Securities Exchange, the last
quoted bid price on such day in the over-the-counter market on such day as
reported by OTC Markets Group Inc. or a similar organization; or (c) if such
security is not so quoted, the average of the mid-point of the last bid and ask
prices on such day from each of at least three nationally recognized independent
investment banking firms selected by the Corporation for such purpose.



--------------------------------------------------------------------------------

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

“Partnership Agreement” shall have the meaning set forth in Section 2 hereof.

“Series L Liquidation Amount” shall have the same meaning as the Class B
Liquidation Amount of the Series B Preferred Stock, par value $0.01 per share,
of GGP Inc.

“Trading Day” shall mean a day on which (a) trading in the BPY Units or Class A
Stock, as applicable, generally occurs on a National Securities Exchange or, if
the BPY Units or Class A Stock, as applicable, are not then listed on a National
Securities Exchange, on the principal other market on which the BPY Units or
Class A Stock, as applicable, are then traded and (b) a Last Reported Sale Price
for the BPY Units or Class A Stock, as applicable, is available on such
securities exchange or market. If the BPY Units or Class A Stock, as applicable,
are not so listed or traded, “Trading Day” means a “Business Day.”

2. Designation and Number; Etc. The Series L Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fifth Amended and Restated
Agreement of Limited Partnership, as amended from time to time (the “Partnership
Agreement”), to the extent applicable). The authorized number of Series L
Preferred Units shall be Four Billion Nine Hundred Forty-Two Million Five
Hundred Thousand (4,942,500,000). Notwithstanding anything to the contrary
contained herein, in the event of a conflict between the provisions of this
Schedule K and any other provision of the Partnership Agreement, the provisions
of this Schedule K shall control.

3. Rank. The Series L Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:

(a) senior to all classes or series of Common Units, and to all Units the terms
of which provide that such Units shall rank junior to the Series L Preferred
Units;

(b) on a parity with each series of Preferred Units issued by the Partnership,
other than the series of Preferred Units that are designated as senior or junior
to the Series L Preferred Units, or which does not provide by its express terms
that it ranks junior or senior to the Series L Preferred Units; and

(c) junior to the Series B Preferred Units, Series D Preferred Units, Series E
Preferred Units, Series F Preferred Units, Series G Preferred Units, Series H
Preferred Units, Series I Preferred Units, Series J Preferred Units, Series K
Preferred Units and each other series of Preferred Units issued by the
Partnership that ranks senior to the Series L Preferred Units.

 

K-2



--------------------------------------------------------------------------------

4. Voting. The Partnership shall not, without the affirmative vote or consent of
the holders of at least two-thirds of Series L Preferred Units outstanding at
the time, given in person or by proxy, either in voting or at a meeting, voting
separately as a class amend, alter or repeal the provisions of the Partnership
Agreement, whether by merger, consolidation or otherwise, so as to negate this
Section 4 or adversely affect any right, preference, privilege or voting power
of the Series L Preferred Units or the holders thereof.

For purposes of this Section 4, each Series L Preferred Unit shall have one
(1) vote. Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series L Preferred Units shall have been redeemed. Except as
provided herein or as required by law, the holders of Series L Preferred Units
shall not have any voting rights or powers and the consent of the holders
thereof shall not be required for the taking of any action by the Partnership.

5. Distributions.

(a) Subject to the rights of the Series K Preferred Units (including the prior
rights of the Series K Preferred Units as to any distribution, whether declared
or not declared, accrued or otherwise cumulated on the Series K Preferred Units
as of or prior to the date of the amendment to this Schedule K first inserting
this parenthetical) or the holders of Preferred Units at the time outstanding
ranking senior to or on parity with the Series L Preferred Units with respect to
rights as to distributions, the holders of Series L Preferred Units shall be
entitled to receive on each Distribution Payment Date, out of any assets of the
Partnership legally available for the payment of the distributions, quarterly
cumulative cash distributions at the rate of 10% per year of the Series L
Liquidation Amount, which cumulative cash distributions shall begin to accrue on
the date the applicable units of Series L Preferred Units are issued.
Distributions on the Series L Preferred Units shall only be paid when, as and if
declared by the General Partner, however, distributions shall accumulate whether
or not so declared, provided, however, that the first payment date (when as and
if declared by the General Partner) with respect to distributions on the Series
L Preferred Units shall not be before January 15, 2019. Notwithstanding the
foregoing, no dividends or other distributions shall be declared or paid or set
apart for payment (including with respect to any distribution, whether declared
or not declared, accrued or otherwise cumulated on the Series L Preferred Units
as of or prior to the date of the amendment to this Schedule K first inserting
this parenthetical), and no other transfer or distribution of cash, assets or
other property may be declared or made, directly or indirectly, on or with
respect to, any Series L Preferred Units for any period, nor shall any Series L
Preferred Units be redeemed, purchased or otherwise acquired for any
consideration (payable in cash, assets, property or Units of the Partnership or
otherwise), nor shall any funds be paid or made available for a sinking fund for
the redemption of such units, and no other transfer or distribution of cash,
assets or other property may be made, directly or indirectly, on or with respect
thereto by the Partnership, unless (A) the Partnership has paid, with respect to
each outstanding Series K Preferred Unit, aggregate distributions equal to all
distributions paid in respect of a BPY Unit in the then current Distribution
Period and for any prior distribution periods beginning on the date of issuance
of such Series L Preferred Units, or, if such aggregate distribution has not
been paid, such aggregate distribution has been declared and set apart for
payment, and (B) the Dividend Coverage Ratio is equal to or greater than 1.25:1.

 

K-3



--------------------------------------------------------------------------------

(b) The Partnership shall pay distributions to holders of record at the close of
business on the applicable distribution record date. The record date for
distributions upon the Series L Preferred Units during any Distribution Period
shall be the fifteenth day of the calendar month immediately preceding the
calendar month in which the related Distribution Payment Date falls, or such
other date that the General Partner shall designate for the payment of
distributions provided that such record date shall not be more than 30 nor less
than 10 days prior to the applicable Distribution Payment Date.

(c) No distribution on the Series L Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership (including
with respect to any distribution, whether declared or not declared, accrued or
otherwise cumulated on the Series L Preferred Units as of or prior to the date
of the amendment to this Schedule K first inserting this parenthetical) at such
time as and to the extent that the terms and provisions of any bona fide
agreement of the Partnership then in effect, including any agreement relating to
bona fide indebtedness of the Partnership, prohibits such declaration, payment
or setting apart for payment of any distribution on the Series L Preferred Units
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such declaration,
payment or setting apart of payment shall be restricted or prohibited by law
(and such failure to pay distributions on the Series L Preferred Units shall
prohibit other distributions by the Partnership as described in this Schedule
K).

(d) Except as provided in Section 5(e) of this Schedule K, so long as any Series
L Preferred Units are outstanding, (i) no cash or non-cash distributions (other
than in Common Units or other Units ranking junior to the Series L Preferred
Units as to payment of distributions and rights upon liquidation, dissolution or
winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series L Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to or on a parity
with the Series L Preferred Units as to payment of distributions or as to rights
upon liquidation, dissolution or winding-up of the Partnership shall be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Units) by the Partnership (except by conversion into or exchange for other Units
ranking junior to the Series L Preferred Units as to payment of distributions
and amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either
clause (i) or (ii), full cumulative distributions have been or contemporaneously
are (A) declared and paid or (B) declared and a sum sufficient for the payment
thereof has been set apart for such payment on the Series L Preferred Units for
all distribution periods ending on or prior to the Distribution Payment Date for
the Common Units or such other class or series of Partnership Interests in the
Partnership or Units or the date of such redemption, purchase or other
acquisition.

 

K-4



--------------------------------------------------------------------------------

(e) When distributions are not paid in full (or a sum sufficient for such full
payment is not set apart for such payment) upon the Series L Preferred Units and
any other partnership interests in the Partnership or Units ranking on a parity
as to payment of distributions with the Series L Preferred Units, all
distributions declared payable upon the Series L Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series L Preferred Units shall be declared or
paid pro rata so that the ratio of the amount of distributions declared payable
on each Series L Preferred Units bearing to that on each such other partnership
interest in the Partnership shall be the same as the ratio of accrued and unpaid
distributions on each Series L Preferred Unit bearing to that on each such other
partnership interest in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions).

(f) No interest shall be payable in respect of any distribution payment on the
Series L Preferred Unit that may be in arrears. Holders of the Series L
Preferred Units shall not be entitled to any distribution, whether payable in
cash, assets, property, or stock, in excess of the full cumulative distributions
on the Series L Preferred Unit to which they are entitled. Any distribution
payment made on Series L Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such Units that
remains payable.

(g) If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the Capital Gains Amount that
shall be allocable to holders of the Series L Preferred Unit shall be
proportionate to the total distributions paid or made available to the holders
of the Series L Preferred Unit for the year.

(h) Distributions with respect to the Series L Preferred Units are intended to
qualify as permitted distributions of cash that are not treated as a disguised
sale within the meaning of Treasury Regulation §1.707-4 and the provisions of
this Schedule K shall be construed and applied consistently with such Treasury
Regulations.

6. Liquidation Preference.

(a) Upon a liquidation, dissolution or winding up of the Partnership, whether
voluntary or involuntary, and whether or not concurrent with the liquidation,
dissolution or winding up of BPY, after the payment of the full amount due to
the Series K Preferred Units, and before any payment or distribution of the
assets of the Partnership (whether capital or surplus) shall be made to or set
apart for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series L

 

K-5



--------------------------------------------------------------------------------

Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding-up of the Partnership, the holders of the Series L
Preferred Units shall, with respect to each such Unit, be entitled to receive,
out of the assets of the Partnership legally available for distribution to
Partners an amount equal to the Series L Liquidation Amount, plus an amount
equal to all distributions (whether or not earned or declared) accrued and
unpaid thereon to the date of final distribution (including all accumulated and
unpaid distributions).

(b) If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series L Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series L
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series L Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series L
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series L Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

(c) Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series L Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

(d) After payment of the full amount of liquidating distributions to which they
are entitled as provided in Section 6(a) of this Schedule K, the holders of
Series L Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

(e) For the purposes of this Section 6, none of (i) a consolidation or merger of
the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding up of the Partnership (unless
all or substantially all of the proceeds thereof are distribute by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

7. Maturity, Redemption and Preemptive Rights. The Series L Preferred Units have
no maturity date and the Partnership shall not be required to redeem the Series
L Preferred Units at any time. No holders of the Series L Preferred Units shall,
as holders of Series L Preferred Units, have any preemptive rights to purchase
or subscribe for Units or any other security of the Partnership.

 

K-6



--------------------------------------------------------------------------------

EXHIBIT X

Notice of Election by Partner to Convert LTIP Units or Common Units into Series
K Preferred Units

The undersigned holder of LTIP Units (or Common Units into which LTIP Units were
converted) hereby irrevocably elects to convert the number of Vested LTIP Units
(or Common Units) in BPR OP, LP (the “Partnership”) set forth below into Series
K Preferred Units in accordance with the terms of the Fifth Amended and Restated
Agreement of Limited Partnership of the Partnership, as amended.

The undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units (or Common Units), free and clear of the rights
or interests of any other Person other than the Partnership; (b) has the full
right, power, and authority to cause the conversion of such LTIP Units (or
Common Units) as provided herein; and (c) has obtained the consent or approval
of all persons or entities, if any, having the right to consent or approve such
conversion.

In accordance with the terms of the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of LTIP Units (or
Common Units) being converted is obligated, in the event any state or local
property transfer tax is payable as a result of such conversion, to assume and
pay such transfer tax.

 

Name of Holder:                                  
                                         
                                         
                                         
                                                                     

Number of FV LTIP Units to be Converted:

Number of Common Units to be Converted:

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address) (City)    (State)    (Zip Code)



--------------------------------------------------------------------------------

EXHIBIT Y

Notice of Election by Partnership to Force Conversion of LTIP Units into Series
K Preferred Units

BPR OP, LP (the “Partnership”) hereby irrevocably elects to cause the number of
LTIP Units held by the holder of LTIP Units set forth below to be converted into
Series K Preferred Units in accordance with the terms of the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended.

To the extent that LTIP Units held by the holder are not free and clear of all
liens, claims and encumbrances, or should any such liens, claims and/or
encumbrances exist or arise with respect to such LTIP Units, the Series K
Preferred Units into which such LTIP Units are converted shall continue to be
subject thereto.

In accordance with the terms of the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of Series K
Preferred Units being converted is obligated, in the event any state or local
property transfer tax is payable as a result of such conversion, to assume and
pay such transfer tax.

 

Name of Holder:                                                        
                                         
                                         
                                         
                                                    

Number of FV LTIP Units to be Converted:

Conversion Date:



--------------------------------------------------------------------------------

EXHIBIT Z

Notice of Redemption

The undersigned Limited Partner hereby irrevocably (i) redeems Series K
Preferred Units in BPR OP, LP in accordance with the terms of the Fifth Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended
(the “Agreement”), and the LTIP Unit Redemption Right referred to in Schedule H
thereof; (ii) surrenders such Series K Preferred Units and all right, title and
interest therein; and (iii) directs that the Cash Amount or REIT Shares Amount
(as determined by the General Partner) deliverable upon exercise of the LTIP
Unit Redemption Right be delivered to the address specified below, and if REIT
Shares are to be delivered, such REIT Shares be registered or placed in the
name(s) and at the address(es) specified below.

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Series K Preferred Units, free
and clear of the rights or interests of any other Person; (b) has the full
right, power, and authority to redeem and surrender such Series K Preferred as
provided herein; and (c) has obtained the consent or approval of all Persons, if
any, having the right to consent or approve such redemption and surrender.

In accordance with the terms of the Agreement, the holder of Series K Preferred
Units being redeemed is obligated, in the event any state or local property
transfer tax is payable as a result of such redemption, to assume and pay such
transfer tax.

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:                                          
                                       

Name of Limited Partner:

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address) (City)    (State)    (Zip Code)

If REIT Shares are to be issued, issue to:

 

Name:                                          
                                       

Please insert social security or tax ID number:



--------------------------------------------------------------------------------

EXHIBIT A

[List of Unit Holders]



--------------------------------------------------------------------------------

EXHIBIT B

Allocations

1. Allocation of Net Income and Net Loss.

(a) Net Income. Except as otherwise provided herein, Operating Income and
Liquidating Gain of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:

1. First, Operating Income and Liquidating Gain shall be allocated to the
General Partner to the extent the cumulative Operating Loss and Liquidating Loss
allocated to the General Partner under subparagraph (b)(8) below exceeds the
cumulative Operating Income and Liquidating Gain allocated to the General
Partner under this subparagraph (a)(1), provided that the allocation under this
subparagraph shall first be made out of Operating Income to the extent of
available Operating Income as of the time any allocation is being made, and
thereafter to the extent of any available Liquidating Gain as of such time;

2. Second, Operating Income and Liquidating Gain shall be allocated to each
Partner in proportion to and to the extent of the amount by which the cumulative
Operating Loss and Liquidating Loss allocated to such Partner under subparagraph
(b)(7) exceeds the cumulative Operating Income and Liquidating Gain allocated to
such Partner under this subparagraph (a)(2), provided that the allocation under
this subparagraph shall first be made out of Operating Income to the extent of
available Operating Income as of the time any allocation is being made, and
thereafter to the extent of any available Liquidating Gain as of such time;

3. Third, Operating Income and Liquidating Gain shall be allocated to the
General Partner until the cumulative Operating Income and Liquidating Gain
allocated to the General Partner equals the cumulative Operating Loss and
Liquidating Loss allocated to the General Partner under subparagraph (b)(6),
provided that the allocation under this subparagraph shall first be made out of
Operating Income to the extent of available Operating Income as of the time any
allocation is being made, and thereafter to the extent of any available
Liquidating Gain as of such time;

4. Fourth, Operating Income shall be allocated to each holder of Preferred Units
other than Series K Preferred Units, Series L Preferred Units and the Series D
Preferred Units to the extent of and in proportion to the excess of (I) the
cumulative amount of distributions made in respect of such Preferred Units,
reduced by in the case of the Series B Preferred Units the cumulative Common
Unit Reallocated Amounts, and increased by in the case of the Series B Preferred
Units the cumulative Series B Preferred Unit Reallocated Amounts, pursuant to
the provisos below, over (II) the cumulative amount of Operating Income
allocated to each holder of Preferred Units pursuant to this subparagraph (a)(4)
and subparagraph (a)(8) for such period and all prior periods reduced by the
cumulative amount of Operating Loss and Liquidating Loss allocated to such
holder of Preferred Units pursuant to subparagraph (b)(4) below for all prior
periods;



--------------------------------------------------------------------------------

provided, however, that in the event the cumulative Operating Income allocable
to the holders of the Common Units and holders of LTIP Units pursuant to this
subparagraph (a)(4) and subparagraph (a)(6) below for such period and all prior
periods (before application of this proviso for such period) exceeds the
cumulative distributions made to the holders of Common Units and holders of LTIP
Units with respect to such Units for such period and all prior periods, the
Series B Preferred Unit Reallocated Amount shall be reallocated pro rata to the
holders of Series B Preferred Units;

5. Fifth, Operating Income shall be allocated to each holder of Series K
Preferred Units to the extent of and in proportion to the excess of (I) the
cumulative amount of distributions made in respect of such Series K Preferred
Units, over (II) the cumulative amount of Operating Income allocated to each
holder of Series K Preferred Units pursuant to this subparagraph (a)(5) and all
prior periods reduced by the cumulative amount of Operating Loss and Liquidating
Loss allocated to such holder of Series K Preferred Units pursuant to
subparagraph (b)(3) below for all prior periods;

6. Sixth, Operating Income shall be allocated to each holder of Series L
Preferred Units to the extent of and in proportion to the excess of (I) the
cumulative amount of distributions made in respect of such Series L Preferred
Units, over (II) the cumulative amount of Operating Income allocated to each
holder of Series L Preferred Units pursuant to this subparagraph (a)(6) for such
period and all prior periods reduced by the cumulative amount of Operating Loss
and Liquidating Loss allocated to such holder of Series L Preferred Units
pursuant to subparagraph (b)(3) below for all prior periods;

7. Seventh, Operating Income shall be allocated to each holder of LTIP Units to
the extent of and in proportion to the excess of (I) the cumulative amount of
distributions made in respect of such LTIP Units, over (II) the cumulative
amount of Operating Income allocated to each holder of LTIP Units pursuant to
this subparagraph (a)(7) for such period and all prior periods reduced by the
cumulative amount of Operating Loss and Liquidating Loss allocated to such
holder of LTIP Units pursuant to subparagraph (b)(2) below for all prior
periods; and

8. Thereafter, Operating Income shall be allocated to the holders of Common
Units in proportion to the Common Units held by such Partners; provided however
that: (i) in the event the cumulative distributions made to the holders of
Common Units with respect to such Units for such period and all prior periods
exceed the cumulative Operating Income allocable to the holders of the Common
Units pursuant to subparagraph (a)(4) and this subparagraph (a)(8) for such
period and all prior periods (before application of this proviso for such
period), the Common Unit Reallocated Amount shall be reallocated to the holders
of Common Units in accordance with their Percentage Interests.

 

EX B-2



--------------------------------------------------------------------------------

The term “Common Unit Reallocated Amount” shall mean an amount equal to the
difference between (I) the amount of Operating Income allocable to the Series B
Preferred Units pursuant to subparagraph (a)(4) with respect to such fiscal year
or other period, and (II) the product obtained by multiplying (A) the Percentage
Interest represented by the Series B Preferred Units determined as if the Series
B Preferred Units had been converted into Common Units, and (B) the sum of
(i) the Operating Income allocable to the Series B Preferred Units pursuant to
subparagraph (a)(4) with respect to such fiscal year or other period and
(ii) the Operating Income allocable to the Common Units pursuant to subparagraph
(a)(8) with respect to such fiscal year or other period. The Common Unit
Reallocated Amount shall be calculated based on the amounts of Operating Income
allocable under subparagraphs (a)(4) and (a)(8) prior to the application of the
provisos contained in such subparagraphs with respect to such fiscal year or
other period.

The term “Series B Preferred Unit Reallocated Amount” shall mean the difference
between (I) the amount of Operating Income allocable to the Common Units and
LTIP Units pursuant to subparagraph (a)(8) with respect to such fiscal year or
other period, and (II) the product obtained by multiplying (A) the Percentage
Interest represented by the Common Units (exclusive of the Common Units issuable
in respect of the deemed conversion of the Series B Preferred Units as
contemplated herein) determined as if the Series B Preferred Units had been
converted into Common Units, and (B) the sum of (i) Operating Income allocable
to the Series B Preferred Units pursuant to subparagraph (a)(4) with respect to
such fiscal year or other period and (ii) the Operating Income allocable to the
Common Units pursuant to this subparagraph (a)(8) with respect to such fiscal
year or other period; provided, however, that to the extent the allocation of
the Series B Preferred Unit Reallocated Amount to the holders of Series B
Preferred Units would cause such holders on a cumulative basis to have been
allocated Operating Income in excess of distributions, the Series B Preferred
Unit Reallocated Amount shall be reduced by such excess. The Series B Preferred
Unit Reallocated Amount shall be calculated based on the amounts of Operating
Income allocable pursuant to subparagraphs (a)(4) and (a)(8) prior to the
application of the provisos contained in such subparagraphs with respect to such
fiscal year or other period.

It is the intention of the parties that the application of subparagraphs (a)(4)
and (a)(8) above will result in corresponding return of capital distributions
(per Unit) to the Series B Preferred Units (on an as-converted basis) and Common
Units (based on their respective Percentage Interests) on a cumulative basis and
shall be applied and interpreted consistently therewith.

In allocating Net Income for each fiscal year or period, for all purposes of
this Section 1(a) (including for purposes of determining the “Percentage
Interests” of the holders of both the Common Units and the Series D Preferred
Units), the holders of the Series D Preferred Units shall be treated as though
they held that number of Common Units into which their Series D Preferred Units
were convertible, as determined from time to time during such fiscal year or
period.

 

EX B-3



--------------------------------------------------------------------------------

(b) Net Loss. Except as otherwise provided herein, Operating Loss and
Liquidating Loss of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:

1. First, Operating Loss shall be allocated to the holders of Common Units in
proportion to their respective Percentage Interests, and Liquidating Loss shall
be allocated to the holders of Common Units in proportion to the Common Units
held by such Partners; provided that the Net Loss allocated in respect of a
Common Unit pursuant to this Section 1(b)(1) shall not exceed the maximum amount
of Net Loss that could be allocated in respect of such Unit without causing a
holder of such Unit to have an Adjusted Capital Account Deficit determined as if
the holder held only that Unit (and excluding for this purpose any increase in
such Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the obligation of an Obligated
Partner to fund a deficit Capital Account balance pursuant to Section 7.8 hereof
and also excluding for this purpose the balance of such holder’s Capital Account
attributable to such holder’s Preferred Units, if any);

2. Second, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of LTIP Units in proportion to each such holder’s
Capital Account balance in such LTIP Units, provided that the aggregate
Operating Loss and Liquidating Loss allocated to a holder of LTIP Units pursuant
to this Section (b)(2) shall not exceed the maximum amount of aggregate
Operating Loss and Liquidating Loss that can be allocated without causing any
holder of LTIP Units to have an Adjusted Capital Account Deficit (excluding for
this purpose any increase to such Adjusted Capital Account Deficit for a
holder’s actual obligation to fund a deficit Capital Account balance, including
the obligation of an Obligated Partner to fund a deficit Capital Account Balance
pursuant to Section 7.8 hereof);

3. Third, Operating Loss and Liquidating Loss shall be allocated proportionately
to the holders of Series L Preferred Units in proportion to each such holder’s
Capital Account balance in such Series L Preferred Units, provided that the
aggregate Operating Loss and Liquidating Loss allocated to a holder of Series L
Preferred Units pursuant to this Section (b)(3) shall not exceed the maximum
amount of aggregate Operating Loss and Liquidating Loss that can be allocated
without causing any holder of Series L Preferred Units to have an Adjusted
Capital Account Deficit (excluding for this purpose any increase to such
Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the obligation of an Obligated
Partner to fund a deficit Capital Account Balance pursuant to Section 7.8
hereof);

4. Fourth, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of Series K Preferred Units in proportion to each
such holder’s Capital Account balance in such Series K Preferred Units, provided
that the aggregate Operating Loss and Liquidating Loss allocated to a holder of
Series K Preferred Units pursuant to this Section (b)(4) shall not exceed the
maximum amount of aggregate Operating Loss and Liquidating Loss that can be
allocated without causing any holder of Series K Preferred Units to have an
Adjusted Capital Account Deficit (excluding for this purpose any increase to
such Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the obligation of an Obligated
Partner to fund a deficit Capital Account Balance pursuant to Section 7.9
hereof);

 

EX B-4



--------------------------------------------------------------------------------

5. Fifth, Operating Loss and Liquidating Loss shall be allocated proportionately
to the holders of Preferred Units, other than Series K Preferred Units and
Series L Preferred Units, in proportion to each such holder’s Capital Account
balance in such Preferred Units, provided that the aggregate Operating Loss and
Liquidating Loss allocated to a holder of Preferred Units pursuant to this
Section (b)(5) shall not exceed the maximum amount of aggregate Operating Loss
and Liquidating Loss that can be allocated without causing any holder of
Preferred Units to have an Adjusted Capital Account Deficit (excluding for this
purpose any increase to such Adjusted Capital Account Deficit for a holder’s
actual obligation to fund a deficit Capital Account balance, including the
obligation of an Obligated Partner to fund a deficit Capital Account Balance
pursuant to Section 7.8 hereof);

6. Sixth, Operating Loss and Liquidating Loss shall be allocated proportionately
to the General Partner, until the General Partner’s Adjusted Capital Account
Deficit (excluding for this purpose any increase to such Adjusted Capital
Account Deficit for the obligation of the General Partner to actually fund a
deficit Capital Account balance, including any deemed obligation pursuant to
Regulation Section 1.704-1(b)(2)(ii)(c)) equals the excess of (i) the amount of
Recourse Liabilities over (ii) the Aggregate Protected Amount;

7. Seventh, Operating Loss and Liquidating Loss shall be allocated
proportionately to the Obligated Partners, in proportion to their respective
Protected Amounts, until such time as the Obligated Partners have been allocated
an aggregate amount of Operating Loss and Liquidating Loss pursuant to this
subparagraph (b)(7) equal to the Aggregate Protected Amount; and

8. Thereafter, Operating Loss and Liquidating Loss shall be allocated
proportionately to the General Partner.

2. Special Allocations.

Notwithstanding any provisions of paragraph 1 of this Exhibit B, the following
special allocations shall be made in the following order:

(a) Minimum Gain Chargeback (Nonrecourse Liabilities). If there is a net
decrease in Partnership Minimum Gain for any Partnership fiscal year (except as
a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner’s share
of the net decrease in Partnership Minimum Gain. The items to be so allocated
shall be determined in accordance with Regulation Section 1.704-2(f). This
paragraph (a) is intended to comply with the minimum gain chargeback requirement
in said section of the Regulations and shall be interpreted consistently
therewith. Allocations pursuant to this paragraph (a) shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

 

EX B-5



--------------------------------------------------------------------------------

(b) Minimum Gain Attributable to Partner Nonrecourse Debt. If there is a net
decrease in Minimum Gain Attributable to Partner Nonrecourse Debt during any
fiscal year (other than due to the conversion, refinancing or other change in
the debt instrument causing it to become partially or wholly nonrecourse,
certain capital contributions, or certain revaluations of Partnership property
as further outlined in Regulation Section 1.704-2(i)(4)), each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to that Partner’s share of the
net decrease in the Minimum Gain Attributable to Partner Nonrecourse Debt. The
items to be so allocated shall be determined in accordance with Regulation
Section 1.704-2(i)(4) and (j)(2). This paragraph (b) is intended to comply with
the minimum gain chargeback requirement with respect to Partner Nonrecourse Debt
contained in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this paragraph (b) shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

(c) Qualified Income Offset. In the event a Limited Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited Partner has an
Adjusted Capital Account Deficit, items of Partnership income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible. This
paragraph (c) is intended to constitute a “qualified income offset” under
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(d) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period shall be specially allocated to the
Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).

(e) Allocations With Respect to Preferred Unit Redemptions. After giving effect
to the special allocations set forth above, Net Income of the Partnership shall
be allocated to the holders of Preferred Units, at the time of redemption of
such Preferred Units (other than in the case of a redemption occurring pursuant
to a final liquidation of the Partnership), in an amount equal to the portion of
any redemption distribution that exceeds the Liquidation Preference Amount
(other than any accrued but unpaid distribution thereon) per Preferred Unit
established for such Preferred Unit in the applicable Preferred Unit
designation. The character of the items of Net Income allocated to the holders
of Preferred Units pursuant to this subparagraph (e) shall proportionately
reflect the relative amounts of the items of Partnership income and gain as
determined for federal income tax purposes under Section 703(a) of the Code.

(f) Tax Treatment of Conversion of Preferred Units. Upon conversion of a
Preferred Unit(s) into Common Unit(s), the Company will specially allocate to
the converting Partner any Net Income or Net Loss attributable to an adjustment
of Gross Asset Values under subparagraph (b) of the definition of “Gross Asset
Value” until the portion of such Partner’s Capital Account attributable to each
Common Unit received upon conversion equals the Capital Account

 

EX B-6



--------------------------------------------------------------------------------

attributable to a Common Unit at the time of conversion. To the extent that such
allocation is insufficient to bring the portion of the Capital Account
attributable to each Common Unit received upon conversion by the converting
Partner to the Capital Account attributable to a Common Unit at the time of
conversion, a portion of the Capital Account of the non-converting Partners will
be shifted, pro rata in accordance with their relative Capital Account balances,
to the converted Partner and such transaction shall be treated by the
Partnership and the Converting Partner as a transaction defined in Section 721
of the Code.

(g) Curative Allocations. The Regulatory Allocations shall be taken into account
in allocating other items of income, gain, loss, and deduction among the
Partners so that, to the extent possible, the cumulative net amount of
allocations of Partnership items under paragraphs 1 and 2 of this Exhibit B
shall be equal to the net amount that would have been allocated to each Partner
if the Regulatory Allocations had not occurred. This subparagraph (i) is
intended to minimize to the extent possible and to the extent necessary any
economic distortions which may result from application of the Regulatory
Allocations and shall be interpreted in a manner consistent therewith. For
purposes hereof, “Regulatory Allocations” shall mean the allocations provided
under subparagraphs 2(a) through (d).

3. Tax Allocations.

(a) Generally. Subject to paragraphs (b) and (c) hereof, items of income, gain,
loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items.

(b) Sections 1245/1250 Recapture. If any portion of gain from the sale of
property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied. For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income and Net
Loss for such respective period.

(c) Allocations Respecting Section 704(c) and Revaluations; Curative Allocations
Resulting from the Ceiling Rule. Notwithstanding paragraph (b) hereof, Tax Items
with respect to Partnership property that is subject to Code Section 704(c)
and/or Regulation Section 1.704-1(b)(2)(iv)(f) (collectively “Section 704(c) Tax
Items”) shall be allocated in accordance with said Code section and/or
Regulation Section 1.704-1(b)(4)(i), as the case may be. The allocation of Tax
Items shall be in accordance with the “traditional method” set forth in Treas.
Reg. §1.704-3(b)(1), unless otherwise determined by the General Partner, and
shall be subject to the ceiling rule stated in Regulation Section 1.704-3(b)(1).
The General Partner is authorized to specially allocate Tax Items (other than
Section 704(c) Tax Items) to cure for the effect of the ceiling rule. The intent
of this Section 3(c) is that each Partner who contributed to the capital of the
Partnership a partnership interest in an existing Property Partnership will
bear, through reduced allocations of depreciation and increased allocations of
gain or other items, the tax detriments associated with any Precontribution Gain
and this Section 3(c) shall be interpreted consistently with such intent.

 

EX B-7



--------------------------------------------------------------------------------

4. Allocations Upon Final Liquidation.

With respect to the fiscal year in which the final liquidation of the
Partnership occurs in accordance with Section 7.2 of the Agreement, and
notwithstanding any other provision of Sections 1, 2, or 3 hereof, items of
Partnership income, gain, loss and deduction shall be specially allocated to the
Preferred Units in a manner necessary to cause the Partners’ capital accounts
attributable to their Preferred Units to equal the amounts that will be
distributed in respect of the Preferred Units under Section 7.2. Any such
allocations shall be made first from items of income constituting Operating
Income or Operating Loss, and only thereafter from items of income constituting
Liquidating Gains or Liquidating Losses.

 

EX B-8



--------------------------------------------------------------------------------

EXHIBIT C

[Obligated Partners]

 

EX C-1